      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 1 of 104




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                              ENTERED
                                                                                               10/26/2018
                                                 §
  IN RE:                                         §        Chapter 11
                                                 §
  OFFSHORE SPECIALTY                             §        Case No. 17-35623
  FABRICATORS, LLC                               §
                                                 §
         Debtor                                  §

    ORDER CONFIRMING THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF OFFSHORE SPECIALTY FABRICATORS, LLC'S FIRST AMENDED
  PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


       This matter came before the Bankruptcy Court at a hearing on October 18, 2018 (the

“Confirmation”), upon due and proper notice, to consider the confirmation of the Official

Committee of Unsecured Creditors for Offshore Specialty Fabricators, LLC's (the “Committee”)

First Amended Plan of Liquidation under Chapter 11 of the Bankruptcy Code, filed as Docket

No. 703 in the above-captioned case, as supplemented by the Amended Plan Supplement filed as

Docket No. 741 (collectively, as amended, the “Plan”).          The Plan, as modified as more

particularly described herein, is attached hereto as Exhibit A, and the Amended Plan

Supplement is attached hereto as Exhibit B.

       The Court, having considered the exhibits, testimony, and arguments at the hearing on

confirmation of the Plan, which hearing was held on October 18, 2018, the entire record of the

Chapter 11 case of Offshore Specialty Fabricators, LLC (the “Debtor”) and the docket

maintained by the Clerk of this Court (collectively, the “Record”), and the objections filed by (i)

Alliance Special Ventures Fund, LLC and Alliance Heavy Lift, LLC; (ii) Steamship Owners

Mutual Protection and Indemnity Association, Inc. and Steamship Mutual Underwriting




                                                1
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 2 of 104




Association Ltd.; and (iii) Ronald Havard, makes the following findings of fact and conclusions

of law:

          1.   Findings and Conclusions. These findings of fact and conclusions of law are

being entered under Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"). To the extent any of the following conclusions of law constitute findings

of fact, or vice versa, they are adopted as such. To the extent any of the following findings of fact

or conclusions of law set forth herein constitutes an order of the Bankruptcy Court, it is adopted

as such. Capitalized terms not otherwise defined herein shall have the meaning assigned to such

terms in the Plan.

          2.   Jurisdiction, Venue, and Core Proceeding. The Debtor commenced this case

on October 1, 2017 (the "Petition Date") by filing a voluntary petition under chapter 11 of Title

11 of the United States Code, 11 U.S.C. §101, et seq. (“Bankruptcy Code”). This matter arises

under the Bankruptcy Code, and subject matter jurisdiction is vested in this Bankruptcy Court to

enter a final order by virtue of 28 U.S.C. §1334(a) and (b), and 28 U.S.C. §§151, 157(a) and

(b)(1) and the Amended Standing Order of Reference from the United States District Court for

the Southern District of Texas, dated May 24, 2012. This Bankruptcy Court has exclusive

jurisdiction to determine whether the Plan complies with the applicable provisions of the

Bankruptcy Code and should be confirmed. Venue was proper as of the Petition Date and

continues to be proper under 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2). The Debtor is entitled to be a Debtor under chapter

11 of the Bankruptcy Code pursuant to Section 109(d) of the Bankruptcy Code. The Committee

is entitled to file the Plan under Section 1121 of the Bankruptcy Code. This Bankruptcy Court

has constitutional authority to enter this Confirmation Order as a Final Order.



                                                 2
       Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 3 of 104




        3.      Service of Solicitation Materials and Notice. In accordance with this Court’s

Order Approving Disclosure Statement entered September 11, 2018 [Doc. No. 706] (the

"Disclosure Statement Order") and Bankruptcy Rule 3017(d), all appropriate pleadings and the

ballots were transmitted, mailed, or published, all as evidenced by the Certificate of Service filed

with this Bankruptcy Court on September 18, 2018 [Doc. No. 708] and the Certificate of Mailing

filed with this Bankruptcy Court on September 14, 2018 [Doc. No. 707].

        4.      Adequate Notice of Confirmation Hearing. In accordance with Bankruptcy

Rules 2002, 3018, 3019, 6004, 6006, 9007, 9014, and 9019, the Local Rules of this Bankruptcy

Court, and the orders referenced in paragraph 3 above, adequate notice of the time for filing

objections to the confirmation of the Plan and the transactions contemplated thereby and

adequate notice of the Confirmation Hearing was provided to all holders of claims and interests

and other parties-in-interest entitled to receive such notice under the Bankruptcy Code and

Bankruptcy Rules.

        5.      Good Faith Solicitation.         Based on the record, the Committee and its

professionals (including, but not limited to, their attorneys and financial advisors) have acted in

“good faith” within the meaning of Section 1125(e) of the Bankruptcy Code and in compliance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, this Bankruptcy

Court's orders, and applicable non-bankruptcy law in connection with their respective activities

related to (a) the solicitation of acceptances or rejections of the Plan; and (b) their participation in

the other activities in Section 1125 of the Bankruptcy Code. Votes for acceptance and rejection

of the Plan were solicited in good faith and in compliance with Bankruptcy Code Sections 1125

and 1126, Bankruptcy Rules 3017 and 3018, the Disclosure Statement Order, and all other

provisions of the Bankruptcy Code, and all other applicable rules, laws, and regulations.



                                                   3
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 4 of 104




Additionally, all procedures used to distribute the solicitation materials to the holders of claims

and interests were fair, and conducted in accordance with the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules of this Bankruptcy Court, and all other applicable rules and regulations.

Therefore, the Committee is entitled to the full protections afforded by Section 1125(e) of the

Bankruptcy Code.

       6.      Modifications. In accordance with Section 1127 of the Bankruptcy Code, the

Committee proposed the below modifications to the Plan at the Confirmation Hearing to address

objections filed to the confirmation of the Plan. The below modifications to the Plan do not

adversely change the treatment of any creditor or equity security interest, and all such are

approved, and no additional disclosure to holders of claims or equity security interests is required

by the Bankruptcy Code or Rules:

              (a)      The definition of "Class C-2 Reserve" in Article I, Section A, Paragraph

20, was revised to correct a typographical error as follows:

              “Class C-2 Reserve” means a reserve of $350,000 Cash held in trust for the benefit
              of the holders of the Allowed Class C-2 Claims and established by the Debtor from
              Available Cash on the Confirmation Date, which shall be used to pay the Class C-2
              Claim.

              (b)      The definition of "Insider Released Parties" in Article I, Section A,

Paragraph 52, was revised as follows:

               “Insider Released Parties” means each of the following: (a) Offshore Express,
               LLC; (b) Fairways Exploration & Production, LLC; (c) Fairways Energy
               Resources, LLC; (d) Offshore Exploration and Production, LLC; (e) Offshore
               Domestic Group, LLC; (f) Fairways Offshore Exploration, Inc.; (g) Avid Ltd.; (h)
               Pisco Porton LLC; (i) William Kallop and his spouse; (j) Brent Kallop and his
               spouse and children; (k) Brooks Moore Kallop and his spouse and children; (l)
               Houma Land Holdings LLC; (m) Offshore Seismic Surveys, LLC; (n) AVID
               Palm Beach, LLC; (o) Kallop Enterprises, LLC; (p) OSF’s Affiliates; (q) with
               respect to each of the foregoing in clauses (a) through (n), each of their respective
               current and former predecessors, successors, Affiliates, and professionals and
               advisors, including Hunton Andrews Kurth LLP and The Claro Group, LLC.


                                                 4
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 5 of 104




      Notwithstanding the foregoing, the Insider Released Parties shall not include
      Steve Williams or any Entity owned or controlled (directly or indirectly) by him.

      (c)    Article IV, Section A, Paragraph 1 of the Plan was revised as follows:

      Preservation of Causes of Action. Unless any Causes of Action against a person
      or entity are expressly waived, relinquished, exculpated, released, compromised,
      settled, assigned, and/or otherwise conveyed in the Plan or by Court order (such
      as Causes of Action against holders of Allowed Class C-2 Claims as provided
      above), OSF reserves any and all OSF Causes of Action, whether arising before
      or after the date the Chapter 11 Case was filed. Such OSF Causes of Action
      include, without limitation (a) all Avoidance Actions, including insider transfers
      described on Exhibit D of the Disclosure Statement, and other potential
      Avoidance Actions against non-insiders described on Exhibit E of the Disclosure
      Statement, (b) the Montco Receivable, (c) the JAB Receivable, (d) the Linder
      Judgment, (e) any and all Claims or Causes of Action that the Debtor may have or
      have a right to assert against Orinoco for any alleged breach of the Plan Sponsor
      Commitment, (f) any and all claims that OSF may have or have a right to assert
      against Davie Shoring, Inc. relating to its default of its payment obligations as
      described in Section V.B.7. of the Disclosure Statement, (g) any and all OSF
      Causes of Action, whether arising before or after the date the Chapter 11 Case
      was filed, and related to the Personal Injury Claims or the P&I Policies,
      specifically including reimbursement claims against any insurers, and (h) any
      Causes of Action, in addition to Avoidance Actions, OSF may assert against
      current or former Insiders of OSF (other than the Insider Released Parties) related
      to misconduct of current or former officers, directors, members, or managers of
      OSF, including Steve Williams and any Entity owned or controlled (directly or
      indirectly) by him. The Proponent, however, has not investigated the Causes of
      Action and/or Avoidance Actions, if any, that may be asserted against Steve
      Williams and any Entity owned or controlled by him, and is relying on the
      representations of others that such Causes of Action/Avoidance Actions have
      merit. Williams and his related Entities vehemently deny the allegations
      referenced in the Plan and the Disclosure Statement and will vigorously oppose
      any and all actions brought against them. Nothing herein, and for the avoidance
      of doubt, shall prohibit any Entity from asserting any Causes of Action as a
      defense pursuant to applicable law, but such Entity will have no authority to assert
      any affirmative action which the Debtor has released.

      (d)    Article VIII, Section B, Paragraph 1 was modified as follows:

      Releases by the Debtor and the Estate. Notwithstanding anything contained in
      the Plan to the contrary, as of the Effective Date, for the good and valuable
      consideration provided by each of the Releasees, including, without limitation, the
      services of the Releasees in facilitating the expeditious implementation of the
      Plan, the Debtor hereby provides a full release to the Releasees (and each such
      Releasee so released shall be deemed released and discharged by the Debtor) from
      any and all Causes of Action and any other debts, obligations, rights, suits,

                                       5
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 6 of 104




      damages, actions, remedies and liabilities whatsoever, whether liquidated or
      unliquidated, fixed or contingent, matured or unmatured, known or unknown,
      foreseen or unforeseen, existing as of the Effective Date, in law, at equity,
      whether for tort, contract, violations of federal or state securities laws, or
      otherwise, based in whole or in part upon any act or omission, transaction, event
      or other occurrence or circumstances, including actions in connection with
      indebtedness for money borrowed by the Debtor, existing or taking place prior to
      or on the Effective Date arising from or related in any way to the Debtor,
      including, without limitation, those that the Debtor would have been legally
      entitled to assert or that any holder of a Claim or Member Interest or other Entity
      would have been legally entitled to assert for or on behalf of the Debtor or its
      Estate and further including those in any way related to the Estate, the Chapter 11
      Cases or the Plan; provided, however, that the foregoing provisions of this Article
      VIII.B.1 shall not operate to waive or release the Releasees from any obligation
      under this Plan, the Liquidating Trust Agreement, or the Confirmation Order, as
      applicable nor does the release include a release for willful misconduct or gross
      negligence.

      (e)    Article IV, Section B, Paragraph 7(b) of the Plan was revised as follows:

      Personal Injury Claims. The Liquidating Trustee, with oversight from the Trust
      Oversight Committee, shall be responsible for paying Personal Injury Claims
      from the Personal Injury Reserve, either (a) upon agreement among the
      Liquidating Trustee, the holder of an applicable Claim, and the applicable insurer
      (provided that, if any Claim is covered by insurance, any payment to be made
      from the Personal Injury Reserve does not exceed the applicable deductible absent
      a commitment by the applicable insurer to reimburse the Liquidating Trust), or (b)
      upon satisfaction of the following conditions: (i) the holder of the applicable
      Personal Injury Claim has obtained a final judgment liquidating the amount of his
      Claim; (ii) such holder has exhausted all remedies against the applicable insurer,
      and the insurer has either (1) paid the amount of such claim, less any applicable
      deductible, or (2) refused to pay such claim, and the holder has no further
      recourse against the insurer. In the case of Paragraph IV.B.7(b)(ii)(1), the amount
      of the Distribution to such holder shall be the amount of the deductible, and in the
      case of Paragraph IV.B.7(b)(ii)(2), the amount of the Distribution to such holder
      shall be the amount of such holder's Pro Rata share of the Personal Injury
      Reserve, not to exceed such holder's designated amount of the Personal Injury
      Reserve as provided in Paragraph IV.A.3 above unless the Liquidating Trustee,
      with oversight from the Trust Oversight Committee, otherwise agrees.

      (f)    Article VIII, Section B, Paragraph 2 was modified as follows:

      Mutual Release related to Class C-2. Notwithstanding anything contained in the
      Plan to the contrary, as of the Effective Date, for good and valuable consideration,
      the Creditors' Committee and the Debtor, on behalf of itself, the Estate, and their
      successors and assigns, including the Liquidating Trustee (collectively, the “First
      Parties”) hereby provide a full release to the Insider Released Parties (and each

                                       6
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 7 of 104




      such Insider Released Party so released shall be deemed released and discharged
      by the First Parties) from any and all Causes of Action and any other debts,
      obligations, rights, suits, damages, actions, remedies and liabilities whatsoever,
      whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
      known or unknown, foreseen or unforeseen, existing as of the Effective Date or
      thereafter arising, in law, at equity, whether for tort, contract, violations of federal
      or state securities laws, or otherwise, based in whole or in part upon any act or
      omission, transaction, event or other occurrence or circumstances, including
      actions in connection with indebtedness for money borrowed by the Debtor,
      existing or taking place prior to or on the Effective Date arising from or related in
      any way to the Debtor, including, without limitation, those that the Debtor would
      have been legally entitled to assert or that any holder of a Claim or Member
      Interest or other Entity would have been legally entitled to assert for or on behalf
      of the Debtor or its Estate and further including those in any way related to the
      Estate, the Chapter 11 Cases or the Plan; provided, however, that the foregoing
      provisions of this Article VIII.B.2 shall not operate to waive or release the Insider
      Released Parties from any obligation under this Plan, the Liquidating Trust
      Agreement, or the Confirmation Order, as applicable. Nothing herein is intended
      to, nor does, it release any independent or direct claims of any creditor or third
      party.

      (g)    Article VIII, Section C was revised as follows:

      Notwithstanding anything contained in the Plan to the contrary, the Releasees
      shall neither have nor incur any liability to any Person or Entity for any Claims or
      Causes of Action arising on or after the Petition Date, including any act taken or
      omitted to be taken in connection with, or related to, formulating, negotiating,
      preparing, disseminating, implementing, administering, confirming or
      consummating the Plan, the Disclosure Statement, or any other contract,
      instrument, release or other agreement or document created or entered into in
      connection with the Plan or Disclosure Statement or any other post-petition act
      taken or omitted to be taken in connection with or in contemplation of the Plan;
      provided, however, that the foregoing provisions of this Article VIII.C shall have
      no effect on the liability of any Entity or Releasee that results from any such act
      or omission that is determined in a Final Order to have constituted gross
      negligence or willful misconduct; provided, further, that each Releasee shall be
      entitled to rely upon the advice of counsel concerning its duties; provided, further,
      that the foregoing provisions of this Article VIII.C shall not apply to any acts,
      omissions, Claims, Causes of Action or other obligations expressly set forth in
      and preserved by the Plan or any defenses thereto.

      (h)    Article VIII, Section D, Paragraph 1 was revised as follows:

      Except as otherwise expressly provided for in the Plan or in obligations issued
      pursuant to the Plan, from and after the Effective Date, all Entities are enjoined
      from commencing or continuing in any manner against the Debtor or its
      successors and assigns and its assets and properties, as the case may be, any suit,

                                         7
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 8 of 104




              action or other proceeding, on account of or respecting any Claim, demand,
              liability, obligation, debt, right, Cause of Action, interest or remedy released or to
              be released pursuant to the Plan or the Confirmation Order until the completion of
              the administration of the Liquidating Trusts provided for herein.

              (i)     Article VIII, Section D, Paragraph 2 was revised as follows:

              Except as otherwise expressly provided for in the Plan or in obligations issued
              pursuant to the Plan, from and after the Effective Date, all Entities shall be
              precluded from asserting against the Debtor, the Debtor in Possession, the Estate,
              the Creditors’ Committee, the Liquidating Trust and Liquidating Trustee, their
              successors and assigns and their assets and properties, any other Claims or
              Member Interests based upon any documents, instruments, or any act or omission,
              transaction or other activity of any kind or nature that occurred prior to the
              Effective Date or commencing or continuing in any manner any action or other
              proceeding of any kind in respect of any Cause of Action released or settled
              hereunder.

              (j)     Article VIII, Section D, Paragraph 4 was revised as follows:

              Except as otherwise expressly provided for in the Plan or in obligations issued
              pursuant to the Plan, all Parties and Entities are enjoined, on and after the
              Effective Date until the completion of the administration of the Liquidating Trusts
              provided for herein, on account of any Claim or Member Interest satisfied and
              released hereby, from:
                              (a)     commencing or continuing in any manner any action or
              other proceeding of any kind against any Debtor, its successors and assigns, and
              its assets and properties;

                            (b)     enforcing, attaching, collecting or recovering by any
              manner or means any judgment, award, decree or order against any Debtor, its
              successors and assigns, and its assets and properties;

                             (c)    creating, perfecting or enforcing any encumbrance of any
              kind against any Debtor, or the property or estate of the Debtor; or

                             (d)     asserting any right of setoff, subrogation or recoupment of
              any kind against any obligation due from any Debtor or against the property or
              estate of any Debtor, except to the extent a right to setoff, recoupment or
              subrogation is asserted with respect to a timely filed proof of claim.

              (k)     The Plan Supplement was revised by the Amended Plan Supplement,

which is attached hereto as Exhibit B.




                                                8
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 9 of 104




       7.      Voting.     On October 17, 2018, the Committee filed the Amended Ballot

Summary with the Court. The Ballot Summary indicated that impaired Classes C-1, C-2, and C-

3 voted to accept the Plan. No creditor in impaired Class C-4 submitted a ballot to accept or

reject the Plan; however, the only creditor classified in Class C-4, U.S. Specialty Insurance

Company, filed a statement in support of the Plan and indicated at the Confirmation Hearing that

it supported confirmation of the Plan, but reserved its rights with respect to the conditions

precedent to the Plan's Effective Date. See Doc. No. 729.

       8.      Proper Classification (Sections 1122 and 1123(a)(1)). The classification of

claims and interests under the Plan is proper under the Bankruptcy Code. Each claim and

interest placed in a particular Class pursuant to the Plan is substantially similar to the other

claims or interests, as the case may be, in such class. Valid business, legal, and factual reasons

exist for the separate classification of claims and interests and there is no unfair discrimination or

gerrymandering between or among the holders of claims and interests.               Accordingly, the

classification of claims and interests under the Plan complies with Sections 1122 and 1123(a)(1)

of the Bankruptcy Code.

       9.      Unimpaired Classes (Section 1123(a)(2) and 1124).              Classes B-1 (Secured

Taxing Authorities) and B-2 (Other Secured Claims) are designated as unimpaired under the

Plan. In addition, Classes A-1 (Administrative Claims) and A-2 (Priority Claims specified

treatment of administrative expense claims and priority claims although these claims are not

classified under the Plan. Accordingly, the Plan satisfies the requirements of sections 1123(a)(2)

and 1124 of the Bankruptcy Code.

       10.     Impaired Classes (Section 1123(a)(3)). Classes C-1 (General Unsecured

Claims), C-2 (Affiliate Claims), C-3 (Personal Injury Claims), and C-4 (USSIC Claim) are



                                                  9
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 10 of 104




impaired under the Plan. The Plan specifies the treatment of all impaired classes. Accordingly,

the Plan satisfies the requirements of section 1123(a)(3) of the Bankruptcy Code.

       11.     No Discrimination (Section 1123(a)(4)). The Plan provides for the same

treatment of each claim or interest in a particular Class, unless a holder of a claim or interest

therein has agreed to a less favorable treatment. Accordingly, the Plan satisfies the requirements

of section 1123(a)(4) of the Bankruptcy Code.

       12.     Implementation of the Plan and Approval of Liquidating Trust (Section

1123(a)(5)). The Plan provides adequate means for the Plan's implementation. Under the Plan, a

Liquidating Trust will be established for the benefit of the holders of Class C-1 Claims. The

Plan also provides for adequate reserves for the holders of Class C-3 Claims to be administered

by the Liquidating Trustee of the Liquidating Trust. All assets of the Debtor, other than those

assets transferred pursuant to the settlement with the Affiliates and U.S. Specialty Insurance

Company, will be transferred to the Liquidating Trust. The Liquidating Trust will be governed

under the Liquidating Trust Agreement, which was attached to the Plan.

       13.     Debtor’s Charter Provisions (Section 1123(a)(6)). The Plan, as modified by this

Confirmation Order, satisfies all requirements of section 1123(a)(6) of the Bankruptcy Code.

The Debtor is liquidating and its interests will be cancelled.

       14.     Selection of Liquidating Trustee and Trust Oversight Committee Members

(Section 1123(a)(7)). David Weinhoffer is approved as the Liquidating Trustee of the

Liquidating Trust. Mr. Weinhoffer and his staff shall be compensated on an hourly basis as

follows:

               David Weinhoffer - $ 300/hr.

               CPA/Sr. Analyst - $175/hr.



                                                 10
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 11 of 104




              Claims/Case Admin/Analyst - $ 110/hr.

The Plan provides that prior to the Effective Date of the Plan, the Committee will select the

members of the Trust Oversight Committee from those creditors who express a willingness to

serve in their Ballot. EMT Electronics, Retif Oil & Fuel, LLC, Abrado, Inc., Argo Partners, and

Crosby Tugs LLC have each indicated that they would like to be considered for membership in

the Trust Oversight Committee, subject to the approval of this Court. From these five creditors,

the Committee will select the Trust Oversight Committee. Accordingly, the Plan satisfies all

requirements of section 1123(a)(7) of the Bankruptcy Code.

       15.    Executory Contracts and Unexpired Leases (Section 1123(b)(2)).

             (a)      The Amended Plan Supplement properly provides for the assumption and

assignment to the Liquidating Trust, or the rejection, of all executory contracts and unexpired

leases pursuant to Section 365 of the Bankruptcy Code. Under the terms of the Plan, the

Proponent cures, or provides adequate assurance that the Proponent will cure, any defaults under

any assumed contracts or leases.

             (b)      The Committee entered into a Stipulation with Gulf Coast Marine, LLC,

which is filed as Doc. No. 728, to resolve an informal objection by Gulf Coast Marine, LLC to

the assumption and assignment of an insurance policy between Gulf Coast Marine, LLC and the

Debtor. The stipulation will be approved by the Court.

             (c)      Steamship Owners Mutual Protection and Indemnity Association, Inc. and

Steamship Mutual Underwriting Association Ltd. (collectively, "Steamship") filed an objection

to confirmation of the Plan. The inclusion of the language in Decretal Paragraph G(3) below

resolves Steamship's objection.




                                              11
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 12 of 104




       16.     Settlement with the Affiliates and USSIC (Section 1123(b)(3)(A)). The Plan

effectuates a settlement among the Committee, the Debtor, the Insider Released Parties (as

defined in the Plan), and U.S. Specialty Insurance Company (the "Settlement"). The Settlement

is intended to resolve (a) the Committee's objections to the claims filed by Offshore Express,

LLC (Claim No. 128), Fairways Exploration & Production, LLC (Claim No. 129), Fairways

Energy Resources, LLC (Claim No. 130), Offshore Exploration and Production, LLC (Claim No.

131), and Offshore Domestic Group, LLC (Claim No. 132); (b) the Committee's objection to the

claim filed by U.S. Specialty Insurance Company (Claim No. 118); and (c) the Debtor's potential

causes of action against the Insider Released Parties. Based upon a review of the record, the

Court finds that the notice provided regarding the Settlement was the best and most practicable

notice under the circumstances, contained sufficient disclosure of the terms of the Settlement and

circumstances of the Settlement, and provided reasonable, due, and adequate process under the

law. The interests of the Debtor, its estate, and its creditors are best served by the Settlement and

not by continued litigation. Therefore, after giving due consideration to (i) the probability of

success, (ii) the complexity and likely duration of and expenses incurred in connection with the

litigation of the claims and causes of action, (iii) other factors bearing on the reasonableness of

the Settlement, and (iv) all testimony and evidence adduced, representations of counsel and

review of the record and pleadings of this matter, the Court finds that the Settlement (1) is fair,

equitable, and reasonable, (2) is in the best interest of the Debtor, its estate, and all other parties-

in-interest in this matter, including all creditors and interest holders, (3) reflects a sound and

reasonable exercise of business judgment by the parties thereto, and (4) satisfies the applicable

standards of Sections 105(a) and 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule

9019 and should be approved.



                                                  12
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 13 of 104




       17.    Releases. Article VIII of the Plan described certain releases granted in favor of

non-debtor parties, including the Committee and its professionals, the Insider Released Parties,

and U.S. Specialty Insurance Company (the "Releases"). The notice of the Releases provided in

the Disclosure Statement was the best and most practicable notice under the circumstances,

contained sufficient disclosure of the terms of the Releases, and provided reasonable, due, and

adequate process under the law. With the immaterial modifications described in Paragraph 6

above, the Releases do not contain non-debtor releases prohibited by the Bankruptcy Code or

applicable law. See In re Pacific Lumber Co., 584 F.3d 229 (5th Cir. 2009); In re Bigler, 442

B.R. 537, 544 (Bankr. S.D. Tex. 2010).

       18.    Plan Compliance with the Applicable Provisions of the Bankruptcy Code

(Section 1129(a)(1)). As described in Paragraphs 1 through 17 of this Confirmation Order,

above, the Plan complies with the applicable provisions of the Bankruptcy Code and, thus,

satisfies section 1129(a)(1) of the Bankruptcy Code.

       19.    Proponent Compliance with the Applicable Provisions of the Bankruptcy

Code (Section 1129(a)(2)). The Committee has complied with the applicable provisions of the

Bankruptcy Code. The solicitation of acceptances and rejections from holders of impaired claims

and interests has been in compliance with applicable provisions of the Bankruptcy Code and

Bankruptcy Rules including, without limitation, Sections 1125 and 1126. The modifications to

the Plan set forth in herein satisfy, and the Proponent has satisfied, Section 1127 of the

Bankruptcy Code. The Plan therefore satisfies section 1129(a)(2) of the Bankruptcy Code.

       20.    Plan Proposed in Good Faith (Section 1129(a)(3)). The Plan has been proposed

in good faith and not by any means forbidden by law. The Plan has been proposed for valid

business purposes, to satisfy substantial obligations of the Debtor, and to provide relief under



                                               13
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 14 of 104




Chapter 11 to the Debtor, its creditors, and equity security holders. The Plan therefore satisfies

section 1129(a)(3) of the Bankruptcy Code.

       21.     Payments of Costs and Expenses (Section 1129(a)(4)). Any payment made or

to be made pursuant to the Plan for services or costs and expenses incurred in or in connection

with the Debtor’s Chapter 11 case has been approved by, or will be subject to the approval of,

the Bankruptcy Court as reasonable. The Plan therefore satisfies section 1129(a)(4) of the

Bankruptcy Code.

       22.     Directors and Officers (Section 1129(a)(5)). The Committee has disclosed the

identity and compensation of the Liquidating Trustee as required by Bankruptcy Code Section

1129(a)(5). The appointment and compensation of the Liquidating Trustee is consistent with the

interests of creditors and equity security holders and with public policy. The Plan therefore

satisfies section 1129(a)(5) of the Bankruptcy Code.

       23.     No Rate Change (Section 1129(a)(6)). Section 1129(a)(6) of the Bankruptcy

Code is not applicable to this Debtor.

       24.     Best Interests of Creditors (Section 1129(a)(7)). With respect to each impaired

class of claims or interests, each holder of a claim or interest will receive or retain under the Plan

on account of such claim or interest property of a value, as of the Effective Date of the Plan, that

is not less than the amount that such holder would receive or retain if the Debtor was liquidated

under Chapter 7 of the Bankruptcy Code on the Effective Date of the Plan. The Plan therefore

satisfies section 1129(a)(7) of the Bankruptcy Code.

       25.     Plan Acceptance (Section 1129(a)(8)). Classes B-1 and B-2 are unimpaired

under the Plan. All impaired classes of creditors entitled to vote (Classes C-1 through C-4) have




                                                 14
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 15 of 104




either voted to accept the Plan or stated on the record their support for confirmation of the Plan.

The impaired class of interests (Class D) is deemed to reject the Plan.

       26.     Plan Treatment of Administrative Expenses Claims (Section 1129(a)(9)(A)).

Except to the extent that the Holder of a particular Claim has agreed to a different treatment of

such claim, Article II, Section A of the Plan provides that each holder of an administrative

expense claim allowed under Section 503 of the Bankruptcy Code will be paid in full on the later

to occur of the Effective Date of the Plan or the date on which the application for such claim is

approved by a final, non-appealable order, in cash, or upon such other terms as may be agreed

upon by the holder of the claim and the Liquidating Trustee. The Plan therefore satisfies section

1129(a)(9)(A) of the Bankruptcy Code.

       27.     Plan Treatment of Priority Claims and Secured Tax Claims (Section

1129(a)(9)(B), (C), and (D). Class A-2 of the Plan provides that each holder of a priority claim

will be paid in full, in cash, upon the later of the Effective Date of the Plan, or the date on which

such claim is allowed by a final non-appealable order. Class B-1 of the Plan provides that

secured tax claims will be paid in full, in cash, upon the later of the Effective Date of the Plan, or

the date on which such claim is allowed by a final non-appealable order. The Plan therefore

satisfies section 1129(a)(9)(B), (C), and (D) of the Bankruptcy Code.

       28.     Acceptance of Impaired Classes (Section 1129(a)(10)). All impaired classes of

creditors entitled to vote (Classes C-1 through C-4) have voted to accept the Plan. The Plan

therefore satisfies section 1129(a)(10) of the Bankruptcy Code.

       29.     Feasibility (Section 1129(a)(11)). The cash flow projections in the Disclosure

Statement and the evidence adduced at the Confirmation Hearing indicate that the Liquidating

Trust will have sufficient cash flow to meet the obligations under the Plan at the Effective Date



                                                 15
        Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 16 of 104




and to reserve sufficient amounts to administer the Liquidating Trust after the Effective Date.

Because the Plan contemplates the final liquidation of the Debtor, it is not likely to be followed

by the liquidation or the need for further financial reorganization of the Debtor. Accordingly, the

Plan is feasible and complies with Section 1129(a)(11).

         30.   United States Trustee Fees (Section 1129(a)(12)). All fees due and payable

under 28 U.S.C. § 1930 will be paid by the Debtor in accordance with Article X, Section B of the

Plan.

         31.   Remaining Provisions of 1129(a) Inapplicable (Sections 1129(a)(13), (14), (15)

and (16)). Sections 1129(a)(13) through (16) are not applicable to this Debtor. The Debtor does

not have any obligations with respect to retiree benefits, does not have domestic support

obligations, and is not an individual. Except for those assets transferred to holders of Class C-2

and Class C-4 Claims in accordance with the terms of the Plan, all property of the estate shall be

vested in the Liquidating Trustee, as trustee of the Liquidating Trust, under the Plan.

         32.   The Plan Does not Discriminate Unfairly, and is Fair and Equitable, with

Respect to Each Impaired Class of Claims or Interests that has not Accepted the Plan

(Section 1129(b)). To the extent that Section 1129(b) applies, all applicable requirements have

been met with respect to the Plan. The only class that has not accepted the Plan is Class D, the

current equity interests in the Debtor, which is deemed to reject the Plan. The Plan does not

discriminate unfairly against Class D interests and is fair and equitable with respect to such

interests, as defined in Section 1129(b). The Plan therefore satisfies Section 1129(b) of the

Bankruptcy Code.

         33.   No Other Plans (Section 1129(c)). No other chapter 11 plan was submitted to

creditors for a vote or satisfied Sections 1129(a) and (b) of the Bankruptcy Code.



                                                16
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 17 of 104




       34.     Principal Purpose of Plan (Section 1129(d)). The principal purpose of the Plan

is not the avoidance of taxes or the avoidance of the application of Section 5 of the Securities Act

of 1933 (15 U.S.C. §77e).

       35.     Small Business Debtor (Section 1129(e)). Section 1129(e) of the Bankruptcy

Code is not applicable to this Debtor.

       Finding that the Plan is confirmable for all of the foregoing reasons, and based upon the

foregoing findings of fact and conclusions of law, which are fully incorporated by reference

below, IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

       A.      Confirmation. The Plan, as the same may be modified by this Confirmation

Order, is hereby CONFIRMED IN ALL RESPECTS and the record of the Confirmation Hearing

is closed. All objections to the Plan, to the extent not withdrawn, resolved, waived, or settled at

or prior to the Confirmation Hearing or incorporated into the Plan or this Confirmation Order,

are overruled on the merits. If there is any conflict or inconsistency between the Plan, the

Liquidating Trust Agreement, and this Confirmation Order, the terms of this Confirmation Order

shall control over the terms of the Plan and the Liquidating Trust Agreement, and the terms of

the Plan shall control over the terms of the Liquidating Trust Agreement.

       B.      Binding Plan and Order. The provisions of the Plan and this Confirmation

Order are hereby made binding upon the Debtor, the Liquidating Trustee, and all holders of

claims or interests, whether or not such claims or interests are impaired under the Plan and

whether or not such holder of a claim or interest has filed, or is deemed to have filed, a proof of

claim or proof of interest or has accepted the Plan.

       C.      Approval of Liquidating Trust, Liquidating Trustee, and Trust Oversight

Committee. The Liquidating Trust Agreement and the appointment of David Weinhoffer as



                                                17
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 18 of 104




Liquidating Trustee of the Liquidating Trust are hereby approved.           The Debtor and the

Liquidating Trustee are authorized to enter into the Liquidating Trust Agreement and to take all

actions necessary for the implementation of the Liquidating Trust Agreement, including, without

limitation, completing any blanks in the Liquidating Trust Agreement, so long as any such

changes are not inconsistent with this Confirmation Order or the terms of the Plan.            The

Committee, after consultation with those creditors who expressed a willingness to serve on the

Trust Oversight Committee, shall select the members of the Trust Oversight Committee and file

a notice with the Court prior to the Effective Date and, so long as no party objects to such notice

within fourteen days of its filing, the members identified in such notice shall become the

members of the Trust Oversight Committee. If any party objects to such notice, the Court will

select the members of the Trust Oversight Committee after a hearing.

       D.      Approval of Settlement. The Settlement, as embodied in the Plan, is approved in

its entirety pursuant to Bankruptcy Rule 9019. The Debtor and the Liquidating Trustee are

authorized to take all actions necessary or appropriate to consummate the Settlement, including,

without limitation, consummating the transfers to the holders of Class C-2 Claims and the Class

C-4 Claim as more particularly described in the Plan.

       E.      Vesting of Assets. On the Effective Date, the Debtor shall be deemed to have

irrevocably transferred and assigned the Liquidating Trust Assets to the Liquidating Trustee, to

hold in trust for the benefit of the holders of the Liquidating Trust Beneficial Interests pursuant

to the terms of the Plan and the Liquidating Trust Agreement. Except as otherwise provided by

the Plan or the Liquidating Trust Agreement, upon the Effective Date, title to the Liquidating

Trust Assets shall pass to the Liquidating Trust free and clear of all Claims and Interests, in

accordance with Section 1141 of the Bankruptcy Code.



                                                18
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 19 of 104




          F.     Montco Receivable. As set forth in Article III.C.4 of the Plan, the nominated

administrative agent for the Allowed Class C-2 Claims shall receive in full and final satisfaction,

compromise, settlement, release, and discharge of and in exchange for each Allowed Class C-2

Claim, among other things, a 50% interest in the Montco Receivable1 pursuant to an assignment

substantially in the form attached to the Plan as Exhibit B-2 (the “Montco Claim Assignment”).

The remaining 50% interest in the Montco Receivable shall be transferred to the Liquidating

Trustee, as trustee for the Liquidating Trust, and become a Liquidating Trust Asset.

          In In re Montco Offshore, Inc. & Montco Oilfield Contractors, LLC, Case No. 17-31646

(Bankr. S.D. Tex.), currently pending before the Bankruptcy Court, Article IV Section Q of the

debtors’ Amended Plan of Reorganization [No. 17-31646, ECF No. 740] (the “Montco Plan”)

addresses beneficiaries of the Montco Liquidating Trust and provides that the “interests of the

beneficiaries in the Liquidating Trust shall be uncertificated and nontransferable except upon the

death of the interest holder or by operation of law.” See Montco Plan, Art. IV.Q (emphasis

added).

          This Confirmation Order, which approves the Montco Claim Assignment and the transfer

of the assets of the Debtor to the Liquidating Trust, is “by operation of law” and therefore a

permitted exception set forth in Article IV Section Q of the Montco Plan. The Montco Claim

Assignment shall be binding upon the Montco Liquidating Trust and Montco Liquidating

Trustee. The vesting of the Liquidating Trust Assets in the Liquidating Trust shall also be

binding upon the Montco Liquidating Trust and Montco Liquidating Trustee. Upon entry of this

Confirmation Order, counsel for Offshore Domestic Group, LLC shall provide the Montco


1
  “Montco Receivable” means any amounts to which OSF is entitled based on any claims that OSF has made in In re
Montco Offshore, Inc. & Montco Oilfield Contractors, LLC, Case No. 17-bk-31646 (S.D. Tex.), currently pending in
the Bankruptcy Court, and/or any Cause of Action that OSF may have against Montco Oilfield Contractors, LLC or
any of its Affiliates, subsidiaries, or interrelated companies. Plan at Art. I.A.64.

                                                      19
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 20 of 104




Liquidating Trustee and his counsel with a copy of this Confirmation Order and a copy of the

Montco Assignment.

       G.     Executory Contracts and Unexpired Leases.

              (1)     The executory contracts and unexpired leases of the Debtor set forth in

       Exhibit 1 to the Amended Plan Supplement are assumed as of the Effective Date and

       assigned to the Liquidating Trustee, as trustee of the Liquidating Trust, and such

       assumptions are approved by the Bankruptcy Court. The Liquidating Trustee shall pay

       any cure amounts listed on Exhibit 1 of the Amended Plan Supplement to the applicable

       counterparty in accordance with the terms of the Plan.

              (2)     On the Effective Date, except for any executory contracts or unexpired

       leases that were previously assumed, assumed and assigned, or rejected by an order of the

       Bankruptcy Court, or that are assumed and assigned to the Liquidating Trust as provided

       in the Amended Plan Supplement, each executory contract and unexpired lease entered

       into by the Debtor prior to the Petition Date that has not previously expired or terminated

       pursuant to its own terms, including without limitation, the executory contracts and

       unexpired leases listed on Exhibit 2 of the Amended Plan Supplement, shall be rejected,

       pursuant to Section 365 of the Bankruptcy Code.

              (3)     Notwithstanding any other provision of the Plan or Confirmation Order,

       the assumption and assignment by the Debtor of the applicable P&I Policies with the P&I

       Club and listed on Exhibit 1 of the Amended Plan Supplement is hereby approved,

       provided that, (A) from and after the Effective Date, the Liquidating Trust shall be bound

       by and obligated to fully perform the P&I Policies and all obligations thereunder

       including, without limitation the payment of any liquidated claim subject to the P&I



                                               20
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 21 of 104




       Policies and all applicable deductibles prior to seeking indemnification from the P&I

       Club; (B) the P&I Policies may not be assigned by the Liquidating Trustee without the

       P&I Club’s consent; (C) nothing in the Plan or Confirmation Order shall prejudice (i) the

       rights of the P&I Club to assert any and all applicable rights, deductibles and defenses

       with respect to claims covered under the applicable P&I Policies, (ii) the Debtor’s and/or

       Liquidating Trustee’s rights under the P&I Policies and applicable law, with all such

       rights and defenses preserved; (D) nothing in the Plan or Confirmation Order shall be

       deemed to make the P&I Club subject to the jurisdiction of this Court; and (E) on or

       before the Effective Date, to cure the prepetition defaults under the applicable P&I

       Policies, the Debtor shall pay $128,661.81 to the P&I Club as cure of prepetition defaults

       under the applicable P&I Policies.

               (4)    The Stipulation between the Committee and Gulf Coast Marine, LLC,

       which is filed as Doc. No. 728, is approved.

       H.      Preservation of Causes of Action. As more fully set forth in Article IV, Section

A, Paragraph 1 of the Plan, unless any Causes of Action against a person or entity are expressly

waived, relinquished, exculpated, released, compromised, settled, assigned, and/or otherwise

conveyed in the Plan or by Court order (such as Causes of Action against holders of Allowed

Class C-2 Claims as provided above), all OSF Causes of Action (as defined in the Plan), whether

arising before or after the date the Chapter 11 Case was filed, are reserved by the Debtor and are

transferred to the Liquidating Trustee, as trustee of the Liquidating Trust, as Liquidating Trust

Assets. Such OSF Causes of Action include, without limitation (a) all Avoidance Actions,

including insider transfers described on Exhibit D of the Disclosure Statement, and other

potential Avoidance Actions against non-insiders described on Exhibit E of the Disclosure



                                               21
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 22 of 104




Statement, (b) the Montco Receivable, (c) the JAB Receivable, (d) the Linder Judgment, (e) any

and all Claims or Causes of Action that the Debtor may have or have a right to assert against

Orinoco for any alleged breach of the Plan Sponsor Commitment, (f) any and all claims that OSF

may have or have a right to assert against Davie Shoring, Inc. relating to its default of its

payment obligations as described in Section V.B.7. of the Disclosure Statement, (g) any and all

OSF Causes of Action, whether arising before or after the date the Chapter 11 Case was filed,

and related to the Personal Injury Claims or the P&I Policies, specifically including

reimbursement claims against any insurers, and (h) any Causes of Action, in addition to

Avoidance Actions, the Debtor may assert against current or former Insiders of OSF (other than

the Insider Released Parties) related to misconduct of current or former officers, directors,

members, or managers of OSF, including Steve Williams and any Entity owned or controlled

(directly or indirectly) by him. The Proponent, however, has not investigated the Causes of

Action and/or Avoidance Actions, if any, that may be asserted against Steve Williams and any

Entity owned or controlled by him, and is relying on the representations of others that such

Causes of Action/Avoidance Actions have merit. Williams and his related Entities vehemently

deny the allegations referenced in the Plan and the Disclosure Statement and will vigorously

oppose any and all actions brought against them. Nothing herein, and for the avoidance of

doubt, shall prohibit any Entity from asserting any Causes of Action as a defense pursuant to

applicable law, but such Entity will have no authority to assert any affirmative action which the

Debtor has released. All Causes of Action (except those Causes of Action transferred to or for

the benefit of holders of Allowed Class C-2 Claims) shall be Liquidating Trust Assets transferred

to the Liquidating Trustee. The Liquidating Trustee, or its successors and assigns, shall be

authorized and empowered as a representative of the Debtor and the Estate to institute, prosecute,



                                               22
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 23 of 104




settle, compromise, abandon or release all Causes of Action of the Debtor and the Estate

transferred to the Liquidating Trust. Additionally, on the Effective Date, the Liquidating Trustee

shall assume the prosecution of any objection, motion, adversary proceeding, or other proceeding

in the Bankruptcy Court currently being prosecuted by the Committee (other than those

proceedings retained under Article IV, Section G. of the Plan) and shall be substituted for the

Committee as the applicable party in interest, without the need to file any motion to substitute or

other similar document.

       I.      Authority. All actions and transactions contemplated under the Plan, including,

but not limited to, any documents executed in connection therewith or related thereto, shall be

authorized upon entry of this Confirmation Order without the need of further approvals, notices,

or meetings of the Debtor or the Committee.

       J.      Enabling Provision. All persons who are contemplated by the Plan to render

services, execute documents, make payments, file pleadings, resolve controversies, or take any

action are hereby ordered and directed to take such action.

       K.      References to Plan Provisions. The failure specifically to include or reference

any particular provision of the Plan in this Confirmation Order shall not diminish or impair the

effectiveness of such provision, it being the intent of this Court that the Plan be confirmed in its

entirety (except as otherwise modified in this Confirmation Order).

       L.      Modifications of the Plan Before Substantial Confirmation. Before substantial

consummation of the Plan, the Committee may, under Section 1127(b) of the Bankruptcy Code,

(i) amend the Plan so long as such amendment shall not materially or adversely affect the

treatment of any holder of a claim; (ii) institute proceedings in this Court to remedy any defect or

omission or reconcile any inconsistency in the Plan, the Disclosure Statement, or this



                                                23
       Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 24 of 104




Confirmation Order; and (iii) amend the Plan as may be necessary to carry out the purposes and

effects of the Plan so long as such amendment does not materially or adversely affect the

treatment of the holders of the claims or interests under the Plan; provided, however, prior notice

of any amendment shall be served in accordance with the Bankruptcy Rules or Orders of this

Court.

         M.     Applicable Non-Bankruptcy Law. Pursuant to Sections 1123(a) and 1142(a) of

the Bankruptcy Code, the provisions of this Confirmation Order, the Plan, or any amendments or

modifications thereto shall be enforceable notwithstanding any other applicable non-bankruptcy

law.

         N.     Discharge. Because the Plan contemplates the final liquidation and dissolution of

the Debtor, the Debtor is not entitled to a discharge under Bankruptcy Code Section 1141(d)(3).

         O.     Releases.

                (1)     Releases by the Debtor and the Estate.            Notwithstanding anything

         contained in the Plan to the contrary, as of the Effective Date, for the good and valuable

         consideration provided by each of the Releasees, including, without limitation, the

         services of the Releasees in facilitating the expeditious implementation of the Plan, the

         Debtor hereby provides a full release to the Releasees (and each such Releasee so

         released shall be deemed released and discharged by the Debtor) from any and all Causes

         of Action and any other debts, obligations, rights, suits, damages, actions, remedies and

         liabilities whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or

         unmatured, known or unknown, foreseen or unforeseen, existing as of the Effective Date,

         in law, at equity, whether for tort, contract, violations of federal or state securities laws,

         or otherwise, based in whole or in part upon any act or omission, transaction, event or



                                                  24
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 25 of 104




 other occurrence or circumstances, including actions in connection with indebtedness for

 money borrowed by the Debtor, existing or taking place prior to or on the Effective Date

 arising from or related in any way to the Debtor, including, without limitation, those that

 the Debtor would have been legally entitled to assert or that any holder of a Claim or

 Member Interest or other Entity would have been legally entitled to assert for or on

 behalf of the Debtor or its Estate and further including those in any way related to the

 Estate, the Chapter 11 Cases or the Plan; provided, however, that the foregoing

 provisions of this Article VIII.B.1 shall not operate to waive or release the Releasees

 from any obligation under the Plan, the Liquidating Trust Agreement, or the

 Confirmation Order, as applicable nor does the release include a release for willful

 misconduct or gross negligence.

        (2)     Mutual Release related to Class C-2. Notwithstanding anything contained

 in the Plan to the contrary, as of the Effective Date, for good and valuable consideration,

 the Creditors' Committee and the Debtor, on behalf of itself, the Estate, and their

 successors and assigns, including the Liquidating Trustee (collectively, the “First

 Parties”) hereby provide a full release to the Insider Released Parties (and each such

 Insider Released Party so released shall be deemed released and discharged by the First

 Parties) from any and all Causes of Action and any other debts, obligations, rights, suits,

 damages, actions, remedies and liabilities whatsoever, whether liquidated or unliquidated,

 fixed or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,

 existing as of the Effective Date or thereafter arising, in law, at equity, whether for tort,

 contract, violations of federal or state securities laws, or otherwise, based in whole or in

 part upon any act or omission, transaction, event or other occurrence or circumstances,



                                          25
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 26 of 104




 including actions in connection with indebtedness for money borrowed by the Debtor,

 existing or taking place prior to or on the Effective Date arising from or related in any

 way to the Debtor, including, without limitation, those that the Debtor would have been

 legally entitled to assert or that any holder of a Claim or Member Interest or other Entity

 would have been legally entitled to assert for or on behalf of the Debtor or its Estate and

 further including those in any way related to the Estate, the Chapter 11 Cases or the Plan;

 provided, however, that the foregoing provisions of this Article VIII.B.2 shall not operate

 to waive or release the Insider Released Parties from any obligation under the Plan, the

 Liquidating Trust Agreement, or the Confirmation Order, as applicable. Nothing herein is

 intended to, nor does, it release any independent or direct claims of any creditor or third

 party.

          And notwithstanding anything contained in the Plan to the contrary, as of the

 Effective Date, for good and valuable consideration, the Insider Released Parties hereby

 provide a full release to the First Parties (and each such First Party so released shall be

 deemed released and discharged by the Insider Released Parties) from any and all Causes

 of Action and any other debts, obligations, rights, suits, damages, actions, remedies and

 liabilities whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or

 unmatured, known or unknown, foreseen or unforeseen, existing as of the Effective Date

 or thereafter arising, in law, at equity, whether for tort, contract, violations of federal or

 state securities laws, or otherwise, based in whole or in part upon any act or omission,

 transaction, event or other occurrence or circumstances, including actions in connection

 with indebtedness for money borrowed by the Debtor, existing or taking place prior to or

 on the Effective Date arising from or related in any way to the Debtor, including, without



                                          26
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 27 of 104




 limitation, those that the Debtor would have been legally entitled to assert or that any

 holder of a Claim or Member Interest or other Entity would have been legally entitled to

 assert for or on behalf of the Debtor or its Estate and further including those in any way

 related to the Estate, the Chapter 11 Cases or the Plan; provided, however, that the

 foregoing provisions of this Article VIII.B.2 shall not operate to waive or release the First

 Parties from any obligation under the Plan, the Liquidating Trust Agreement, or the

 Confirmation Order, as applicable.       The Debtor and the Liquidating Trustee shall

 continue to work in good faith with the Insider Released Parties regarding removal of the

 accommodations module referenced in Section V.B.7. of the Disclosure Statement and in

 Article VII.5 of the Plan.

        (3)     Mutual Release related to Class C-4. Notwithstanding anything contained

 in the Plan to the contrary, as of the Effective Date, for good and valuable consideration,

 the First Parties hereby provide a full release to USSIC from any and all Causes of Action

 and any other debts, obligations, rights, suits, damages, actions, remedies and liabilities

 whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or

 unmatured, known or unknown, foreseen or unforeseen, existing as of the Effective Date

 or thereafter arising, in law, at equity, whether for tort, contract, violations of federal or

 state securities laws, or otherwise, based in whole or in part upon any act or omission,

 transaction, event or other occurrence or circumstances, including actions in connection

 with indebtedness for money borrowed by the Debtor, existing or taking place prior to or

 on the Effective Date arising from or related in any way to the Debtor, including, without

 limitation, those that the Debtor would have been legally entitled to assert or that any

 holder of a Claim or Member Interest or other Entity would have been legally entitled to



                                          27
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 28 of 104




 assert for or on behalf of the Debtor or its Estate and further including those in any way

 related to the Estate, the Chapter 11 Cases or the Plan; provided, however, that the

 foregoing provisions of Article VIII.B.2 shall not operate to waive or release USSIC from

 any obligation under the Plan, the Liquidating Trust Agreement, or the Confirmation

 Order, as applicable.

        And notwithstanding anything contained in the Plan to the contrary, as of the

 Effective Date, for good and valuable consideration, USSIC hereby provides a full

 release to the First Parties (and each such First Party so released shall be deemed released

 and discharged by the USSIC) from any and all Causes of Action and any other debts,

 obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether

 liquidated or unliquidated, fixed or contingent, matured or unmatured, known or

 unknown, foreseen or unforeseen, existing as of the Effective Date or thereafter arising,

 in law, at equity, whether for tort, contract, violations of federal or state securities laws,

 or otherwise, based in whole or in part upon any act or omission, transaction, event or

 other occurrence or circumstances, including actions in connection with indebtedness for

 money borrowed by the Debtor, existing or taking place prior to or on the Effective Date

 arising from or related in any way to the Debtor, including, without limitation, those that

 the Debtor would have been legally entitled to assert or that any holder of a Claim or

 Member Interest or other Entity would have been legally entitled to assert for or on

 behalf of the Debtor or its Estate and further including those in any way related to the

 Estate, the Chapter 11 Cases or the Plan; provided, however, that the foregoing

 provisions of this Article VIII.B.2 shall not operate to waive or release the First Parties




                                          28
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 29 of 104




 from any obligation under the Plan, the Liquidating Trust Agreement, or the

 Confirmation Order, as applicable.

 P.     Injunction.

        (1)    Except as otherwise expressly provided for in the Plan or in

 obligations issued pursuant to the Plan, from and after the Effective Date, all

 Entities are enjoined from commencing or continuing in any manner against the

 Debtor or its successors and assigns and its assets and properties, as the case may

 be, any suit, action or other proceeding, on account of or respecting any Claim,

 demand, liability, obligation, debt, right, Cause of Action, interest or remedy

 released or to be released pursuant to the Plan or the Confirmation Order until the

 completion of the administration of the Liquidating Trusts provided for herein.

        (2)    Except as otherwise expressly provided for in the Plan or in

 obligations issued pursuant to the Plan, from and after the Effective Date, all

 Entities shall be precluded from asserting against the Debtor, the Debtor in

 Possession, the Estate, the Creditors’ Committee, the Liquidating Trust and

 Liquidating Trustee, their successors and assigns and their assets and properties,

 any other Claims or Member Interests based upon any documents, instruments, or

 any act or omission, transaction or other activity of any kind or nature that

 occurred prior to the Effective Date or commencing or continuing in any manner

 any action or other proceeding of any kind in respect of any Cause of Action

 released or settled under the Plan.

        (3)    The rights afforded in the Plan and the treatment of all Claims and

 Member Interests in the Plan shall be in exchange for and in complete satisfaction of



                                       29
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 30 of 104




       Claims and Member Interests of any nature whatsoever, against the Debtor or any

       of its assets or properties. On the Effective Date, all such Claims against, and

       Member Interests in, the Debtor shall be satisfied and released in full.

               (4)    Except as otherwise expressly provided for in the Plan or in

       obligations issued pursuant to the Plan, all Parties and Entities are enjoined, on and

       after the Effective Date until the completion of the administration of the Liquidating

       Trust provided for herein, on account of any Claim or Member Interest satisfied

       and released hereby, from: (a) commencing or continuing in any manner any action

       or other proceeding of any kind against any Debtor, its successors and assigns, and

       its assets and properties; (b) enforcing, attaching, collecting or recovering by any

       manner or means any judgment, award, decree or order against any Debtor, its

       successors and assigns, and its assets and properties; (c) creating, perfecting or

       enforcing any encumbrance of any kind against any Debtor, or the property or

       estate of the Debtor; or (d) asserting any right of setoff, subrogation or recoupment

       of any kind against any obligation due from any Debtor or against the property or

       estate of any Debtor, except to the extent a right to setoff, recoupment or

       subrogation is asserted with respect to a timely filed proof of claim.

       Q.      Retention of Jurisdiction. From and after the Effective Date, the Court shall

retain jurisdiction over the Case for the following purposes:

               (1)    To allow, disallow, determine, liquidate, classify, estimate or establish the

       priority or secured or unsecured status of any Claim or Member Interest, including the

       resolution of any request for payment of any Administrative Claim and the resolution of




                                                30
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 31 of 104




 any and all objections to the allowance, secured status or priority of Claims or Member

 Interests;

         (2)    To grant, deny or otherwise resolve any and all applications of

 Professionals for allowance of compensation or reimbursement of expenses authorized

 pursuant to the Bankruptcy Code or the Plan, for periods ending on or before the

 Effective Date;

         (3)    To resolve any matters related to the assumption, assignment or rejection

 of any executory contract or unexpired lease to which a Debtor was party or with respect

 to which a Debtor may be liable and to hear, determine and, if necessary, liquidate, any

 Claims arising therefrom;

         (4)    To ensure that Distributions to holders of Allowed Claims and Member

 Interests are accomplished pursuant to the provisions of the Plan;

         (5)    To decide or resolve any motions, adversary proceedings, contested or

 litigated matters and any other matters and grant or deny any applications involving the

 Debtor that may be pending on the Effective Date or instituted by the Liquidating Trustee

 after the Effective Date, provided, however, the right of the Liquidating Trustee to

 commence actions in all appropriate jurisdictions shall be fully reserved;

         (6)    To enter such orders as may be necessary or appropriate to implement or

 consummate the provisions of the Plan and all other contracts, instruments, releases,

 indentures and other agreements or documents adopted in connection with the Plan or the

 Disclosure Statement;




                                         31
Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 32 of 104




        (7)     To resolve any cases, controversies, suits or disputes that may arise in

 connection with the Effective Date, interpretation or enforcement of the Plan or any

 Entity’s obligations incurred in connection with the Plan;

        (8)     To issue injunctions, enforce them, enter and implement other orders or

 take such other actions as may be necessary or appropriate to restrain interference by any

 Entity with the Effective Date or enforcement of the Plan, except as otherwise provided

 in the Plan;

        (9)     To enforce the various provisions of the Plan and the Liquidating Trust

 Agreement;

        (10)    To enforce the Injunction set forth in Article VIII, Section D of the Plan;

        (11)    To resolve any cases, controversies, suits or disputes with respect to the

 releases, injunction and other provisions contained in Article VIII herein, and enter such

 orders as may be necessary or appropriate to implement or enforce all such releases,

 injunctions and other provisions;

        (12)    To enter and implement such orders as necessary or appropriate if the

 Confirmation Order is modified, stayed, reversed, revoked or vacated;

        (13)    To resolve any other matters that may arise in connection with or relate to

 the Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument,

 release, indenture or other agreement or document adopted in connection with the Plan or

 the Disclosure Statement; and

        (14)    To enter an order and/or the decree contemplated in Bankruptcy Rule

 3022 concluding the Chapter 11 Case.




                                         32
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 33 of 104




       R.      Appeal. The reversal or modification on appeal of this Confirmation Order does

not affect the validity of the transactions contemplated under the Plan with respect to an entity

that has purchased or acquired property in good faith, whether or not such entity knew of the

pendency of the appeal, unless such authorization and transactions under the Plan are stayed

pending appeal.

Signed
Signed:this ___________
        October 26, 2018 day of October, 2018.

                                                  ____________________________________
                                            _____________________________________
                                                                Marvin Isgur
                                            MARVIN ISGUR
                                                      United States Bankruptcy Judge
                                            UNITED STATES BANKRUPTCY JUDGE
Reviewed and approved by:


_/s/ Daniel J. Ferretti___________________          _/s/_Michael D. Fritz___________________
Susan C. Mathews                                    Michael D. Fritz
Texas Bar No. 05060650                              Texas Bar No. 24083029
smathews@bakerdonelson.com                          mfritz@diamondmccarthy.com
Daniel J. Ferretti                                  DIAMOND MCCARTHY LLP
Texas Bar No. 24096066                              Two Houston Center
dferretti@bakerdonelson.com                         909 Fannin, 37th Floor
BAKER, DONELSON, BEARMAN, CALDWELL &                Houston, Texas 77010
BERKOWITZ, PC                                       Telephone: (713) 333-5100
1301 McKinney St., Suite 3700                       Facsimile: (713) 333-5199
Houston, TX 77010
Telephone: (713) 650-9700                           Counsel for Offshore Specialty Fabricators,
Facsimile: (713) 650-9701                           LLC, Debtor and Debtor-in-Possession

       -AND-

Jan M. Hayden
(Admitted Pro Hac Vice)
Louisiana Bar No. 6672
jhayden@bakerdonelson.com
Edward H. Arnold, III
Louisiana Bar No. 18767
Federal ID No. 17158
harnold@bakerdonelson.com
201 St. Charles Avenue, Suite 3600
New Orleans, Louisiana 70170
Telephone: (504) 566-8645

                                               33
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 34 of 104




Facsimile: (504) 585-6945

Attorneys for Official Committee of Unsecured
Creditors for Offshore Specialty Fabricators,
LLC

_/s/_Timothy A. Davidson II_____________         _/s/_Elizabeth M. Guffy_____________
Timothy A. ("Tad") Davidson II                   Philip G. Eisenberg
Texas Bar No. 24012503                           Texas Bar No. 24033923
TadDavidson@HuntonAK.com                         peisenberg@lockelord.com
Joseph W. Buoni                                  Elizabeth M. Guffy
Texas Bar No. 24072009                           Texas Bar No. 08592525
JosephBuoni@HuntonAK.com                         eguffy@lockelord.com
Ashley L. Harper                                 LOCKE LORD LLP
Texas Bar No. 24065272                           600 Travis Street, Suite 2800
AshleyHarper@HuntonAK.com                        Houston, Texas 77002
HUNTON ANDREWS KURTH LLP                         Telephone: (713) 226-1200
600 Travis Street, Suite 4200                    Facsimile: (713) 226-3717
Houston, Texas 77002
Telephone: (713) 220-4200                        Attorneys for U.S. Specialty Insurance
Facsimile: (713) 220-4285                        Company

Attorneys for Offshore Domestic Group, LLC,
Offshore Express, LLC, and Fairways
Offshore Exploration, Inc.

_/s/__Jeremy A. Herschaft______________          _/s/__Ryan E. Chapple__________________
Jeremy A. Herschaft, Esq.                        Ryan E. Chapple
Texas Bar No. 2440990                            Texas Bar No. 24036354
jherschaft@blankrome.com                         rchapple@cstrial.com
James T. Grogan, Esq.                            CAIN & SKARNULIS PLLC
jgrogan@blankrome.com                            400 W. 15th Street, Suite 900
Texas Bar No. 24027354                           Austin, Texas 78701
BLANK ROME LLP                                   Telephone: (512) 477-5000
717 Texas Avenue                                 Facsimile: (512) 477-5011
Houston, Texas 77002
Telephone: (713) 228-6601                        Attorneys for Ronald Havard
Facsimile: (713) 228-6605

Attorneys for Steamship Mutual Underwriting
Association Ltd. and Steamship Owners Mutual
Protection and Indemnity Association, Inc.
_/s/_Greta M. Brouphy___________
Greta M. Brouphy, Esq.
gbrouphy@hellerdraper.com
Tristan Manthey

                                            34
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 35 of 104




tmanthey@hellerdraper.com
HELLER, DRAPER, PATRICK, HORN & MANTHEY,
L.L.C.
650 Poydras Street, Suite 2500
New Orleans, Louisiana 70130
Telephone: (504) 299-3351
Facsimile: (504) 299-3399

Attorneys for Gulf Coast Marine, LLC, as
representatives of the GCM 2016 P&I
Underwriting Pool, lead underwriter



Reviewed and consented to as to form only by:



_/s/_Brandon T. Darden___________
David F. Waguespack
La. Bar Roll No. 21121
Admitted Pro Hac Vice
waguespack@carverdarden.com
Brandon T. Darden
Texas Bar No. 24075614
bdarden@carverdarden.com
CARVER, DARDEN, KORETZKY, TESSIER, FINN,
BLOSSMAN & AREAUX, L.L.C.
1100 Poydras Street, Suite 3100
New Orleans, Louisiana 70163
Telephone: (504) 585-3814
Facsimile: (504) 585-3801

Attorneys for Alliance Special Ventures Fund,
LLC and Alliance Heavy Lift, LLC




                                                35
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 36 of 104




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                §
                                      §       CASE NO. 17-35623
OFFSHORE SPECIALTY                    §
FABRICATORS, LLC.,                    §       CHAPTER 11
                                      §
     DEBTOR.                          §

  FIRST AMENDED PLAN OF LIQUIDATION OF THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS OF OFFSHORE SPECIALTY FABRICATORS, LLC
             UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

Dated: September 10, 2018                 Susan C. Mathews
                                          Texas Bar No. 05060650
                                          smathews@bakerdonelson.com
                                          Daniel J. Ferretti
                                          Texas Bar No. 24096066
                                          dferretti@bakerdonelson.com
                                          1301 McKinney St., Suite 3700
                                          Houston, TX 77010
                                          Telephone: (713) 650-9700
                                          Facsimile: (713) 650-9701

                                                 -AND-

                                          Jan M. Hayden
                                          (Admitted Pro Hac Vice)
                                          Louisiana Bar No. 6672
                                          jhayden@bakerdonelson.com
                                          Edward H. Arnold, III
                                          Louisiana Bar No. 18767
                                          Federal ID No. 17158
                                          harnold@bakerdonelson.com
                                          201 St. Charles Avenue, Suite 3600
                                          New Orleans, Louisiana 70170
                                          Telephone: (504) 566-8645
                                          Facsimile: (504) 585-6945

                                          Attorneys for Official Committee of Unsecured
                                          Creditors for Offshore Specialty Fabricators,
                                          LLC




                                                                                   A
        Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 37 of 104




TABLE OF CONTENTS

ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION ............................ 1
     A.    Defined Terms. ....................................................................................................... 1
     B.    Rules of Interpretation. ........................................................................................ 10
     C.    Exhibits and Schedules. ....................................................................................... 11
ARTICLE II ADMINISTRATIVE AND PRIORITY CLAIMS........................................... 11
     A.    Administrative Claims (Unclassified Class A-1). ................................................ 11
     B.    Professional Compensation and Reimbursement Claims and the Professional Fee
           Reserve. ................................................................................................................ 11
     C.    Priority Claims (Unclassified Class A-2). ........................................................... 12
     D.    General. ............................................................................................................... 12
ARTICLE III CLASSIFICATION AND TREATMENT OF CLAIMS AND MEMBER
              INTERESTS .................................................................................................. 12
     A.    Summary. ............................................................................................................. 12
     B.    Classification of Claims and Member Interests for the Debtor. .......................... 12
     C.    Treatment of Claims and Member Interests for the Debtor. ................................ 13
     D.    Special Provision Governing Unimpaired Claims. ............................................. 17
     E.    Nonconsensual Confirmation. ............................................................................. 17
ARTICLE IV MEANS FOR IMPLEMENTATION OF THE PLAN .................................. 17
     A.   Preservation of Causes of Action; Transfer of Assets; Establishment of Personal
          Injury Reserve ...................................................................................................... 17
     B.   Establishment of Liquidating Trust and Authority, Rights and Duties of
          Liquidating Trustee. ............................................................................................. 18
     C.   Selection of the Trust Oversight Committee. ....................................................... 21
     D.   Operations of Debtor Between Confirmation Date and Effective Date .............. 21
     E.   Establishment of the Administrative Claims Bar Date. ....................................... 22
     F.   Term of Injunctions or Stays. ............................................................................... 22
     G.   Creditors’ Committee........................................................................................... 22
     H.   Debtor’s Professionals......................................................................................... 23
     I.   Creditors’ Committee Professionals .................................................................... 23
ARTICLE V PROVISIONS GOVERNING DISTRIBUTIONS........................................... 23
     A.   Initial Distributions to Holders of Unsecured Claims ......................................... 23
     B.   Disputed Reserve. ................................................................................................ 24
     C.   Subsequent Distributions. .................................................................................... 24
     D.   Delivery of Distributions...................................................................................... 24
     E.   Manner of Cash Payments Under the Plan. ........................................................ 25
     F.   Time Bar to Cash Payments by Check. ................................................................ 25
     G.   Compliance with Tax Requirements. ................................................................... 25
     H.   No Payments of Fractional Dollars and Minimum Distributions. ...................... 25
     I.   Interest on Claims. ............................................................................................... 26
     J.   No Distribution in Excess of Allowed Amount of Claim. ..................................... 26
     K.   Setoff and Recoupment. ........................................................................................ 26
     L.   No Distribution Pending Allowance. ................................................................... 26
     M.   Resolution of Disputed Claims; Treatment of Subordinated Claims. .................. 26
                                                                   i
        Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 38 of 104




          N.        Objection Deadline. ............................................................................................. 27
          O.        Estimation of Claims. ........................................................................................... 27
ARTICLE VI TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
             LEASES ......................................................................................................... 27
     A.   Assumption and Rejection of Executory Contracts and Unexpired Leases. ........ 27
     B.   Claims Based on Rejection of Executory Contracts and Unexpired Leases. ...... 27
     C.   Cure Claims. ........................................................................................................ 28
     D.   Insurance Policies. ............................................................................................... 28
ARTICLE VII CONDITIONS PRECEDENT TO THE EFFECTIVE DATE.................... 28
ARTICLE VIII INDEMNIFICATION, RELEASE, INJUNCTIVE AND RELATED
              PROVISIONS ................................................................................................ 29
     A.   Compromise and Settlement. ............................................................................... 29
     B.   Releases................................................................................................................ 29
     C.   Exculpation. ......................................................................................................... 31
     D.   Injunction. ............................................................................................................ 32
     E.   Release of Liens. .................................................................................................. 33
     F.   Carve-Out ............................................................................................................ 33
ARTICLE IX RETENTION OF JURISDICTION ................................................................ 33
ARTICLE X MISCELLANEOUS PROVISIONS ................................................................. 34
     A.   Final Fee Applications. ........................................................................................ 34
     B.   Payment of Statutory Fees. .................................................................................. 34
     C.   Modification of the Plan. ..................................................................................... 35
     D.   Revocation of Plan. .............................................................................................. 35
     E.   Successors and Assigns. ....................................................................................... 35
     F.   Governing Law and Construction........................................................................ 35
     G.   Reservation of Rights. .......................................................................................... 36
     H.   Article 1146 Exemption........................................................................................ 36
     I.   Section 1125(e) Good Faith Compliance. ........................................................... 36
     J.   Further Assurances. ............................................................................................. 36
     K.   Service of Documents. .......................................................................................... 36
     L.   Filing of Additional Documents. .......................................................................... 37
     M.   No Stay of Confirmation Order............................................................................ 37
     N.   Bankruptcy Code Section 1141 Discharge. ......................................................... 37




                                                                  ii
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 39 of 104




 FIRST AMENDED PLAN OF LIQUIDATION OF THE OFFICIAL COMMITTEE OF
   UNSECURED CREDITORS OF OFFSHORE SPECIALTY FABRICATORS, LLC
            UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


       Pursuant to title 11 of the United States Code, 11 U.S.C. § 101 et seq., the Official
Committee of Unsecured Creditors of Offshore Specialty Fabricators, LLC (the “Committee” or
the “Proponent”) in the above-captioned Chapter 11 Case hereby respectfully proposes the
following First Amended Plan of Liquidation under chapter 11 of the Bankruptcy Code.

                                 ARTICLE I
                 DEFINED TERMS AND RULES OF INTERPRETATION
A.     Defined Terms.
      Unless the context otherwise requires, the following terms shall have the following
meanings when used in capitalized form herein:

            1.      “Accrued Professional Compensation” means, at any given moment, all
accrued and/or unpaid fees and expenses (including, without limitation, fees or expenses
Allowed or awarded by a Final Order of the Bankruptcy Court or any other court of competent
jurisdiction) for legal, financial advisory, accounting and other services and reimbursement of
expenses that are awardable and allowable under sections 328, 330(a) or 331 of the Bankruptcy
Code, arising under sections 503(b)(2), 503(b)(3), 503(b)(4) or 503(b)(6) of the Bankruptcy
Code or otherwise rendered prior to the Effective Date, or thereafter in connection with: (i)
applications filed pursuant to sections 328, 330 and 331 of the Bankruptcy Code; (ii) motions
seeking the enforcement of the provisions of the Plan or Confirmation Order, by all Professionals
in the Chapter 11 Cases that the Bankruptcy Court has not denied by a Final Order, to the extent
that any such fees and expenses have not previously been paid regardless of whether a fee
application has been filed for any such amount; and (iii) applications for allowance of
Administrative Expenses. To the extent that the Bankruptcy Court or any higher court denies by
a Final Order any amount of a Professional’s fees or expenses, then those amounts shall no
longer be Accrued Professional Compensation.
             2.     “Administrative Claims” means Claims that have been timely filed before the
Administrative Claims Bar Date, pursuant to the deadline and procedure set forth in the Plan or
Confirmation Order (except as otherwise provided by a separate order of the Bankruptcy Court),
for costs and expenses of administration under sections 503(b) (including claims under sections
503(b)(3)(F) and 503(b)(9)), 507(b) or 1114(e)(2) of the Bankruptcy Code), including, without
limitation: (i) the actual and necessary costs and expenses incurred after the Petition Date of
preserving the Estate and operating the businesses of the Debtor (such as wages, salaries or
commissions for services and payments for goods and other services and leased premises) and
(ii) all fees and charges assessed against the Estate under chapter 123 of title 28 of the U.S.
Code, 28 U.S.C. §§ 1911–1930); provided, however, that such Administrative Claims shall not
include claims for Accrued Professional Compensation.



                                               1
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 40 of 104




          3.      “Administrative Claims Bar Date” means the first Business Day that is thirty
(30) days after the entry of the Confirmation Order and is the deadline for a holder of an
Administrative Claim to file a request with the Bankruptcy Court for payment of such
Administrative Claim.
          4.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code; provided, however, the term “Affiliate” as used in this Plan shall not include Steve
Williams or any entity owned or controlled by him.
           5.     “Affiliate Claims” means any Claim of an Affiliate of the Debtor, including
Administrative Claims (if any), as well as the following Claims filed in this Chapter 11 Case:
Offshore Express, LLC (Claim No. 128), Fairways Exploration & Production, LLC (Claim No.
129), Fairways Energy Resources, LLC (Claim No. 130), Offshore Exploration and Production,
LLC (Claim No. 131), and Offshore Domestic Group, LLC (Claim No. 132).
            6.      “Allowed” means, with respect to any Claim or Member Interest, except as
otherwise provided herein: (i) a Claim or Member Interest that has been scheduled by the Debtor
in its Schedule as other than disputed, contingent or unliquidated; (ii) a Claim or Member
Interest that has been allowed by a Final Order; (iii) a Claim or Member Interest that is allowed:
(a) in any stipulation of amount and nature of such Claim or Member Interest executed prior to
the entry of the Confirmation Order and approved by the Bankruptcy Court; (b) in any
stipulation with the Debtor or the Liquidating Trustee, as applicable, of the amount and nature of
such Claim or Member Interest executed on or after the entry of the Confirmation Order; or (c)
in or pursuant to any contract, instrument or other agreement entered into or assumed in
connection herewith; (iv) a Claim or Member Interest that is allowed pursuant to the terms of this
Plan; or (v) a Claim as to which a proof of claim has been timely filed and as to which no
objection has been filed by the Claims Objection Bar Date. Any claim that has been or is
hereafter listed in the Schedule as contingent, unliquidated, or disputed, and for which no proof
of claim is or has been timely filed, is not considered Allowed and shall be expunged without
further action by the Debtor and without further notice to any party or action, approval, or order
of the Bankruptcy Court. Notwithstanding anything to the contrary herein, no Claim of any
Entity subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and
until such Entity pays in full the amount that it owes the Debtor or the Liquidating Trustee, as
applicable. For the avoidance of doubt, a proof of claim filed after the General Bar Date shall
not be Allowed for any purposes whatsoever absent entry of a Final Order allowing such late-
filed Claim. “Allow” and “Allowing” shall have correlative meanings.
           7.      “Available Cash” means, with respect to the Debtor or the Liquidating
Trustee, such Person’s Cash on hand on the date of determination.
           8.     “Avoidance Actions” include all avoidance actions under Sections 506(c), 510,
542, 543, 544, 545, 547, 548, 549, 550, 551, 552(b), 553 or 724 of the Bankruptcy Code.
           9.      “Bankruptcy Code” means sections 101, et seq. of title 11 of the United States
Code, and applicable portions of titles 18 and 28 of the United States Code, as amended from
time to time and as applicable to the Chapter 11 Cases.



                                                2
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 41 of 104




          10.      “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of Texas, Houston Division.
            11.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure,
promulgated under 28 U.S.C. § 2075, the Local Rules of Bankruptcy Practice and Procedure of
the United States Bankruptcy Court for the Southern District of Texas, the Local Rules of the
Bankruptcy Court, and general orders and chamber procedures of the Bankruptcy Court, each as
applicable to the Chapter 11 Cases and as amended from time to time.
        12.     “Barges” mean the DB SWING THOMPSON and the DB WILLIAM
KALLOP, collectively.
           13.      “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” as that term is defined in Federal Rules of Bankruptcy Procedure 9006(a).
            14.      “Cash” means legal tender of the United States of America or the equivalent
thereof, including bank deposits, checks and readily marketable securities or instruments issued
by an Entity, including, without limitation, readily marketable direct obligations of, or
obligations guaranteed by, the United States of America, commercial paper of domestic
corporations carrying a Moody’s rating of “A” or better, or equivalent rating of any other
nationally recognized rating service, or interest bearing certificates of deposit or other similar
obligations of domestic banks or other financial institutions having a shareholders’ equity or
capital of not less than one hundred million dollars ($100,000,000) having maturities of not more
than one (1) year, at the then best generally available rates of interest for like amounts and like
periods.
           15.     “Causes of Action” means any and all claims, actions, causes of action, choses
in action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, remedies, rights of set-off, third-party claims, subrogation claims, contribution
claims, reimbursement claims, indemnity claims, defenses, counterclaims and cross claims, now
owned or hereafter acquired by the Debtor, the Debtor in Possession, and/or the Estate that are or
may be pending or on or have accrued prior to the Effective Date against any person or entity
other than any Debtor, based in law or equity, including, without limitation, under the
Bankruptcy Code, whether direct, indirect, derivative or otherwise and whether asserted or
unasserted as of the Confirmation Date; provided, however, that “Causes of Action” shall
exclude any Causes of Action released in the Plan.
            16.    “Chapter 11 Case” means the chapter 11 case commenced when the Debtor
filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code on the Petition Date
and assigned Case Nos. 17-35623.
           17.     “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.
            18.    “Claims Objection Bar Date” means the deadline for objecting to scheduled
Claims or proofs of Claim, which shall be one hundred eighty (180) days after the Effective
Date; provided, however, that the Liquidating Trustee may seek one or more extensions of this
date by Filing an appropriate motion with the Bankruptcy Court.

                                                3
        Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 42 of 104




            19.     “Class” means a category of Claims or Member Interests as set forth in
Article III herein pursuant to section 1122(a) of the Bankruptcy Code.
           20.    “Class C-2 Reserve” means a reserve of $350,000 Cash held in trust for the
benefit of the holders of the Allowed Class C-2 Claims and established by the Debtor from
Available Cash on the Confirmation Date, which shall be used to pay the Class C-2 Claim.
           21.    “Class C-4 Reserve” means a reserve of $400,000 Cash held in trust for the
benefit of the holders of the Allowed Class C-4 Claims and established by the Debtor from
Available Cash on the Confirmation Date, which shall be used to pay the Class C-4 Claim.
           22.    “Confirmation Date” means the date on which the Bankruptcy Court enters
the Confirmation Order on the docket in this Chapter 11 Case.
           23.    “Confirmation Hearing” means the hearing to consider confirmation of the
Plan in accordance with sections 1128(a) and 1129 of the Bankruptcy Code, as such hearing may
be adjourned or continued from time to time.
           24.    “Confirmation Order” means the order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code, including all exhibits, appendices,
supplements and related documents, which order shall be in form and substance satisfactory to
the Debtor and the Creditors’ Committee.
            25.   “Consummation” means the occurrence of the Effective Date.
           26.    “Credit Bidding Estimation Order” means the order of the Bankruptcy Court,
dated January 17, 2018, titled Amended Order (I) Estimating the Secured Claim of Mickel Hahn;
and (II) Modifying Bidding Procedures [ECF No. 347].
            27.   “Creditor” has the meaning set forth in section 101(10) of the Bankruptcy
Code.
            28.     “Creditors’ Committee” or “Committee” means the official committee of
unsecured creditors appointed in the Chapter 11 Case by the U.S. Trustee for the Southern
District of Texas, pursuant to section 1102 of the Bankruptcy Code, on October 25, 2017, as such
committee may be reconstituted from time to time.
            29.   “Court” means either the Bankruptcy Court or court of competent jurisdiction.
          30.     “DB SWING THOMPSON” means the DB SWING THOMPSON IMO No.
7706005, her engines, tackle, apparel, equipment and appurtenances.
          31.     “DB WILLIAM KALLOP” means the DB WILLIAM KALLOP IMO No.
8639455, her engines, tackle, apparel, equipment and appurtenances.
            32.   “Debtor” or “Debtor in Possession” means OSF.
           33.    “Disclosure Statement” means the Disclosure Statement in support of Plan of
Liquidation, dated September 10, 2018, prepared and distributed in accordance with the
Bankruptcy Code, Bankruptcy Rules and any other applicable law, and approved by the

                                               4
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 43 of 104




Bankruptcy Court in the Disclosure Statement Order, as it is amended, supplemented or modified
from time to time in compliance with the Disclosure Statement Order, including all exhibits and
schedules thereto and references therein that relate to the Plan, that is prepared and distributed in
accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law.
           34.    “Disclosure Statement Order” means the order approving the Disclosure
Statement entered by the Bankruptcy Court on September 11, 2018 [ECF No. 706].
             35.     “Disputed” means any Claim or Member Interest or any portion thereof: (i)
that is listed on the Schedule as unliquidated, disputed or contingent; (ii) as to which the Debtor,
the Liquidating Trustee, the Creditors’ Committee, or any other party in interest with standing
has interposed a timely objection or request for estimation in accordance with the Bankruptcy
Code and the Bankruptcy Rules; (iii) that are or after applicable proceedings by the Debtor, the
Liquidating Trustee, or the Creditors’ Committee may be determined to be Subordinated Claims;
or (iv) otherwise disputed by the Debtor, the Liquidating Trustee, or the Creditors’ Committee in
accordance with applicable law, which objection, request for estimation or dispute has not been
withdrawn or determined by a Final Order.
           36.     “Disputed Reserve” means the reserve fund created pursuant to Article V
herein.
           37.   “Distributions” means the distributions of Cash or other consideration on
account of Allowed Claims to be made under and in accordance with the Plan.
            38.     “Effective Date” means the date specified by the Liquidating Trustee in a
notice filed with the Bankruptcy Court as the date on which the Plan shall take effect, which date
shall be following the date by which (i) the Confirmation Order becomes a Final Order and no
stay of the Confirmation Order is in effect, unless the Debtor, the Liquidating Trustee, and the
Creditors’ Committee elect in their sole discretion, to consummate the Plan on an earlier date if
an appeal is timely filed; and (ii) all conditions specified in Article VIII of the Plan have been
satisfied or waived in accordance with the Plan.
           39.     “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.
           40.    “Estate” means the estate of Debtor created on the Petition Date by section
541 of the Bankruptcy Code.
            41.    “Estimated” means, with respect to a Claim, the amount the Bankruptcy Court
established as the estimated amount of the Claim for purposes of credit bidding on the Barges in
its Credit Bidding Estimation Order.
           42.     “Executory Contract and Unexpired Lease Assumption and Assignment
Schedule” means the schedule designating the Executory Contracts and Unexpired Leases to be
assumed and assigned to the Liquidating Trust and setting forth the monetary cure amount the
Debtor believes to be owed with respect to each such Executory Contract and Unexpired Lease.
           43.    “Executory Contracts and Unexpired Leases” means all contracts and leases
between the Debtor and any third-parties that are “executory contracts” or unexpired leases as
such terms are used in section 365 of the Bankruptcy Code.

                                                 5
        Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 44 of 104




            44.    “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.
            45.    “Final Distribution Date” means the earlier to occur of (i) the date on which
the Liquidating Trust terminates or (ii) thirty days after the date on which the Liquidating
Trustee files notice with the Bankruptcy Court that the Liquidating Trustee has determined, in
his reasonable discretion and in accordance with the terms of this Plan and the Liquidating Trust
Agreement, that the Liquidating Trust has been fully administered.
            46.    “Final Order” means an order, determination or judgment of the Bankruptcy
Court (or other court of competent jurisdiction) entered on the docket in the Debtor’s Chapter 11
Case (or on the docket of such other court of competent jurisdiction) which has not been
reversed, stayed, modified or amended, and as to which the time to appeal, petition for certiorari
or move for re-argument or rehearing or reconsideration has expired and no appeal or petition for
certiorari or appropriate motion has been timely taken, or as to which any appeal that has been
taken or any petition for certiorari that has been or may be filed has been resolved by the highest
court to which the order, determination or judgment was appealed or from which certiorari was
sought or has otherwise been dismissed with prejudice and as to which the time for any
subsequent appeal, petition for certiorari or move for re-argument or rehearing or reconsideration
has expired and no such subsequent appeal or petition for certiorari or appropriate motion has
been timely taken, or has been resolved by the court to which the order, determination or
judgment was so subsequently appealed.
            47.    “General Bar Date” means February 5, 2018, at 5:00pm (prevailing Central
time) as established in the Notice of Chapter 11 Bankruptcy Case [ECF No. 40].
           48.    “General Unsecured Claims” means all unsecured Claims asserted against the
Debtor, including the deficiency balance of any Maritime Lien Secured Claims after payment of
a portion of such claim from the proceeds of the sales of the Barges, but excluding Personal
Injury Claims, Affiliate Claims, and the USSIC Claim.
          49.    “Initial Distribution Date” means the date that is five business days after the
Claims Objection Bar Date.
          50.  “Impaired” means, with respect to a Claim, Member Interest, or Class of
Claims or Member Interests, “impaired” within the meaning of section 1124 of the Bankruptcy
Code.
            51.    “Insider” has the meaning set forth in section 101(31) of the Bankruptcy
Code.
            52.    “Insider Released Parties” means each of the following: (a) Offshore Express,
LLC; (b) Fairways Exploration & Production, LLC; (c) Fairways Energy Resources, LLC; (d)
Offshore Exploration and Production, LLC; (e) Offshore Domestic Group, LLC; (f) Fairways
Offshore Exploration, Inc.; (g) Avid Ltd.; (h) Pisco Porton LLC; (i) William Kallop and his
spouse; (j) Brent Kallop and his spouse and children; (k) Brooks Moore Kallop and his spouse
and children; (l) Houma Land Holdings LLC; (m) Offshore Seismic Surveys, LLC; (n) AVID
Palm Beach, LLC; (o) Kallop Enterprises, LLC; (p) OSF’s Affiliates; (q) with respect to each of
the foregoing in clauses (a) through (n), each of their respective current and former predecessors,
successors, Affiliates, and professionals and advisors, including Hunton Andrews Kurth LLP and
                                                6
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 45 of 104




The Claro Group, LLC. Notwithstanding the foregoing, the Insider Released Parties shall not
include Steve Williams or any Entity owned or controlled (directly or indirectly) by him.
           53.     “Insurance Policies” means any insurance policies issued to or for the benefit
of the Debtor or any of its predecessors-in-interest and any agreements, documents or
instruments related thereto as well as any P&I Policies.
           54.     “JAB Receivable” means any amounts to which OSF is entitled based on any
claims that OSF has made against JAB Energy Solutions II, LLC in Cause No. 2016-48155
pending in the District Court for the 151st Judicial District of Harris County, Texas.
           55.    “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.
            56.     “Linder Oil Judgment” means the final judgment entered on September 7,
2017 by the United States District Court for the Eastern District of Louisiana in civil action No.
16-15682 against Linder Oil Company, Linder Energy Company, and Louisiana General Oil
Company in the principal sum of $2,499,577.35, plus interest in the amount of $1,806,223.80,
plus interest for the period May 31, 2017 to August 31, 2017 of $74,987.32, plus attorneys’ fees
and costs in the amount of $14,163.68 for a total amount of $4,394,952.15, as amended.
           57.     “Liquidating Trust” means that certain trust that will come into existence on
or before the Effective Date into which all of the Liquidating Trust Assets will vest pursuant to
the Plan, which trust shall be formed pursuant to and governed by the Liquidating Trust
Agreement.
           58.    “Liquidating Trust Agreement” means the agreement governing the
Liquidating Trust dated on or before the Effective Date, substantially in the form attached hereto
as Exhibit A.
            59.    “Liquidating Trust Assets” means all Property of the Debtor except the assets
transferred to holders of Allowed Class C-2 Claims and Allowed Class C-4 Claims.
           60.    “Liquidating Trust Beneficial Interests” means the beneficial interests in the
Liquidating Trust, which shall be distributed Pro Rata to the Holders of Claims entitled to the
Liquidating Trust Beneficial Interests under the Plan.
           61.    “Liquidating Trustee” means the trustee of the Liquidating Trust.
           62.     “Maritime Lien Secured Claims” means any Claim secured by a Lien on the
Barges, other than the Personal Injury Claims.
            63.   “Member Interest” means any member interest in the Debtor that existed
immediately prior to the Petition Date, including all common stock, preferred stock, limited
liability company interests, and any other equity, ownership, or profits interests of the Debtor
and options, warrants, rights, or other securities or agreements to acquire the common stock,
preferred stock, limited liability company interests, or other equity, ownership, or profits
interests of the Debtor (whether or not arising under or in connection with any employment
agreement), including any claim against the Debtor subject to subordination pursuant to section
510(b) of the Bankruptcy Code arising from or related to any of the foregoing.

                                                7
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 46 of 104




             64.    “Montco Receivable” means any amounts to which OSF is entitled based on
any claims that OSF has made in In re Montco Offshore, Inc. & Montco Oilfield Contractors,
LLC, Case No. 17-bk-31646 (S.D. Tex.), currently pending the Bankruptcy Court, and/or any
Cause of Action that OSF may have against Montco Oilfield Contractors, LLC or any of its
Affiliates, subsidiaries, or interrelated companies.
          65.    “OSF” means Offshore Specialty Fabricators, LLC, a debtor-in-possession in
Case No. 17-35623 currently pending in the Bankruptcy Court.
           66.     “OSF Causes of Action” means Causes of Action belonging to OSF or its
Estate against any and all third parties.
           67.     “Other Secured Claims” means Claims against OSF that are (i) secured by a
Lien on property in which the OSF Estate has an interest other than the Barges, which Lien is
valid, perfected and enforceable under applicable law or by reason of a Final Order, or (ii)
subject to setoff under section 553 of the Bankruptcy Code, to the extent of the value of the
Claim holder’s interest in the OSF Estate’s interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the
Bankruptcy Code.
             68.   “P&I Club” means Steamship Mutual Underwriting Association Ltd. and/or
its related companies, as applicable.
            69.     “The P&I Policies” means the protection and indemnity agreement between
OSF and the P&I Club as well as any other protection and indemnity agreements or Insurance
Policies that protect or insure the Debtor against Personal Injury Claims.
           70.    “Person” means any individual, corporation, limited liability company,
general partnership, limited partnership, limited liability partnership, association, joint stock
company, joint venture, estate, trust, unincorporated organization, government or any political
subdivision thereof or any other entity as such term is defined in section 101(15) of the
Bankruptcy Code.
           71.    “Personal Injury Claim” means a Claim based upon injuries purportedly
suffered while employed by OSF or employed on the Barges, or either of them, including any
claim for maintenance and cure under maritime law.
           72.     “Personal Injury Lien Claim” means a Claim secured by the Barges, or either
of them, held by a holder of a Personal Injury Claim.
           73.    “Personal Injury Reserve” means the reserve to be established by the
Liquidating Trustee for payment of Personal Injury Claims, in accordance with Article IV of this
Plan.
          74.    “Petition Date” means October 1, 2017, the date on which the Debtor filed the
Chapter 11 Case.
          75.    “Plan” means this plan of liquidation under chapter 11 of the Bankruptcy
Code, including, without limitation, all applicable exhibits, supplements, appendices and

                                               8
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 47 of 104




schedules hereto, either in its present form or as it may be altered, amended, modified or
supplemented from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules
or herewith, as the case may be, which shall be in form and substance acceptable to the Debtor
and the Creditors’ Committee.
           76.    “Plan Supplement” means, collectively, (i) the exhibits to any Notice of
Supplement to the Debtor’s Plan of Reorganization, including, among other documents relevant
to the implementation of the Plan, and the Liquidating Trust Agreement, and (ii) any additional
supplement(s) to the Plan which additional supplement(s) shall in each case be in form and
substance acceptable to the Debtor, the Creditors’ Committee and the other parties to such
documents (to the extent applicable with respect to each document).
           77.     “Priority Claims” means Claims accorded priority in right of payment under
section 507(a) of the Bankruptcy Code.
            78.    “Pro Rata” means the proportion that an Allowed Claim or Allowed Interest
in a particular Class bears to the aggregate amount of Allowed Claims or Allowed Interests in
that respective Class, or the proportion that Allowed Claims or Allowed Interests in a particular
Class bear to the aggregate amount of Allowed Claims or Allowed Interests in a particular Class
and other Classes entitled to share in the same recovery as such Allowed Claim or Allowed
Interests under the Plan.
         79.     “Procedures Order” means that certain order entered by the Bankruptcy Court
on November 9, 2017 [ECF No. 101].
           80.    “Professional” means any person or Entity employed pursuant to a Final
Order in accordance with sections 327, 328 or 1103 of the Bankruptcy Code, and to be
compensated for services rendered and awarded reimbursement of expenses incurred prior to and
including the Effective Date pursuant to sections 327, 328, 329, 330 or 331 of the Bankruptcy
Code.
            81.     “Professional Fee Claim Bar Date” means the date that is forty-five (45) days
after the Effective Date.
           82.    “Professional Fee Reserve” means a reserve funded on the Effective Date
from the Liquidating Trust’s Available Cash, as of the Effective Date, which shall initially be
funded in an amount equal to the estimated Accrued Professional Compensation for the Debtor
through the Effective Date provided by each Professional before the Effective Date. The
Professional Fee Reserve shall not be encumbered.
            83.    “Releasees” means the Creditors’ Committee, and the Professionals of the
Creditors’ Committee in this Chapter 11 Case; provided, however, that each such Person or
Entity shall only be released as specifically set forth in Article VIII of the Plan.
           84.     “Representatives” means, with regard to an Entity, its direct and indirect
shareholders, managers, officers, directors, employees, advisors, members, attorneys,
professionals, accountants, investment bankers, financial advisors, consultants, agents and other
representatives (including their respective officers, directors, employees, independent
contractors, members and professionals) and each of their predecessors, successors and assigns.
                                               9
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 48 of 104




           85.     “Schedule” means the schedule of assets and liabilities, schedule of executory
contracts and statement of financial affairs filed by the Debtor pursuant to section 521 of the
Bankruptcy Code.
          86.     “Subordinated Claims” means Unsecured Claims that are subordinated in
payment to other Unsecured Claims by either contract or by an order of the Court.
           87.    “Taxing Authorities” means any state or local governmental entities who have
Claims for unpaid taxes against OSF.
           88.    “Trust Oversight Committee” means the three-member board established to
oversee, review and guide the activities and performance of the Liquidating Trustee.
             89.    “U.S. Trustee” means the United States Trustee appointed under section 591
of title 28 of the United States Code to serve in the Southern District of Texas.
           90.    “Unsecured Claims” means Claims against OSF, whose repayment is not
supported by any property of the Estate under section 541 of the Bankruptcy Code.
          91.   “Unimpaired” means, with respect to a Claim, Member Interest, or Class of
Claims or Member Interests, not Impaired.
             92.    “USSIC Claim” means all Claims of U.S. Specialty Insurance Company, its
affiliates, successors and assigns, against OSF, including Administrative Claims, if any, and
Claim No. 118 filed by U.S. Specialty Insurance Company in the Chapter 11 Case.
B.     Rules of Interpretation.
             1.      For purposes herein: (i) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine or neutral gender shall include the masculine, feminine and the neutral
gender; (ii) any reference herein to a contract, instrument, release, indenture or other agreement
or document being in a particular form or on particular terms and conditions means that the
referenced document shall be substantially in that form or substantially on those terms and
conditions; (iii) any reference herein to an existing document or exhibit having been filed or to
be filed means that document or exhibit, as it may thereafter be amended, modified or
supplemented; (iv) unless otherwise specified, all references herein to “Articles” are references
to Articles hereof or hereto; (v) the words ‘‘herein,’’ “hereof” and ‘‘hereto’’ refer to the Plan in
its entirety rather than to a particular portion of the Plan; (vi) captions and headings to Articles
are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation hereof; (vii) the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; and (viii) any term used in capitalized form herein that is not otherwise
defined, but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.
            2.     The provisions of Bankruptcy Rule 9006(a) shall apply in computing any
period of time prescribed or allowed hereby.



                                                 10
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 49 of 104




           3.     All references herein to monetary figures shall refer to currency of the United
States of America, unless otherwise expressly provided.
C.     Exhibits and Schedules.
         All exhibits and schedules to the Plan, including the Plan Supplement, are incorporated
into, and are a part of the Plan, as if set forth herein. All exhibits and schedules to the Plan,
including the Plan Supplement, shall be filed with the Clerk of the Bankruptcy Court not later
than the earlier of (i) ten (10) days prior to the commencement of the Confirmation Hearing and
(ii) five (5) days prior to the deadline for filing objections to confirmation of the Plan. Such
exhibits may be inspected in the office of the Clerk of the Bankruptcy Court during normal hours
of operation of the Bankruptcy Court or is available pursuant to a written request made directly
to counsel for the Committee, Daniel J. Ferretti at dferretti@bakerdonelson.com and Jan Hayden
at jhayden@bakerdonelson.com.

                                  ARTICLE II
                      ADMINISTRATIVE AND PRIORITY CLAIMS
A.     Administrative Claims (Unclassified Class A-1).
        The Liquidating Trustee shall pay each holder of an Allowed Administrative Claim the
full unpaid amount of such Allowed Administrative Claim, in Cash, (a) on the later of: (i) five
(5) Business Days after the Effective Date (or, if not then due, within five (5) Business Days
after the date when such Allowed Administrative Claim is due in the ordinary course of
business); (ii) if such Claim is Disputed and is Allowed after the Effective Date, on the date that
is five (5) Business Days after such Claim is Allowed by a Final Order; and (iii) at such later
date and upon such terms as may be agreed upon by a holder of an Allowed Administrative
Claim and the Liquidating Trustee, or (b) at such time and upon such terms as set forth in an
order of the Bankruptcy Court; provided, however, that Administrative Claims do not include
Administrative Claims filed after the Administrative Claims Bar Date.

B.     Professional Compensation and Reimbursement Claims and the Professional Fee
       Reserve.
       All Professionals employed by the Debtor or the Creditors’ Committee in the Chapter 11
Case shall (i) provide to the Debtor and the Creditors’ Committee, before the Effective Date, an
estimate of their Accrued Professional Compensation through the Effective Date, and (ii) file all
requests for allowance of compensation and reimbursement of expenses pursuant to sections 328,
330 or 503(b) of the Bankruptcy Code for services performed and expenses incurred in the
Chapter 11 Case through the Effective Date by no later than the Professional Fee Claim Bar
Date.

        On the Effective Date, the Liquidating Trustee shall establish and fund the Professional
Fee Reserve in accordance with the estimates provided by the Professionals in accordance with
the preceding sentence. In the event of excess amounts remaining in the Professional Fee
Reserve after all Allowed Claims of Professionals have been paid in full, such excess amounts
shall be transferred to the Liquidating Trustee and become Liquidating Trust Assets.


                                                11
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 50 of 104




C.      Priority Claims (Unclassified Class A-2).
        The Liquidating Trustee shall pay each holder of an Allowed Priority Claim the full
unpaid amount of such Allowed Priority Claim in Cash, on the later of: (i) five (5) Business Days
after the Effective Date; (ii) five (5) Business Days after the date such Priority Claim becomes
Allowed; and (iii) the date such Allowed Priority Claim is payable under applicable non-
bankruptcy law.

D.      General.
        Allowed Administrative Claims (Class A-1) and Allowed Priority Claims (Class A-2)
shall be paid in full. Allowed Claims for Accrued Professional Compensation shall be paid in
full, immediately upon allowance, from the Professional Fee Reserve to the extent of such
reserve and, if insufficient funds remain in the reserve, by the Liquidating Trustee from
Liquidating Trust Assets.

                              ARTICLE III
     CLASSIFICATION AND TREATMENT OF CLAIMS AND MEMBER INTERESTS
A.      Summary.
           1. In accordance with section 1123(a)(1) of the Bankruptcy Code, the Proponents
have not classified Administrative Claims or Priority Claims, as described in Article II.
            2. The following table classifies Claims against and Member Interests in the Debtor,
for all purposes, including voting, confirmation and distribution pursuant hereto and pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems a Claim or Member
Interest to be classified in a particular Class only to the extent that the Claim or Member Interest
qualifies within the description of that Class and shall be deemed classified in a different Class to
the extent that such Claim or Member Interest or any portion thereof qualifies within the
description of such different Class. A Claim or Member Interest is in a particular Class only to
the extent that any such Claim or Member Interest is Allowed in that Class and has not been paid
or otherwise settled prior to the Effective Date. Each Class set forth below is treated hereunder
as a distinct Class for voting and distribution purposes.
B.      Classification of Claims and Member Interests for the Debtor.
          1.   Unclassified Claims
               A-1: Administrative Claims
               A-2: Priority Claims
          2.   Secured Claims
               B-1 Secured Taxing Authorities
               B-2 Other Secured Claims
          3.   Unsecured Claims

                                                 12
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 51 of 104




                 C-1 General Unsecured Claims
                 C-2 Affiliate Claims
                 C-3 Unsecured Personal Injury Claims
                 C-4 USSIC Claim
            4.   Member Interests
                 D-1 Member Interests
C.     Treatment of Claims and Member Interests for the Debtor.
       1.         Secured Claims of Taxing Authorities (Class B-1)
                 (a)    Classification:   Class B-1 consists of the Secured Claims of Taxing
Authorities.

              (b)   Allowance: The Committee or the Liquidating Trustee shall determine the
Allowed Class B-1 Claims by agreement or by an order of the Bankruptcy Court.

                (c)     Treatment: Within five business days of the Effective Date, except to the
extent that a holder of an Allowed Class B-1 Claim agrees to less favorable treatment, and except
as otherwise set forth in Article V hereof, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for each Allowed Class B-1 Claim, the Liquidating
Trustee shall pay each holder of an Allowed Class B-1 Secured Claim the full amount of its
Allowed Class B-1 Secured Claim from the Liquidating Trust Assets.

              (d)   Voting: Class B-1 is Unimpaired and, therefore, each holder of an
Allowed Class B-1 Secured Claim will not be entitled to vote to accept or reject the Plan.

       2.         Other Secured Claims (Class B-2)
                 (a)    Classification: Class B-2 consists of all Other Secured Claims.

              (b)   Allowance: The Committee or the Liquidating Trustee shall determine the
Allowed Class B-2 Claims by agreement or by an order of the Bankruptcy Court.

                (c)  Treatment: Except to the extent that a holder of an Allowed Class B-2
Claim agrees to a different treatment, holders of Allowed Class B-2 Claims, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange for each Allowed
Class B-2 Claim, each holder of an Allowed Class B-2 Claim shall receive payment of its
Allowed Class B-2 Secured Claim within five (5) business days of the Effective Date.

              (d)   Voting: Class B-2 is Unimpaired and, therefore, each holder of an
Allowed Class B-6 Claim will not be entitled to vote to accept or reject the Plan.

       3.         General Unsecured Claims (Class C-1)


                                                13
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 52 of 104




               (a)     Classification: Class C-1 consists of all General Unsecured Claims. To
the extent an objection is pending against a holder of a Class C-1 Claim on the Effective Date, no
Distributions shall be made until the entire Claim has been Allowed.

              (b)   Allowance: The Committee or the Liquidating Trustee shall determine
Allowed Class C-1 Claims by agreement, by an order of the Bankruptcy Court, or as follows:

                      (i)     If the Debtor listed a Class C-1 Claim on its Schedule in an
undisputed capacity, the holder of the Claim does not file a Proof of Claim and no party files an
objection to the Claim, the Claim will be Allowed in the amount indicated on the Schedule.

                       (ii)    If the Debtor listed a Class C-1 Claim on its Schedule and the
holder of the Claim files a Proof of Claim in an amount less than the amount of the Claim on the
Schedule, the Claim will be Allowed in the amount indicated on the Proof of Claim.

                       (iii) If the Debtor listed a Class C-1 Claim on its Schedule in an
undisputed capacity and the holder of the Claim files a Proof of Claim in an amount higher than
the amount of the Claim on the Schedule, the Proponent or the Liquidating Trustee shall file an
objection to the allowance of such Claim. The Claim will be finally Allowed in an amount to be
determined by the Bankruptcy Court after the Liquidating Trustee has administered claims
objections as provided in Article V below.

                      (iv)   If the Debtor did not list a Class C-1 Claim on its Schedule or
listed a Class C-1 Claim as disputed, unliquidated, or contingent, and the holder of the Claim
files a Proof of Claim, the Proponent or the Liquidating Trustee shall file an objection to the
allowance of such Claim. The Claim will be finally Allowed in an amount to be determined by
the Bankruptcy Court after the Liquidating Trustee has administered claims objections as
provided in Article V below.

                (c)     Treatment: Except to the extent that a holder of an Allowed Class C-1
Claim agrees to a different treatment, each holder of an Allowed Class C-1 Claim shall receive,
in full and final satisfaction, compromise, settlement, release, and discharge of and in exchange
for each Allowed Class C-1 Claim, a Pro Rata share of the Liquidating Trust Beneficial Interests
and shall be entitled to receive Distributions from the Liquidating Trust in accordance with
Articles IV and V below.

              (d)     Voting: Class C-1 is Impaired and, therefore, each holder of an Allowed
Class C-1 Claim is entitled to vote to accept or reject the Plan.

       4.       Affiliate Claims (Class C-2)
               (a)    Classification: Class C-2 consists of all Affiliate Claims against OSF.

              (b)      Allowance: For purposes of voting and distribution, the Affiliate Claims
shall be Allowed as filed in the Chapter 11 Case.

               (c)   Treatment: The holders of Allowed Affiliate Claims shall nominate an
administrative agent to administer the assets received on account of the Allowed Affiliate

                                               14
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 53 of 104




Claims, and provide notice of the nomination of the administrative agent to the Debtor, the
Liquidating Trustee, and counsel for the Creditors’ Committee. The nominated administrative
agent for the Allowed Class C-2 Claims shall receive, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for each Allowed Class C-2 Claim, the
following:

                      (i)     the aggregate amount of $350,000 in Cash, payable within five
               business days after the Effective Date by the Debtor from the Class C-2 Reserve;
                      (ii)   the JAB Receivable, pursuant to an assignment substantially in the
               form attached hereto as Exhibit B-1;
                      (iii) a 50% interest in the Montco Receivable pursuant to an assignment
               substantially in the form attached hereto as Exhibit B-2; and
                       (iv)   all of OSF's right, title and interest in any improvements and
               fixtures affixed to the buildings located at the North Yard, Houma, Louisiana
               pursuant to an assignment in the form attached hereto as Exhibit B-3. For
               avoidance of doubt, "improvements" shall not include any personal property
               assets owned by OSF.
 The foregoing assets will be paid or transferred by the Debtor to the nominated administrative
 agent for the Allowed Class C-2 Claims within five business days after the Effective Date. In
 addition to the foregoing, on the Effective Date, the Creditors' Committee and the Debtor, on
 behalf of itself, the Estate, and their successors and assigns, including the Liquidating Trustee
 (collectively, the “First Parties”) and the Insider Released Parties mutually release all Claims
 against one another, as specifically set forth in Article VIII of the Plan. Upon the Effective
 Date, the Creditors' Committee’s objections [Docket Nos. 660-664] to the Affiliate Claims will
 be deemed withdrawn.

              (d)     Voting: Class C-2 is Impaired and, therefore, each holder of an Allowed
Class C-2 Claim is entitled to vote to accept or reject the Plan.

       5.       Unsecured Personal Injury Claims (Class C-3)
                (a)     Classification: Class C-3 consists of all Personal Injury Claims that are
not Personal Injury Lien Claims and that have not been previously settled with the Debtor, with
such settlement being approved by the Bankruptcy Court and fully implemented by the parties
prior to the Effective Date.

                (b)    Allowance: Either the Proponent or the Liquidating Trustee shall file
objections to all Class C-3 Claims such that these claims are Disputed. The Claims will be
finally Allowed in an amount to be determined by the Bankruptcy Court after the Liquidating
Trustee has litigated or settled such Claims as provided in Article IV below.

               (c)     Treatment: Except to the extent that a holder of an Allowed Class C-3
Claim agrees to a different treatment, each holder of a Class C-3 Claim will be allowed to pursue
the following as he sees fit: (i) a direct action against the applicable insurer; and/or (ii) an action

                                                  15
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 54 of 104




in which the holder of a Class C-3 Claim asserts claims against the Debtor solely for the purpose
of liquidating the amount of the Claim against the Debtor and in which recovery is limited as
provided in Article IV.B.7(b) below. In either case, each holder of a Class C-3 Claim shall be
entitled to receive payment of his Allowed Personal Injury Claim from the proceeds of the
applicable P&I Policy in accordance with the terms of such P&I Policy. To the extent that it is
determined that the Debtor is liable to any holder of such a claim, each holder of Allowed Class
C-3 Claims shall receive a Pro Rata share of the Personal Injury Reserve, solely to the extent that
such claim is not paid out of insurance proceeds, and shall be entitled to receive Distributions
from the Personal Injury Reserve in accordance with Articles IV and V below.

               (d)     Estimation for Purposes of Personal Injury Reserve: Personal Injury
Claims shall be Estimated for purposes of the Personal Injury Reserve in the amounts provided
in Article IV.A.3. below, which is the applicable per-claim deductible under the applicable P&I
Policy.

              (e)     Voting: Class C-3 is Impaired and, therefore, each holder of an Allowed
Class C-3 Claim is entitled to vote to accept or reject the Plan.

       6.       USSIC Claim (Class C-4)
               (a)    Classification: Class C-4 consists of the USSIC Claim.

              (b)      Allowance: For purposes of voting and distribution, the USSIC Claim
shall be Allowed as filed in the Chapter 11 Case.

                (c)      Treatment: The holder of the Allowed Class C-4 Claim shall receive, in
full and final satisfaction, compromise, settlement, release, and discharge of and in exchange for
the Allowed Class C-4 Claim, the aggregate amount of $400,000.00, payable no later than five
business days after the Effective Date by the Debtor from the Class C-4 Reserve. USSIC shall
apply these funds first to pay the outstanding bond premiums, if any, for the bonds giving rise to
the USSIC Claim. Upon the Effective Date, the Creditors' Committee’s objection [Docket No.
529] to the USSIC Claim will be deemed withdrawn.

              (d)     Voting: Class C-4 is Impaired and, therefore, the holder of the Allowed
Class C-4 Claim is entitled to vote to accept or reject the Plan.

       7.       Member Interests in OSF (Class D-1)
             (a)     Classification: Class D-1 consists of Member Interests in OSF. All of the
Member Interests of OSF are believed to be held by Offshore Domestic Group, LLC.

               (b)      Treatment: All existing Member Interests in OSF shall be cancelled on
the Effective Date. Each holder of Member Interests in OSF shall neither receive nor retain any
property or interest in property on account of such Interest and such holder shall have no Claim
against the Debtor, the Liquidating Trust or otherwise on account of such cancelled Member
Interest.



                                                16
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 55 of 104




                (c)     Voting: Class D-1 is deemed to have rejected the Plan unless the holder of
such interests votes in the affirmative to accept the treatment under the Plan.

D.     Special Provision Governing Unimpaired Claims.
       Except as otherwise provided in the Plan, nothing under the Plan shall affect the
Proponent’s or Liquidating Trustee’s rights with respect to any Unimpaired Claim, including,
without limitation, any legal and equitable defenses to or setoffs or recoupments against any such
Unimpaired Claim.

E.     Nonconsensual Confirmation.
        The Proponent reserves the right to seek confirmation of the Plan under section 1129(b)
of the Bankruptcy Code. To the extent that any Class votes to reject the Plan, the Proponent
further reserves the right to modify the Plan in accordance with Article X herein.

                                 ARTICLE IV
                    MEANS FOR IMPLEMENTATION OF THE PLAN
A.     Preservation of Causes of Action; Transfer of Assets; Establishment of Personal Injury
       Reserve
        1.       Preservation of Causes of Action. Unless any Causes of Action against a person
or entity are expressly waived, relinquished, exculpated, released, compromised, settled,
assigned, and/or otherwise conveyed in the Plan or by Court order (such as Causes of Action
against holders of Allowed Class C-2 Claims as provided above), OSF reserves any and all OSF
Causes of Action, whether arising before or after the date the Chapter 11 Case was filed. Such
OSF Causes of Action include, without limitation (a) all Avoidance Actions, including insider
transfers described on Exhibit D of the Disclosure Statement, and other potential Avoidance
Actions against non-insiders described on Exhibit E of the Disclosure Statement, (b) the Montco
Receivable, (c) the JAB Receivable, (d) the Linder Judgment, (e) any and all Claims or Causes
of Action that the Debtor may have or have a right to assert against Orinoco for any alleged
breach of the Plan Sponsor Commitment, (f) any and all claims that OSF may have or have a
right to assert against Davie Shoring, Inc. relating to its default of its payment obligations as
described in Section V.B.7. of the Disclosure Statement, (g) any and all OSF Causes of Action,
whether arising before or after the date the Chapter 11 Case was filed, and related to the Personal
Injury Claims or the P&I Policies, specifically including reimbursement claims against any
insurers, and (h) any Causes of Action, in addition to Avoidance Actions, OSF may assert
against current or former Insiders of OSF (other than the Insider Released Parties) related to
misconduct of current or former officers, directors, members, or managers of OSF, including
Steve Williams and any Entity owned or controlled (directly or indirectly) by him. The
Proponent, however, has not investigated the Causes of Action and/or Avoidance Actions, if any,
that may be asserted against Steve Williams and any Entity owned or controlled by him, and is
relying on the representations of others that such Causes of Action/Avoidance Actions have
merit. Williams and his related Entities vehemently deny the allegations referenced in the Plan
and the Disclosure Statement and will vigorously oppose any and all actions brought against
them. Nothing herein, and for the avoidance of doubt, shall prohibit any Entity from asserting
any Causes of Action as a defense pursuant to applicable law, but such Entity will have no

                                                17
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 56 of 104




authority to assert any affirmative action which the Debtor has released.
        2.       Transfer of Assets on Effective Date. On the Effective Date, the Debtor shall be
deemed to have irrevocably transferred and assigned the Liquidating Trust Assets to the
Liquidating Trustee, to hold in trust for the benefit of the holders of the Liquidating Trust
Beneficial Interests pursuant to the terms of this Plan and the Liquidating Trust Agreement.
Except as otherwise provided by this Plan or the Liquidating Trust Agreement, upon the
Effective Date, title to the Liquidating Trust Assets shall pass to the Liquidating Trust free and
clear of all Claims and Interests, in accordance with Section 1141 of the Bankruptcy Code.
        3.     Establishment of Personal Injury Reserve. Within five (5) business days after
the Effective Date, the Liquidating Trustee will establish the Personal Injury Reserve in the total
amount of $425,000.00, comprising the following amounts attributable to each filed Personal
Injury Claim:
               (a)    Ronald Havard: $100,000.00.

               (b)    Jamone Jones: $25,000.00.

               (c)    Allen Smith: $25,000.00.

               (d)    John Spradley: $25,000.00.

               (e)    Christopher Garner: $25,000.00.

               (f)    Ronnie LeBouef: $25,000.00.

               (g)    General/Contingency Reserve: $200,000.00.

        The Liquidating Trustee shall hold the Personal Injury Reserve for the benefit of the
holders of Class C-3 Claims. Upon satisfaction of all Class C-3 Claims, the Liquidating Trustee
shall distribute the balance of the Personal Injury Reserve, if any, to the Holders of the
Liquidating Trust Beneficial Interests, as provided in this Plan for Liquidating Trust Assets that
are not part of the Personal Injury Reserve.
B.     Establishment of Liquidating Trust and Authority, Rights and Duties of Liquidating
       Trustee.
        1.       Formation. On or before the Effective Date, the Liquidating Trust Agreement
shall be executed by the Debtor and the Liquidating Trustee, and all other necessary steps shall
be taken to establish the Liquidating Trust. The Liquidating Trust is intended to be classified for
U.S. federal income tax purposes as a "liquidating trust" within the meaning of Treasury
Regulation section 301.7701-4(d) and all relevant parties shall treat the Liquidating Trust as a
liquidating trust, subject to definitive guidance to the contrary from the U.S. Internal Revenue
Service.
        2.      Purpose of Liquidating Trust. The Liquidating Trust shall be established for the
general purposes of winding up the Debtor’s business, pursuing OSF Causes of Action
transferred to the Liquidating Trust, prosecuting and resolving objections to Disputed Claims

                                                18
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 57 of 104




against the Debtor that are payable from Liquidating Trust Assets, and liquidating and
distributing the Liquidating Trust Assets, with no objective to continue or engage in the pursuit
of a trade or business.
        3.       Causes of Action to be Transferred to Liquidating Trust. All Causes of Action
(except those Causes of Action transferred to or for the benefit of holders of Allowed Class C-2
Claims) shall be Liquidating Trust Assets transferred to the Liquidating Trustee. The
Liquidating Trustee, or its successors and assigns, shall be authorized and empowered as a
representative of OSF and the Estate to institute, prosecute, settle, compromise, abandon or
release all Causes of Action of the Debtor and the Estate transferred to the Liquidating Trust.
Additionally, on the Effective Date, the Liquidating Trustee shall assume the prosecution of any
objection, motion, adversary proceeding, or other proceeding in the Bankruptcy Court currently
being prosecuted by the Committee (other than those proceedings retained under Article IV.G.
below) and shall be substituted for the Committee as the applicable party in interest, without the
need to file any motion to substitute or other similar document.
     4.       Selection of Liquidating Trustee. On or before the Effective Date, the Creditors’
Committee shall select the Liquidating Trustee.
        5.       Authority of Liquidating Trustee. Subject only to the limitations contained in
this Plan or in the Liquidating Trust Agreement, the Liquidating Trustee shall be authorized and
empowered to pursue and defend any Causes of Action, including without limitation Causes of
Action related to the Personal Injury Claims and the P&I Policies, as a representative of the
Estate and shall have the powers of a trustee under sections 704 and 1106 of the Bankruptcy
Code and Bankruptcy Rule 2004, including, without limitation, the right to: (i) effect all actions
and execute all agreements, instruments and other documents necessary to implement the
provisions of the Plan; (ii) make Distributions to holders of Allowed Claims against OSF in
accordance with this Plan; (iii) object to Disputed Claims filed against OSF and prosecute, settle
or otherwise resolve such objections; (iv) object to, or defend against, Disputed Personal Injury
Claims filed against OSF, whether in the Bankruptcy Court or in another court of competent
jurisdiction, and prosecute, settle or otherwise resolve such objections or other actions; (v)
establish and administer any reserves for Disputed Claims or Personal Injury Claims that may be
required; (vi) perform administrative services related to implementation of this Plan or the
Liquidating Trust Agreement; (vii) file all necessary tax returns and other filings with
governmental authorities on behalf of the Liquidating Trust; and (viii) perform such other duties
as are provided in the Plan and the Liquidating Trust Agreement.
       6.       Oversight of Liquidating Trust. The Trust Oversight Committee shall oversee
the administration of the Liquidating Trust in accordance with the Liquidating Trust Agreement
and consistent with the Plan.
       7.       Claims Entitled to Distribution from the Liquidating Trust.
                (a)    Claims Generally. Except to the extent another provision of this Plan
controls, the Liquidating Trustee, with oversight from the Trust Oversight Committee, shall be
responsible for paying the following Claims (in the order of priority shown except as provided in
paragraphs (b) and (c) below), from the Liquidating Trust Assets (except to the extent already
satisfied): (i) Allowed Administrative Claims and Professional Compensation Claims, in the

                                               19
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 58 of 104




order of priority provided in the Bankruptcy Code, (ii) Allowed Priority Claims, (iii) Secured
Claims of Taxing Authorities, (iv) Allowed Other Secured Claims, (v) Allowed General
Unsecured Claims, (vi) Allowed Personal Injury Claims according to subparagraph (b) below,
and (vii) Subordinated Claims.

                (b)     Personal Injury Claims. The Liquidating Trustee, with oversight from the
Trust Oversight Committee, shall be responsible for paying Personal Injury Claims from the
Personal Injury Reserve, either (a) upon agreement among the Liquidating Trustee, the holder of
an applicable Claim, and the applicable insurer (provided that, if any Claim is covered by
insurance, any payment to be made from the Personal Injury Reserve does not exceed the
applicable deductible absent a commitment by the applicable insurer to reimburse the
Liquidating Trust), or (b) upon satisfaction of the following conditions: (i) the holder of the
applicable Personal Injury Claim has obtained a final judgment liquidating the amount of his
Claim; (ii) such holder has exhausted all remedies against the applicable insurer, and the insurer
has either (1) paid the amount of such claim, less any applicable deductible, or (2) refused to pay
such claim, and the holder has no further recourse against the insurer. In the case of Paragraph
IV.B.7(b)(ii)(1), the amount of the Distribution to such holder shall be the amount of the
deductible, and in the case of Paragraph IV.B.7(b)(ii)(2), the amount of the Distribution to such
holder shall be the amount of such holder's Pro Rata share of the Personal Injury Reserve, not to
exceed such holder's designated amount of the Personal Injury Reserve as provided in Paragraph
IV.A.3 above unless the Liquidating Trustee, with oversight from the Trust Oversight
Committee, otherwise agrees.

               (c)    Notwithstanding the foregoing, all expenses of the Liquidating Trust shall
be taxed against the gross proceeds of the Liquidating Trust and shall be satisfied prior to any
Distributions on account of Claims.

        8.        Procedure for Distributions from the Liquidating Trust. The Liquidating Trustee
shall distribute Available Cash in accordance with the Liquidating Trust Agreement, beginning
on the Initial Distribution Date or as soon as practicable thereafter, from the Liquidating Trust
Assets in the Liquidating Trustee’s possession (including any Cash received from the Debtor on
the Effective Date), except such amounts (i) as would be distributable to a holder of a Disputed
Claim if such Disputed Claim had been Allowed, prior to the time of such Distribution (but only
until such Claim is resolved), (ii) as are reasonably necessary to meet contingent liabilities and to
maintain the value of the Liquidating Trust Assets during the administration of the Liquidating
Trust, (iii) to pay reasonable expenses of the Liquidating Trust (including, but not limited to, any
taxes imposed on the Liquidating Trust or in respect of the Liquidating Trust Assets), and (iv) to
satisfy other liabilities incurred by the Liquidating Trust in accordance with this Plan or the
Liquidating Trust Agreement (including without limitation any applicable reserves).
        9.       Compensation of the Liquidating Trustee. The Liquidating Trustee shall be
entitled to reasonable compensation as set forth in the Liquidating Trust Agreement.
       10.      Retention of Professionals. The Liquidating Trustee, with the consent of the
Trust Oversight Committee, may retain and reasonably compensate counsel and other
professionals to assist in its duties as Liquidating Trustee on such terms as the Liquidating
Trustee deems appropriate without Bankruptcy Court approval.

                                                 20
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 59 of 104




        11.     Dissolution of Liquidating Trust. Once all Liquidating Trust Assets have been
liquidated and all Distributions required to be made by the Liquidating Trustee under the Plan
have been made, the Liquidating Trust shall be dissolved and the Liquidating Trustee shall be
discharged. Notwithstanding the foregoing, in no event shall the term of the Liquidating Trust
exceed five (5) years absent Bankruptcy Court approval.
       12.      Dissolution of OSF. The Liquidating Trustee shall have the right, in consultation
with the Trust Oversight Committee, to dissolve OSF in accordance with applicable state law.
        13.      Indemnification of Liquidating Trustee. The Liquidating Trustee and the
Liquidating Trustee’s agents and professionals shall not be liable for actions taken or omitted in
its capacity as, or on behalf of, the Liquidating Trustee, except those acts arising out of its or
their own willful misconduct, gross negligence, bad faith, self-dealing, breach of fiduciary duty,
or ultra vires acts, and each shall be entitled to indemnification and reimbursement for fees and
expenses in defending any and all of its actions or inactions in its capacity as, or on behalf of, the
Liquidating Trustee, except for any actions or inactions involving willful misconduct, gross
negligence, bad faith, self-dealing, breach of fiduciary due, or ultra vires acts. Any
indemnification claim of the Liquidating Trustee, its agents or professionals, shall be satisfied
from the Liquidating Trust Assets. The Liquidating Trustee shall be entitled to rely, in good
faith, on the advice of its retained professionals.
C.     Selection of the Trust Oversight Committee.
        The Trust Oversight Committee shall have three members selected prior to the Effective
Date as follows: Each ballot shall include a statement soliciting membership in the Trust
Oversight Committee and a place for creditors to mark whether or not they are interested in
being a member of the Trust Oversight Committee. After review of the creditors who indicated
an interest in being a member of the Trust Oversight Committee, the existing members of the
Creditors’ Committee will select the members of the Trust Oversight Committee, subject to the
review and approval of the Bankruptcy Court as being fair and equitable. After the Effective
Date, if a member of the Trust Oversight Committee has its claim paid in full or sells its entire
claim, that member will resign from the Trust Oversight Committee and will be replaced by vote
of the remaining members, provided, however, that the new member must be from the same
Class as the resigning member, or a representative thereof, if creditors with outstanding claims
remain in such Class. A member of the Trust Oversight Committee shall not participate in
decisions in which such member has a direct financial interest distinct from any other creditor of
the same Class. By way of example, if a settlement agreement between the Liquidating Trustee
and a member with respect to the Allowance of that member's Claim requires the consent of the
Trust Oversight Committee, that member shall not participate in the deliberation and decision of
the Trust Oversight Committee with regard to such settlement.

D.     Operations of Debtor Between Confirmation Date and Effective Date
       The Debtor shall continue to operate as debtor-in-possession during the period from the
Confirmation Date through the Effective Date.




                                                 21
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 60 of 104




E.     Establishment of the Administrative Claims Bar Date.
       1.      The Confirmation Order shall approve the Administrative Claims Bar Date.
       2.      Except as otherwise provided in this Article, on or before the Administrative
Claims Bar Date, each holder of an Administrative Claim shall file with the Bankruptcy Court a
request for payment of its Administrative Claim and serve a copy thereof so it is received
substantially contemporaneous with the filing on counsel to the Liquidating Trustee and the
Office of the United States Trustee for the Southern District of Texas.
        3.     The request for payment of an Administrative Claim will be timely filed only if it
is actually received by the Bankruptcy Court, counsel to the Liquidating Trustee, and the Office
of the United States Trustee for the Southern District of Texas by the Administrative Claims Bar
Date.
         4.     Notwithstanding anything in this Article, Professionals shall not be required to
file a request for fees and expenses arising under sections 328, 330, 331 or 503(b)(2)–(5) of the
Bankruptcy Code, on or before the Administrative Claims Bar Date, as they will instead file final
fee applications by the Professional Fee Claim Bar Date.
F.     Term of Injunctions or Stays.
       Unless otherwise provided, all injunctions or stays provided for in the Chapter 11 Case
pursuant to sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the Chapter 11 Case is closed.

G.     Creditors’ Committee.
        Upon the Effective Date, the Creditors’ Committee shall dissolve, and its members and
Professionals shall be released and discharged from all further authority, duties, responsibilities
and obligations relating to and arising from the Chapter 11 Case; provided, however, that the
Creditors’ Committee shall be deemed to continue to exist and have authority to act in this
Chapter 11 Case, and its Professionals shall be deemed retained, after such date solely with
respect to: (i) applications filed pursuant to sections 330 and 331 of the Bankruptcy Code; (ii)
review and, if appropriate, objections to any request for compensation or expense reimbursement
filed by a Professional; (iii) seek reimbursement of expenses sought by a member of the
Creditors’ Committee; and (iv) defend against appeals of the Confirmation Order, if any. The
Liquidating Trustee shall pay the reasonable fees, costs and expenses of such Professionals
incurred after the Effective Date, if the Bankruptcy Court approves such fees, costs and
expenses. Except for the foregoing proceedings for which the Creditors’ Committee retains
authority, on the Effective Date, the Liquidating Trustee shall assume the prosecution of any
objection, motion, adversary proceeding, or other proceeding in the Bankruptcy Court currently
being prosecuted by the Creditors’ Committee and shall be substituted for the Creditors’
Committee as the applicable party in interest, without the need to file any motion to substitute or
other similar document.




                                                22
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 61 of 104




H.     Debtor’s Professionals.
        Upon the Effective Date, the Debtor’s Professionals shall be released and discharged
from all further authority, duties, responsibilities and obligations relating to and arising from the
Chapter 11 Case; provided, however, that the Debtor’s Professionals shall be deemed retained
after such date solely with respect to: (i) applications filed pursuant to sections 330 and 331 of
the Bankruptcy Code; and (ii) defend against appeals of or motions for reconsideration (or
similar) of the Confirmation Order, if any. The Liquidating Trustee shall pay the reasonable
fees, costs and expenses of such Professionals incurred after the Effective Date, if the
Bankruptcy Court approves such fees, costs and expenses.

I.     Creditors’ Committee Professionals
        Upon the Effective Date, the Professionals retained by the Creditors’ Committee shall be
released and discharged from all further authority, duties, responsibilities and obligations relating
to and arising from the Chapter 11 Case; provided, however, that the Professionals retained by
the Creditors’ Committee shall be deemed retained after such date solely with respect to: (i)
applications filed pursuant to sections 330 and 331 of the Bankruptcy Code; and (ii) (iv) defend
against appeals of or motions for reconsideration (or similar) of the Confirmation Order, if any.
The Liquidating Trustee shall pay the reasonable fees, costs and expenses of such Professionals
incurred after the Effective Date, if the Bankruptcy Court approves such fees, costs and
expenses.

                                    ARTICLE V
                       PROVISIONS GOVERNING DISTRIBUTIONS
A.     Initial Distributions to Holders of Unsecured Claims
        The Liquidating Trustee shall distribute Available Cash to Holders of Class C-1 Claims
in accordance with the terms, treatment and priority provided in this Plan and the Liquidating
Trust Agreement, beginning on the Initial Distribution Date or as soon as practicable thereafter,
from the Liquidating Trust Assets in the Liquidating Trustee’s possession (including any Cash
received from the Debtor on the Effective Date), except such amounts (i) as would be
distributable to a holder of a Disputed Claim if such Disputed Claim had been Allowed, prior to
the time of such Distribution (but only until such Claim is resolved), (ii) as are reasonably
necessary to meet contingent liabilities and to maintain the value of the Liquidating Trust Assets
during the administration of the Liquidating Trust, (iii) to pay reasonable expenses of the
Liquidating Trust (including, but not limited to, any taxes imposed on the Liquidating Trust or in
respect of the Liquidating Trust Assets), and (iv) to satisfy other liabilities incurred by the
Liquidating Trust in accordance with this Plan or the Liquidating Trust Agreement (including
without limitation any applicable reserves).
       The Liquidating Trustee shall distribute amounts to Holders of Class C-3 Claims in
accordance with the terms, treatment and priority provided in this Plan and the Liquidating Trust
Agreement, beginning on the Initial Distribution Date or as soon as practicable thereafter, from
the Personal Injury Reserve, except such amounts (i) as would be distributable to a holder of a
Disputed Claim if such Disputed Claim had been Allowed, prior to the time of such Distribution
(but only until such Claim is resolved), (ii) to pay reasonable expenses of the Liquidating Trust

                                                 23
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 62 of 104




(including, but not limited to, any taxes imposed on the Liquidating Trust or in respect of the
Liquidating Trust Assets), and (iii) to satisfy other liabilities incurred by the Liquidating Trustee
in objecting to or defending against the Disputed Personal Injury Claims.
B.     Disputed Reserve.
        Within five (5) business days after the Effective Date, the Liquidating Trustee shall
establish and maintain a Disputed Reserve for Disputed Claims, in reasonable amounts as
determined by the Liquidating Trustee in accordance with the Liquidating Trust Agreement and
the provisions of this Plan.

C.     Subsequent Distributions.
        Any Distribution that is not made on any date specified herein or in the Liquidating Trust
Agreement because the Claim that would have been entitled to receive that Distribution is not an
Allowed Claim on such date, shall be distributed as soon as practicable, and in accordance with
the terms of this Plan and the Liquidating Trust Agreement, as applicable, after such Claim is
Allowed by a Final Order of the Bankruptcy Court. Subsequent Distributions to all Holders of
Liquidating Trust Beneficial Interests shall be made in accordance with the terms of the
Liquidating Trust Agreement. On the Final Distribution Date, the Liquidating Trustee shall
distribute the remaining assets of the Liquidating Trust to the persons entitled to such assets as
provided in Article IV.B.7 above.

D.     Delivery of Distributions.
          1.   General Provisions; Undeliverable Distributions.
         Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
to the holders of Allowed Claims shall be made at (i) the address of each holder as set forth in
the Schedule, unless superseded by the address set forth on proofs of Claim filed by such holder
or (ii) the last known address of such holder if no proof of Claim is filed or if the Liquidating
Trustee has been notified in writing of a change of address. If any Distribution is returned as
undeliverable, the Liquidating Trustee may, in its discretion, make such efforts to determine the
current address of the holder of the Claim with respect to which the Distribution was made, but
no Distribution to any holder shall be made unless and until the then-current address of the
holder has been determined, at which time the Distribution to such holder shall be made to the
holder without interest from and after the Effective Date through the date of Distribution.
Amounts in respect of any undeliverable Distributions shall be returned to, and held in trust by,
the Liquidating Trust until the Distributions are claimed or are deemed to be unclaimed property
under section 347(b) of the Bankruptcy Code as set forth in Article V.D.2 below. The
Liquidating Trustee shall have the discretion to determine how to make Distributions in the most
efficient and cost-effective manner possible; provided, however, that such discretion may not be
exercised in a manner inconsistent with any express requirements of the Plan or the Liquidating
Trust Agreement.

          2.   Unclaimed Property.
       Except with respect to property not distributed because it is being held in the Disputed
Reserve, Distributions that are not claimed by the expiration of one year from the Effective Date
                                                24
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 63 of 104




shall be deemed to be unclaimed property under section 347(b) of the Bankruptcy Code, and the
Claims with respect to which those Distributions are made shall be automatically cancelled.
After the expiration of that one-year period, the right of any Entity to those Distributions shall be
discharged and forever barred. Nothing contained in the Plan shall require the Plan Agent to
attempt to locate any holder of an Allowed Claim.

E.     Manner of Cash Payments Under the Plan.
       Cash payments made pursuant to the Plan shall be in United States dollars by checks
drawn on a domestic bank or by wire transfer from a domestic bank, at the option of the
Liquidating Trustee, as applicable.

F.     Time Bar to Cash Payments by Check.
         Checks issued on account of Allowed Claims shall be null and void if not negotiated
within ninety (90) days after the date of issuance thereof. Requests for the reissuance of any
check that becomes null and void pursuant to this Article V.F shall be made directly to the
Liquidating Trustee by the holder of the Allowed Claim to whom the check was originally
issued. Any Claim in respect of such voided check shall be made in writing on or before the
later of the first anniversary of the Effective Date or the first anniversary of the date on which the
Claim at issue became an Allowed Claim. After that date, all Claims in respect of void checks
shall be discharged and forever barred and the proceeds of those checks shall become unclaimed
property in accordance with section 347(b) of the Bankruptcy Code.

G.     Compliance with Tax Requirements.
        In connection with making Distributions under this Plan, to the extent applicable, the
Liquidating Trustee shall comply with all tax withholding and reporting requirements imposed
on it by any governmental unit, and all Distributions pursuant to this Plan shall be subject to such
withholding and reporting requirements. The Liquidating Trustee may withhold the entire
Distribution due to any holder of an Allowed Claim until such time as such holder provides the
necessary information to comply with any withholding requirements of any governmental unit.
Any property so withheld will then be paid by the Liquidating Trustee to the appropriate
authority. If the holder of an Allowed Claim fails to provide the information necessary to
comply with any withholding requirements of any governmental unit within six months from the
date of first notification to the holder of the need for such information or for the Cash necessary
to comply with any applicable withholding requirements, then such holder’s Distribution shall be
treated as an undeliverable Distribution in accordance with Article V.D.1 hereof.

H.     No Payments of Fractional Dollars and Minimum Distributions.
        Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under
the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
of such fraction to the nearest whole dollar. The Liquidating Trustee shall not be obligated to
make any Distribution of less than $10.



                                                 25
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 64 of 104




I.     Interest on Claims.
        Except as specifically provided for in this Plan or the Confirmation Order, interest shall
not accrue on Claims and no holder of a Claim shall be entitled to interest accruing on or after
the Petition Date on any Claim. Interest shall not accrue or be paid on any Claim, or portion
thereof, that is a Disputed Claim in respect of the period from the Effective Date to the date such
Disputed Claim, or portion thereof, becomes an Allowed Claim and Distributions are made on
account thereof. Except as expressly provided herein or in a Final Order of the Bankruptcy
Court, no prepetition Claim shall be Allowed to the extent that it is for post-petition interest or
other similar charges.

J.     No Distribution in Excess of Allowed Amount of Claim.
        Notwithstanding anything to the contrary contained in the Plan, no holder of an Allowed
Claim shall receive in respect of that Claim any Distribution in excess of the Allowed amount of
that Claim.

K.     Setoff and Recoupment.
        The Liquidating Trustee may, but shall not be required to, setoff against, or recoup from,
any Claim and the Distributions to be made pursuant to the Plan in respect thereof, any claims or
defenses of any nature whatsoever that any Debtor or Estate may have against the holder of such
Claim, but neither the failure to do so nor the allowance of any Claim under the Plan shall
constitute a waiver or release on behalf of the Debtor, the Estate, the Liquidating Trust as a
successor in interest of any right of setoff or recoupment that any of them may have against the
holder of any Claim.

L.     No Distribution Pending Allowance.
        Notwithstanding any other provision of the Plan, the Liquidating Trustee shall not
distribute any Cash or other property on account of any Claim that is Disputed unless and until
such Claim or portion thereof becomes Allowed.

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, Distributions
(if any) shall be made to the holder of such Allowed Claim in accordance with the provisions of
the Plan. Upon allowance, a holder of the Allowed Disputed Claim shall receive any
Distributions that would have been made up to the date of allowance to such holder under the
Plan had the Disputed Claim been Allowed on the Effective Date.

M.     Resolution of Disputed Claims; Treatment of Subordinated Claims.
       After the Effective Date, unless otherwise ordered by the Bankruptcy Court after notice
and a hearing, the Liquidating Trustee shall have the right to make and file objections to all
Claims payable from the Liquidating Trust Assets, with the cost of pursuing the objections to
such Claims shall be paid by out of the Liquidating Trust Assets.

       Distributions to Holders of Claims in classes that are subject to contractual subordination
provisions are subject to Distribution in accordance with such contractual subordination
provisions. Distributions shall be subject to and modified by any Final Order determining that a
                                                26
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 65 of 104




Claim is a Subordinated Claim or directing distributions other than as provided in the Plan. The
right of the Liquidating Trustee to seek subordination of any Claim pursuant to section 510 of the
Bankruptcy Code is fully reserved, and the treatment afforded any Claim that becomes a
Subordinated Claim at any time shall be modified to reflect such subordination. Unless the
Confirmation Order provides otherwise, no Distributions shall be made on account of a
Subordinated Claim.

N.     Objection Deadline.
       All objections to Disputed Claims shall be filed and served upon the holders of each such
Claim not later than one hundred eighty (180) days after the Effective Date, unless otherwise
extended by order by the Bankruptcy Court after notice and a hearing.

O.     Estimation of Claims.
         At any time the Liquidating Trustee may request that the Bankruptcy Court estimate any
contingent or unliquidated Claim to the extent permitted by section 502(c) of the Bankruptcy
Code, regardless of whether the Debtor, the Creditors’ Committee, or the Liquidating Trustee
previously objected to such Claim or whether the Bankruptcy Court ruled on any such objection,
and the Bankruptcy Court shall have jurisdiction to estimate any Claim at any time during
litigation concerning any objection to such Claim, including during the pendency of any appeal
relating to any such objection. If the estimated amount constitutes a maximum limitation on the
Claim, the Liquidating Trustee may elect to pursue supplemental proceedings to object to the
ultimate allowance of the Claim. All of the aforementioned Claims objection, estimation and
resolution procedures are cumulative and not exclusive of one another. Claims may be estimated
and subsequently compromised, settled, withdrawn or resolved by any mechanism approved by
the Bankruptcy Court.

                           ARTICLE VI
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
A.     Assumption and Rejection of Executory Contracts and Unexpired Leases.
        The Plan shall constitute a motion to reject all Executory Contracts and Unexpired Leases
other than those Executory Contracts and Unexpired Leases designated for assumption either in
this Plan or in the Executory Contract and Unexpired Lease Assumption and Assignment
Schedule, which schedule shall be filed with the Plan Supplement. The entry of the
Confirmation Order by the Bankruptcy Court shall constitute approval of all such rejections and
assumptions and assignments pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

B.     Claims Based on Rejection of Executory Contracts and Unexpired Leases.
        Claims resulting from the rejection of Executory Contracts and Unexpired Leases
pursuant to Article VI.A, or the expiration or termination of any Executory Contract or
Unexpired Lease after the entry of the Confirmation Order, but prior to the Effective Date, must
be filed with the Bankruptcy Court and served on the Liquidating Trustee no later than thirty (30)
days after the Effective Date. Any Claims arising from the rejection of an Executory Contract or
Unexpired Lease pursuant to this Article VI.B. for which proofs of Claim are not timely filed

                                               27
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 66 of 104




within that time period will be forever barred from assertion against the Debtor, the Estate, the
Liquidating Trust, its successors and assigns, and its assets and properties, unless otherwise
ordered by the Bankruptcy Court or as otherwise provided herein. All such Claims shall, as of
the Effective Date, be subject to the permanent injunction set forth in Article VIII herein. Unless
otherwise ordered by the Bankruptcy Court or provided in this Plan, all such Claims that are
timely filed as provided in the Plan shall be treated as Class C-1 Claims.
C.     Cure Claims.
        The Debtor shall set forth on the Executory Contract and Unexpired Lease Assumption
and Assignment Schedule the monetary cure amount the Debtor believes to be owed with respect
to each Executory Contract and Unexpired Lease listed thereon. Unless the counterparty to an
Executory Contract or Unexpired Lease agrees to different treatment, the cure amount set forth
on the Executory Contract and Unexpired Lease Assumption and Assignment Schedule with
respect to such Executory Contract or Unexpired Lease, or any undisputed portion thereof, or a
different amount of the cure Claim that is Allowed by a Final Order shall be paid in full, in Cash,
by the trustee of the applicable trust to which such contract or lease has been assigned, in each
case, as applicable, on the later of: (i) fifteen (15) Business Days after the Effective Date and (ii)
fifteen (15) Business Days after the date such Claim is Allowed.

D.     Insurance Policies.
        1.       Notwithstanding anything contained in the Plan or the Confirmation Order to the
contrary, unless specifically rejected by order of the Bankruptcy Court, all Insurance Policies,
including all P&I Policies, shall be assumed under the Plan as executory contracts. Except as
provided in Paragraph 2 below, nothing in the Plan or the Confirmation Order shall alter the
rights and obligations of the Debtor or the insurers under the Insurance Policies (which rights
and obligations shall be determined under the applicable Insurance Policies and applicable non-
bankruptcy law relating thereto) or modify the coverage thereunder, and all of the Insurance
Policies shall continue in full force and effect according to their terms and conditions.
       2.       The Insurance Policies, including all P&I Policies, as assumed under paragraph 1
above, shall be assigned to the Liquidating Trust, effective as of the Effective Date, and shall be
Liquidating Trust Assets.
                                 ARTICLE VII
                 CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
       The following are conditions precedent to the occurrence of the Effective Date:

          1.   The Confirmation Order has been entered and become a Final Order.
           2. The Liquidating Trust Agreement has been executed and become effective, and
all conditions to closing set forth therein shall have been satisfied.
          3. Certain of the Insider Released Parties have entered into a decommissioning
contract, in form and substance reasonably acceptable to USSIC, providing for the
decommissioning of the wells that are the subject of the bonds giving rise to the USSIC Claim.


                                                 28
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 67 of 104




           4.   The Debtor shall have established the Class C-2 Reserve and the Class C-4
Reserve.
          5. A resolution, in form and substance reasonably acceptable to the Insider Released
Parties and the Proponent, of any material issues regarding the abandonment or removal of the
accommodations module referenced in Section V.B.7. of the Disclosure Statement.
           6. The Proponent may waive the occurrence of, or modify, any of the foregoing
conditions precedent to the Effective Date. Any such waiver may be effected at any time,
without notice, without leave or order of the Bankruptcy Court, and without any formal action
other than proceeding to consummate the Plan. Any actions required to be taken on the Effective
Date shall take place and shall be deemed to have occurred simultaneously, and no such action
shall be deemed to have occurred prior to the taking of any other such action.
                            ARTICLE VIII
     INDEMNIFICATION, RELEASE, INJUNCTIVE AND RELATED PROVISIONS
A.     Compromise and Settlement.
        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims and Member
Interests. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the compromise or settlement of all Claims and Member Interests, as well as a finding by the
Bankruptcy Court that such compromise or settlement is fair, equitable, reasonable and in the
best interests of the Debtor, the Estate and holders of Claims and Member Interests.

B.     Releases.
         1.      Releases by the Debtor and the Estate. Notwithstanding anything contained in
the Plan to the contrary, as of the Effective Date, for the good and valuable consideration
provided by each of the Releasees, including, without limitation, the services of the Releasees in
facilitating the expeditious implementation of the Plan, the Debtor hereby provides a full release
to the Releasees (and each such Releasee so released shall be deemed released and discharged by
the Debtor) from any and all Causes of Action and any other debts, obligations, rights, suits,
damages, actions, remedies and liabilities whatsoever, whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing as of
the Effective Date, in law, at equity, whether for tort, contract, violations of federal or state
securities laws, or otherwise, based in whole or in part upon any act or omission, transaction,
event or other occurrence or circumstances, including actions in connection with indebtedness
for money borrowed by the Debtor, existing or taking place prior to or on the Effective Date
arising from or related in any way to the Debtor, including, without limitation, those that the
Debtor would have been legally entitled to assert or that any holder of a Claim or Member
Interest or other Entity would have been legally entitled to assert for or on behalf of the Debtor
or its Estate and further including those in any way related to the Estate, the Chapter 11 Cases or
the Plan; provided, however, that the foregoing provisions of this Article VIII.B.1 shall not
operate to waive or release the Releasees from any obligation under this Plan, the Liquidating
Trust Agreement, or the Confirmation Order, as applicable nor does the release include a release

                                                29
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 68 of 104




for willful misconduct or gross negligence.
       2.      Mutual Release related to Class C-2. Notwithstanding anything contained in the
Plan to the contrary, as of the Effective Date, for good and valuable consideration, the Creditors'
Committee and the Debtor, on behalf of itself, the Estate, and their successors and assigns,
including the Liquidating Trustee (collectively, the “First Parties”) hereby provide a full release
to the Insider Released Parties (and each such Insider Released Party so released shall be
deemed released and discharged by the First Parties) from any and all Causes of Action and any
other debts, obligations, rights, suits, damages, actions, remedies and liabilities whatsoever,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing as of the Effective Date or thereafter arising, in law,
at equity, whether for tort, contract, violations of federal or state securities laws, or otherwise,
based in whole or in part upon any act or omission, transaction, event or other occurrence or
circumstances, including actions in connection with indebtedness for money borrowed by the
Debtor, existing or taking place prior to or on the Effective Date arising from or related in any
way to the Debtor, including, without limitation, those that the Debtor would have been legally
entitled to assert or that any holder of a Claim or Member Interest or other Entity would have
been legally entitled to assert for or on behalf of the Debtor or its Estate and further including
those in any way related to the Estate, the Chapter 11 Cases or the Plan; provided, however, that
the foregoing provisions of this Article VIII.B.2 shall not operate to waive or release the Insider
Released Parties from any obligation under this Plan, the Liquidating Trust Agreement, or the
Confirmation Order, as applicable. Nothing herein is intended to, nor does, it release any
independent or direct claims of any creditor or third party.
       And notwithstanding anything contained in the Plan to the contrary, as of the Effective
Date, for good and valuable consideration, the Insider Released Parties hereby provide a full
release to the First Parties (and each such First Party so released shall be deemed released and
discharged by the Insider Released Parties) from any and all Causes of Action and any other
debts, obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing as of the Effective Date or thereafter arising, in law, at equity,
whether for tort, contract, violations of federal or state securities laws, or otherwise, based in
whole or in part upon any act or omission, transaction, event or other occurrence or
circumstances, including actions in connection with indebtedness for money borrowed by the
Debtor, existing or taking place prior to or on the Effective Date arising from or related in any
way to the Debtor, including, without limitation, those that the Debtor would have been legally
entitled to assert or that any holder of a Claim or Member Interest or other Entity would have
been legally entitled to assert for or on behalf of the Debtor or its Estate and further including
those in any way related to the Estate, the Chapter 11 Cases or the Plan; provided, however, that
the foregoing provisions of this Article VIII.B.2 shall not operate to waive or release the First
Parties from any obligation under this Plan, the Liquidating Trust Agreement, or the
Confirmation Order, as applicable.
           3.      Mutual Release related to Class C-4. Notwithstanding anything contained in
the Plan to the contrary, as of the Effective Date, for good and valuable consideration, the First
Parties hereby provide a full release to USSIC from any and all Causes of Action and any other
debts, obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether

                                                30
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 69 of 104




liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing as of the Effective Date or thereafter arising, in law, at equity,
whether for tort, contract, violations of federal or state securities laws, or otherwise, based in
whole or in part upon any act or omission, transaction, event or other occurrence or
circumstances, including actions in connection with indebtedness for money borrowed by the
Debtor, existing or taking place prior to or on the Effective Date arising from or related in any
way to the Debtor, including, without limitation, those that the Debtor would have been legally
entitled to assert or that any holder of a Claim or Member Interest or other Entity would have
been legally entitled to assert for or on behalf of the Debtor or its Estate and further including
those in any way related to the Estate, the Chapter 11 Cases or the Plan; provided, however, that
the foregoing provisions of Article VIII.B.2 shall not operate to waive or release USSIC from
any obligation under this Plan, the Liquidating Trust Agreement, or the Confirmation Order, as
applicable.
           And notwithstanding anything contained in the Plan to the contrary, as of the Effective
Date, for good and valuable consideration, USSIC hereby provides a full release to the First
Parties (and each such First Party so released shall be deemed released and discharged by the
USSIC) from any and all Causes of Action and any other debts, obligations, rights, suits,
damages, actions, remedies and liabilities whatsoever, whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing as of
the Effective Date or thereafter arising, in law, at equity, whether for tort, contract, violations of
federal or state securities laws, or otherwise, based in whole or in part upon any act or omission,
transaction, event or other occurrence or circumstances, including actions in connection with
indebtedness for money borrowed by the Debtor, existing or taking place prior to or on the
Effective Date arising from or related in any way to the Debtor, including, without limitation,
those that the Debtor would have been legally entitled to assert or that any holder of a Claim or
Member Interest or other Entity would have been legally entitled to assert for or on behalf of the
Debtor or its Estate and further including those in any way related to the Estate, the Chapter 11
Cases or the Plan; provided, however, that the foregoing provisions of this Article VIII.B.2 shall
not operate to waive or release the First Parties from any obligation under this Plan, the
Liquidating Trust Agreement, or the Confirmation Order, as applicable.
        4.      Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
of the releases set forth in this Article VIII.B pursuant to Bankruptcy Rule 9019 and its finding
that they are: (a) in exchange for good and valuable consideration, representing a good faith
settlement and compromise of the Claims and Causes of Action thereby released; (b) in the best
interests of the Debtor and all holders of Claims and Member Interests; (c) fair, equitable and
reasonable; (d) approved after due notice and opportunity for hearing; and (e) a bar to any of the
Releasees asserting any Claim or Cause of Action thereby released.
C.     Exculpation.
        Notwithstanding anything contained in the Plan to the contrary, the Releasees shall
neither have nor incur any liability to any Person or Entity for any Claims or Causes of Action
arising on or after the Petition Date, including any act taken or omitted to be taken in connection
with, or related to, formulating, negotiating, preparing, disseminating, implementing,
administering, confirming or consummating the Plan, the Disclosure Statement, or any other
contract, instrument, release or other agreement or document created or entered into in
                                                 31
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 70 of 104




connection with the Plan or Disclosure Statement or any other post-petition act taken or omitted
to be taken in connection with or in contemplation of the Plan; provided, however, that the
foregoing provisions of this Article VIII.C shall have no effect on the liability of any Entity or
Releasee that results from any such act or omission that is determined in a Final Order to have
constituted gross negligence or willful misconduct; provided, further, that each Releasee shall be
entitled to rely upon the advice of counsel concerning its duties; provided, further, that the
foregoing provisions of this Article VIII.C shall not apply to any acts, omissions, Claims, Causes
of Action or other obligations expressly set forth in and preserved by the Plan or any defenses
thereto.

D.     Injunction.
           1.    Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Entities are enjoined from
commencing or continuing in any manner against the Debtor or its successors and assigns and its
assets and properties, as the case may be, any suit, action or other proceeding, on account of or
respecting any Claim, demand, liability, obligation, debt, right, Cause of Action, interest or
remedy released or to be released pursuant to the Plan or the Confirmation Order until the
completion of the administration of the Liquidating Trusts provided for herein.
            2.     Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, from and after the Effective Date, all Entities shall be precluded from
asserting against the Debtor, the Debtor in Possession, the Estate, the Creditors’ Committee, the
Liquidating Trust and Liquidating Trustee, their successors and assigns and their assets and
properties, any other Claims or Member Interests based upon any documents, instruments, or any
act or omission, transaction or other activity of any kind or nature that occurred prior to the
Effective Date or commencing or continuing in any manner any action or other proceeding of
any kind in respect of any Cause of Action released or settled hereunder.
            3.     The rights afforded in the Plan and the treatment of all Claims and Member
Interests in the Plan shall be in exchange for and in complete satisfaction of Claims and Member
Interests of any nature whatsoever, against the Debtor or any of its assets or properties. On the
Effective Date, all such Claims against, and Member Interests in, the Debtor shall be satisfied
and released in full.
           4.     Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, all Parties and Entities are enjoined, on and after the Effective Date until the
completion of the administration of the Liquidating Trusts provided for herein, on account of any
Claim or Member Interest satisfied and released hereby, from:
               (a)    commencing or continuing in any manner any action or other proceeding
of any kind against any Debtor, its successors and assigns, and its assets and properties;

                (b)  enforcing, attaching, collecting or recovering by any manner or means any
judgment, award, decree or order against any Debtor, its successors and assigns, and its assets
and properties;



                                                 32
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 71 of 104




               (c)     creating, perfecting or enforcing any encumbrance of any kind against any
Debtor, or the property or estate of the Debtor; or

                (d)     asserting any right of setoff, subrogation or recoupment of any kind
against any obligation due from any Debtor or against the property or estate of any Debtor,
except to the extent a right to setoff, recoupment or subrogation is asserted with respect to a
timely filed proof of claim.

E.     Release of Liens.
        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
of trust, Liens, pledges or other security interests against property of the Estate, shall be fully
released and discharged, and all of the Debtor’ rights, title and interests in such property shall be
distributed or transferred in accordance with this Plan.

F.     Carve-Out
        Nothing in this Article VIII or elsewhere in the Plan shall release any Causes of Action
retained by the Debtor and transferred to the Liquidating Trust under Article IV hereof.

                                     ARTICLE IX
                              RETENTION OF JURISDICTION
        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall, after the Effective Date, retain such jurisdiction over the
Chapter 11 Case and with respect to all matters related to the Chapter 11 Case, the Debtor, the
Estate, all property of the Estate, the settlement with the Insider Released Parties in Class C-2,
and the Plan as is legally permissible, including, without limitation, jurisdiction to:

            1.      allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim or Member Interest, including the resolution
of any request for payment of any Administrative Claim and the resolution of any and all
objections to the allowance, secured status or priority of Claims or Member Interests;
           2.      grant, deny or otherwise resolve any and all applications of Professionals for
allowance of compensation or reimbursement of expenses authorized pursuant to the Bankruptcy
Code or the Plan, for periods ending on or before the Effective Date;
           3.     resolve any matters related to the assumption, assignment or rejection of any
executory contract or unexpired lease to which a Debtor was party or with respect to which a
Debtor may be liable and to hear, determine and, if necessary, liquidate, any Claims arising
therefrom;
          4.      ensure that Distributions to holders of Allowed Claims and Member Interests
are accomplished pursuant to the provisions of the Plan;
           5.     decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters and grant or deny any applications involving the Debtor that may

                                                 33
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 72 of 104




be pending on the Effective Date or instituted by the Liquidating Trustee after the Effective Date,
provided, however, the right of the Liquidating Trustee to commence actions in all appropriate
jurisdictions shall be fully reserved;
           6.   enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all other contracts, instruments, releases, indentures
and other agreements or documents adopted in connection with the Plan or the Disclosure
Statement;
            7.    resolve any cases, controversies, suits or disputes that may arise in connection
with the Effective Date, interpretation or enforcement of the Plan or any Entity’s obligations
incurred in connection with the Plan;
           8.      issue injunctions, enforce them, enter and implement other orders or take such
other actions as may be necessary or appropriate to restrain interference by any Entity with the
Effective Date or enforcement of the Plan, except as otherwise provided in the Plan;
         9.        enforce the various provisions of the Plan and the Liquidating Trust
Agreement;
           10.     enforce the Injunction set forth in Article VIII.D hereof;
            11.   resolve any cases, controversies, suits or disputes with respect to the releases,
injunction and other provisions contained in Article VIII herein, and enter such orders as may be
necessary or appropriate to implement or enforce all such releases, injunctions and other
provisions;
          12.    enter and implement such orders as necessary or appropriate if the
Confirmation Order is modified, stayed, reversed, revoked or vacated;
           13.     resolve any other matters that may arise in connection with or relate to the
Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument, release,
indenture or other agreement or document adopted in connection with the Plan or the Disclosure
Statement; and
          14.    enter an order and/or the decree contemplated in Bankruptcy Rule 3022
concluding the Chapter 11 Cases.
                                     ARTICLE X
                              MISCELLANEOUS PROVISIONS
A.     Final Fee Applications.
       The deadline for submission by Professionals of final applications for Bankruptcy Court
approval of Accrued Professional Compensation shall be the Professional Fee Claim Bar Date.

B.     Payment of Statutory Fees.
       All fees payable pursuant to section 1930 of title 28 of the United States Code shall be
paid on the earlier of when due or the Effective Date, or as soon thereafter as practicable. From

                                                34
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 73 of 104




and after the Effective Date, the Liquidating Trustee shall be liable for and shall pay the fees
under 28 U.S.C. § 1930 assessed against the OSF Estate under 28 U.S.C. § 1930 until entry of a
Final Decree closing the case. In addition, the Liquidating Trustee shall file post-confirmation
quarterly reports or any pre-confirmation monthly operating reports not filed as of the
Confirmation Hearing in conformity with the U.S. Trustee guidelines, until entry of an order
closing or converting the case. The U.S. Trustee shall not be required to file a request for
payment of its quarterly fees, which shall be deemed an administrative claim against the Debtor
and its Estate.

C.     Modification of the Plan.
        Subject to the limitations contained in the Plan: (i) the Proponent reserves the right, in
accordance with the Bankruptcy Code and the Bankruptcy Rules to amend or modify the Plan,
prior to the entry of the Confirmation Order, including amendments or modifications to satisfy
section 1129(b) of the Bankruptcy Code; and (ii) after the entry of the Confirmation Order, the
Liquidating Trustee, with the prior written consent of the Trust Oversight Committee, may, upon
order of the Bankruptcy Court, amend or modify the Plan, in accordance with section 1127(b) of
the Bankruptcy Code, or remedy any defect or omission or reconcile any inconsistency in the
Plan in such manner as may be necessary to carry out the purpose and intent of the Plan.

D.     Revocation of Plan.
        The Proponent reserves the right to revoke or withdraw the Plan prior to the entry of the
Confirmation Order, and to file subsequent chapter 11 plans. If the Proponent revokes or
withdraws the Plan or if entry of the Confirmation Order or the Effective Date does not occur,
then: (i) the Plan shall be null and void in all respects; (ii) any settlement or compromise
embodied in the Plan, assumption or rejection of executory contracts or leases affected by the
Plan, and any document or agreement executed pursuant hereto shall be deemed null and void;
and (iii) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or
Member Interests; (b) prejudice in any manner the rights of the Debtor, the Creditors’
Committee, or any other Entity; or (c) constitute an admission of any sort by the Debtor, the
Creditors’ Committee, or any other Entity. Notwithstanding the foregoing, the Procedures Order
shall remain in full force and effect.

E.     Successors and Assigns.
       The rights, benefits and obligations of any Entity named or referred to herein and the Plan
Supplement shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Entity.

F.     Governing Law and Construction.
       Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, and subject to
the provisions of any contract, instrument, release, indenture or other agreement or document
entered into in connection herewith, the rights and obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the state of Texas,
without giving effect to the principles of conflict of laws thereof. Any inconsistency between the
Plan and the Confirmation Order shall be construed in favor of and so as to give effect to the

                                               35
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 74 of 104




Confirmation Order. All exhibits and schedules to the Plan and the Plan Supplement shall be
incorporated in the Plan by this reference, as though set forth at length herein.

G.     Reservation of Rights.
       Except as expressly set forth herein, the Plan shall have no force or effect unless and until
the Bankruptcy Court enters the Confirmation Order. Neither the filing of the Plan, any
statement or provision contained herein, nor the taking of any action by the Debtor, the
Creditors’ Committee, or any Entity with respect to the Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (i) the Debtor, or the Creditors’ Committee with respect to
the holders of Claims or Member Interests or other parties in interest; or (ii) any holder of a
Claim or Member Interest or other party-in-interest prior to the Effective Date.

H.     Article 1146 Exemption.
        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
the Plan shall not be subject to any stamp tax or other similar tax or governmental assessment in
the United States, and the Confirmation Order shall direct the appropriate state or local
governmental officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation instruments or other documents pursuant to
such transfers of property without the payment of any such tax or governmental assessment.

I.     Section 1125(e) Good Faith Compliance.
       The Debtor, the Creditors’ Committee and each of their respective Representatives, shall
be deemed to have acted in “good faith” under section 1125(e) of the Bankruptcy Code, and the
Confirmation Order shall including a finding of fact to that effect.

J.     Further Assurances.
        The Debtor, the Creditors’ Committee, all holders of Claims and Member Interests
receiving Distributions hereunder and all other parties in interest shall, from time to time,
prepare, execute and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan or the Confirmation
Order.

K.     Service of Documents.
        Any pleading, notice or other document required by the Plan to be served on or delivered
to the Debtor and the Creditors’ Committee, in addition to any direction of service of notice by
any order, shall be sent by first class U.S. mail, postage prepaid as follows:

       To the Debtor:

               David Weinhoffer
               Offshore Specialty Fabricators, LLC
               20445 State Highway 249, Suite 280
               Houston, TX 77070

                                                36
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 75 of 104




       with a copy to:

              Diamond McCarthy LLP
              Two Houston Center
              909 Fannin, 37th Floor
              Houston, Texas 77010
              Attn: Michael Fritz

       To the Creditors’ Committee

              Baker Donelson
              1301 McKinney St., Suite 3700
              Houston, Texas 77010
              Attn: Daniel J. Ferretti

L.     Filing of Additional Documents.
       On or before the Effective Date, the Proponent may file with the Bankruptcy Court all
agreements and other documents that may be necessary or appropriate to effectuate and further
evidence the terms and conditions hereof.

M.     No Stay of Confirmation Order.
       The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
applicable, including pursuant to Bankruptcy Rules 3020(e) and 7062.

N.     Bankruptcy Code Section 1141 Discharge.
       The Debtor shall not receive a discharge under chapter 11 of the Bankruptcy Code.



                         [Remainder of page intentionally left blank.]




                                              37
     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 76 of 104




Dated: September 10, 2018
Houston, Texas                               Official Committee of Unsecured Creditor
                                             Offshore Specialty Fabricators, LLC

                                             By:    Retif Oil & Fuel, LLC
                                             Its:   Chairman

                                             By: /s/ Kenneth J. Retif
                                             Its: President

Prepared by:

/s/ Daniel J. Ferretti
Susan C. Mathews
Texas Bar No. 05060650
smathews@bakerdonelson.com
Daniel J. Ferretti
Texas Bar No. 24096066
dferretti@bakerdonelson.com
1301 McKinney St., Suite 3700
Houston, TX 77010
Telephone: (713) 650-9700
Facsimile: (713) 650-9701

       -AND-

Jan M. Hayden
(Admitted Pro Hac Vice)
Louisiana Bar No. 6672
jhayden@bakerdonelson.com
Edward H. Arnold, III
Louisiana Bar No. 18767
Federal ID No. 17158
harnold@bakerdonelson.com
201 St. Charles Avenue, Suite 3600
New Orleans, Louisiana 70170
Telephone: (504) 566-8645
Facsimile: (504) 585-6945

Attorneys for Official Committee of Unsecured Creditors for Offshore Specialty Fabricators,
LLC
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 77 of 104




                            LIQUIDATING TRUST AGREEMENT
       This Liquidating Trust Agreement (“Agreement”) is made effective as of
________________, 2018, by and among OFFSHORE SPECIALTY FABRICATORS, LLC
(“Debtor”), debtor and debtor-in-possession in the Chapter 11 case pending in the United States
Bankruptcy Court for the Southern District of Texas (Houston Division) (the “Bankruptcy
Court”) with a caption of In re Offshore Specialty Fabricators, LLC, Case No. 17-35623, and
________________ as the Liquidating Trustee (“Liquidating Trustee”), and the Trust Oversight
Committee.

                                           RECITALS:
        This Liquidating Trust Agreement is made and entered into pursuant to the terms and
provisions of the First Amended Plan of Liquidation of the Official Committee of Unsecured
Creditors, dated August 24, 2018 (as modified and amended, the “Plan”) and the order of the
Bankruptcy Court, entered in the Debtor’s case under Chapter 11 of Title 11 U.S.C. confirming
the Plan, approving this Agreement and authorizing the appointment of the Liquidating Trustee.
All terms defined in the Plan shall have the same meaning when used herein unless otherwise
defined herein or unless the context hereof clearly requires otherwise. Terms which are defined
in the Bankruptcy Code and are not otherwise defined in the Plan or herein shall have the
definition ascribed to them by the Bankruptcy Code. All applicable terms and provisions of the
Plan are incorporated herein by this reference and the parties to this Agreement shall be bound
by such terms and provisions.
       The primary purpose of this Liquidating Trust is to hold, administer and liquidate the
Liquidating Trust Assets for the benefit of the Holders of the Beneficial Interests in the
Liquidating Trust under the Plan (collectively, the "Holders"), consistent with Treas. Reg. §
301.7701-4(a) and (d). Under no circumstances shall the Liquidating Trustee have any power to
engage in any trade or business or any other activity except as specifically provided herein or in
the Plan or such as is otherwise reasonably necessary and advisable for the orderly liquidation
and distribution of the Liquidating Trust Assets.
                                  DECLARATION OF TRUST
        NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
consideration of the premises, of the due acceptance of and confirmation of the Plan pursuant to
Section 1129 of the Bankruptcy Code, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto have executed this
Agreement and the Holders hereby vest in the Liquidating Trustee and its successors in trust
successors and assigns, all right, title and interest in the Liquidating Trust Assets defined in the
Plan, including, without limitation, the right to receive, hold, pursue, liquidate and distribute all
or any portion of the Liquidating Trust Assets as set forth herein and in the Plan.
        TO HAVE AND TO HOLD the Liquidating Trust Assets unto the Liquidating Trustee
and its successors in trust and successors and assigns forever; in trust under and subject to the
terms and conditions set forth herein and in the Plan and for the benefit of the Holders, each of
which shall be treated as the grantors and deemed owners of this Liquidating Trust; provided,
however, upon the final liquidation of all of the assets of the Liquidating Trust in accordance




                                                                                                   A





        Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 78 of 104




with the terms and conditions of this Agreement and the Plan, this Agreement shall cease,
terminate and be of no further force and effect. Further provided, however, that the Liquidating
Trust shall not remain in existence more than five (5) years from the date of this Agreement
except as otherwise provided in the Plan.
       It is hereby further covenanted and declared that the assets of the Liquidating Trust are to
be held, administered and applied by the Liquidating Trustee subject to the further covenants,
conditions and terms hereinafter set forth and set forth in the Plan, and if any inconsistency exists
between the terms of this Agreement and the Plan, the terms of the Plan shall control.
        The foregoing grants, assignments, transfers and conveyances are in trust for the benefit
of the Holders and are subject to the terms of this Agreement and the provisions of the Plan
applicable to the Liquidating Trust. For tax purposes, this transfer will be treated as a deemed
transfer to the Holders followed by a deemed transfer by the Holders to the Liquidating Trust, in
accordance with the provisions of Revenue Procedure 94-45, 1994-2 C.B. ¶ 684. For federal tax
purposes, this transaction should be treated as the Debtor satisfying its debt to the particular
creditor for an amount equal to the Allowed Claim of such Holder. With respect to the Debtor,
this transaction may create income from the cancellation of indebtedness (COD) pursuant to
Internal Revenue Code (IRC) Section 108 or gain or loss from the sale or exchange of property.
The tax characterization of the transaction will depend on the fair market of the property
transferred, the Debtor's adjusted tax basis in the property, and whether the creditor's claim was a
recourse or non-recourse liability. The creditor's adjusted basis in the property deemed
transferred should be equal to the Allowed Claim of the Holder on the date of the deemed
transfer.
       The Liquidating Trust created by this Agreement is intended: (i) as a trust governed and
construed in all respects as a liquidating trust pursuant to Section 301.7701-4(d) of the United
States Treasury Regulations and as a grantor trust in favor of the Holders pursuant to Section
1.671-4(a) thereof, and (ii) to comply with the requirements of a liquidating trust, which is a
grantor trust, as set forth in Revenue Procedure 94-45, 1994-2 C.B. 684.
                                           ARTICLE II
          TRUSTEE’S ACCEPTANCE OF ASSETS; AGREEMENT TO PERFORM
          OBLIGATIONS AS TRUSTEE AND TRUST OVERSIGHT COMMITTEE

          2.1      Acceptance. The Liquidating Trustee accepts the trust imposed upon the
    Liquidating Trustee by this Agreement, and agrees to observe and perform that Trust, upon and
    subject to the terms and conditions set forth herein and in the Plan.

          2.2     Agreement to Perform Obligations. The Liquidating Trustee and the Members
    of the Trust Oversight Committee hereby promise and agree to undertake and perform the
    obligations created hereunder and the obligations to be performed by the Liquidating Trustee
    and the Trust Oversight Committee under the Plan.




                                                 2





      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 79 of 104




                                          ARTICLE III
        POWERS OF THE TRUSTEE AND TRUST OVERSIGHT COMMITTEE
        3.1    Title. Legal title to all of the Liquidating Trust Assets shall be vested in the
Liquidating Trustee, except that the Liquidating Trustee shall have the power to cause legal title
(or evidence of title) to any of the Liquidating Trust Assets to be held by any nominee or person,
on such terms, in such manner, and with such power consistent with this Agreement and the Plan
as the Liquidating Trustee may determine.

        3.2     General Powers of Liquidating Trustee. Except as may be otherwise provided
in this Agreement or in the Plan, and subject to the retained jurisdiction of the Bankruptcy Court,
and the advice and consent of the Trust Oversight Committee as provided in the Plan, the
Liquidating Trustee shall have, without prior or further authorization, control and authority over
the Liquidating Trust Assets, over the administration and disposition thereof, and over the
supervision and conduct of the Liquidating Trust to the same extent as if the Liquidating Trustee
were the sole owner thereof in its own right; but at all times the Liquidating Trust Assets be held
for the benefit of the Holders consistent with the terms of the Plan. No person dealing with this
Liquidating Trust shall be obligated to inquire as to the authority of the Liquidating Trustee in
connection with the acquisition, administration or disposition of assets which comprise the
Liquidating Trust. In connection with the administration and use of the Liquidating Trust Assets,
the Liquidating Trustee’s powers, except as otherwise expressly limited by the Plan or in this
Agreement, shall include, but shall not be limited to, the following: (i) to effect all actions and
execute all agreements, instruments and other documents necessary to implement the provisions
of the Plan; (ii) to make Distributions to holders of Allowed Claims against the Debtor in
accordance with the Plan; (iii) to object to Disputed Claims filed against the Debtor and
prosecute, settle or otherwise resolve such objections; (iv) to object to, or defend against,
Disputed Personal Injury Claims filed against the Debtor, whether in the Bankruptcy Court or in
another court of competent jurisdiction, and prosecute, settle or otherwise resolve such
objections or other actions; (v) to establish and administer any reserves for Disputed Claims or
Personal Injury Claims that may be required; (vi) to perform administrative services related to
implementation of the Plan or this Agreement; (vii) file all necessary tax returns and other filings
with governmental authorities on behalf of the Liquidating Trust; and (viii) perform such other
duties as are provided in the Plan and this Agreement. In addition, the Liquidating Trustee shall
have the power to engage in any additional acts not specifically enumerated or excluded herein,
provided that such proposed acts are in the furtherance of the purposes for which this Liquidating
Trust has been created.

        3.3    General Powers of Trust Oversight Committee. The Trust Oversight
Committee shall provide advice and consent to the Liquidating Trustee as set forth in the Plan.
The Trust Oversight Committee shall consist of the following Members:
___________________________________________________________ (the “Members”).
Further, the following actions are subject to the advice and consent of the Trust Oversight
Committee in accordance with the following procedures. The Liquidating Trustee shall provide
written notice by e-mail of each of the following proposed actions to each Member (a “Proposed
Action”):




                                                 3





     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 80 of 104




               (a)    any sale(s), disposition(s) or distribution(s) of any Liquidating Trust
               Assets or funds in the Personal Injury Reserve greater than or equal to $25,000;

               (b)   any distributions to be made under the Plan greater than or equal to
               $25,000 in the aggregate;

               (c)    Approval of budgets and amount of reserves to be held by the Liquidating
               Trustee;

               (d)    the Liquidating Trustee’s employment of any professionals;

               (e)    any tax payments, withholdings, filings and elections;

               (f)     any objections to and/or settlements of Claims or Interests greater than or
               equal to $25,000;

               (g)    any prosecution and/or non-prosecution and/or settlement of any adversary
               proceeding, contested matter or other litigation proposed or undertaken by the
               Liquidating Trustee, including but not limited to the Personal Injury Claims and
               the Cause of Actions, with a value (as reasonably determined by the Liquidating
               Trustee) greater than or equal to $25,000;

               (h)    any proposed post confirmation modifications of the Plan;

               (i)    any designation of a successor to serve as Liquidating Trustee;

               (j)    any payment of professional compensation and expenses; and,

               (k)    any extension of the term of existence for the Liquidating Trust.

        Thereafter, each Member shall have seven (7) days (the "Objection Deadline") after
service of the Proposed Action to review the Proposed Action. In the event that a Member has
an objection to the Proposed Action, the Member shall object in writing by e-mail to the
Liquidating Trustee so that the objection is received prior to the expiration of the Objection
Deadline (an “Objection”), with a copy of the Objection sent to the remaining Members and the
Liquidating Trustee.
       In the event that there is no timely Objection, the Liquidating Trustee shall advise the
Trust Oversight Committee that no timely Objection was received and the Liquidating Trustee
may proceed with the Proposed Action without further notice to or consultation with the Trust
Oversight Committee.
        In the event that there is a timely Objection, the Liquidating Trustee and the objecting
Member shall promptly consult with each other to attempt to resolve the Objection. In the event
that an Objection relates to any professional fee invoice, the uncontested portion of that invoice
shall be paid, notwithstanding the pending Objection.




                                                4





      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 81 of 104




        If the Liquidating Trustee is unable to resolve the Objection, the Trust Oversight
Committee shall meet telephonically within five (5) business days and consider the Proposed
Action and the Objection. At that meeting, each Member shall be entitled to one vote and any
action of the Trust Oversight Committee shall require a 2/3 majority vote. The outcome of such
vote shall be binding on the Liquidating Trustee with respect to the Objection.
        In addition to the Proposed Action procedures set forth above, the Liquidating Trustee
shall furnish to the Trust Oversight Committee, as soon as practical after the end of each
calendar quarter, a cash reconciliation statement and a report on all Disputed Claims resolved
and all Liquidating Trust Assets disposed of during the preceding calendar quarter.
       The Bankruptcy Court shall retain exclusive jurisdiction to resolve any disputes between
the Liquidating Trustee and the Trust Oversight Committee or between any Members of the
Trust Oversight Committee.
        3.4    Operation of Trust. The Liquidating Trustee shall, in accordance with the terms
of the Plan, distribute to the Holders the Liquidating Trust’s net income plus all net proceeds
from the Disposition of assets at such times as the Liquidating Trustee may determine in the
Liquidating Trustee's discretion, but in no event less often than annually, except that the
Liquidating Trust shall retain an amount of net proceeds or net income reasonably necessary, in
the Liquidating Trustee’s reasonable discretion, to maintain the value of its assets or to meet
claims and contingent liabilities (including Disputed Claims and Personal Injury Claims), and
that the Liquidating Trustee shall distribute the Liquidating Trust Assets, including any income
or proceeds from Disposition, on the Final Distribution Date in the Plan. In addition, the
Liquidating Trustee will make continuing efforts to dispose of the Liquidating Trust Assets,
make timely distributions pursuant to the Plan, and not unduly prolong the duration of the
Liquidating Trust.

        3.5     Limitation of Trustee. Without limiting the generality of the foregoing Sections
3.2 and 3.5, the Liquidating Trustee shall not permit the Liquidating Trust to hold any operating
assets of a going business, a partnership interest in a partnership that holds operating assets, or
50% or more of the stock of a corporation with operating assets. In addition, the Liquidating
Trustee shall not permit the Liquidating Trust to receive transfers of listed stocks or securities or
other readily marketable assets, and the Trust is not permitted to receive or retain cash or cash
equivalents in excess of a reasonable amount to meet claims and contingent liabilities (including
disputed claims) or to maintain the value of the assets during liquidation. The investment powers
of the Liquidating Trustee, other than those reasonably necessary to maintain the value of the
assets and to further the liquidating purpose of the Liquidating Trust, are limited to powers to
invest in demand and time deposits, such as short-term certificates of deposit, in banks or other
savings institutions, or other temporary, liquid investments, such as Treasury bills.

       3.6     Retention of Attorney and Accountants. Without limiting them Liquidating
Trustee’s or the Trust Oversight Committee’s powers under the Plan, the Liquidating Trustee and
the Trust Oversight Committee may retain counsel and qualified accountants of the Liquidating
Trustee's choosing, to perform such services as are necessary or appropriate in connection with
the administration of this Liquidating Trust.




                                                 5





     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 82 of 104




                                         ARTICLE IV
          THE TRUSTEE AND THE TRUST OVERSIGHT COMMITTEE –
      RESIGNATION, REMOVAL, TRUST CONTINUANCE, COMPENSATION,
               STANDARD OF CARE, RELIANCE BY TRUSTEE

       4.1     Resignation. The Liquidating Trustee may resign by an instrument in writing
signed by it and filed with the Bankruptcy Court provided that the Liquidating Trustee shall
continue to serve as Liquidating Trustee after its resignation until the appointment of a successor
Liquidating Trustee shall become effective in accordance with Section 4.3 or the Bankruptcy
Court shall otherwise order.

       A Member of the Trust Oversight Committee may resign by an instrument in writing
signed by the Member and filed with the Bankruptcy Court. In the event of a resignation, the
remaining Members of the Trust Oversight Committee shall designate a successor. Until such
vacancy is filled, the Trust Oversight Committee shall function with such reduced number.
       4.2     Removal. The Bankruptcy Court may, for cause shown, remove the Liquidating
Trustee and/or any Member of the Trust Oversight Committee and appoint a successor.

        4.3     Appointment of Successor Trustee. In the event of the resignation of the
Liquidating Trustee, the Liquidating Trustee, subject to the advice and consent of the Trust
Oversight Committee as set forth in the Plan, may designate a successor Liquidating Trustee. In
the event of the death, resignation, incompetency, total disability or removal of the Liquidating
Trustee, the Bankruptcy Court shall have the authority, to appoint a successor Liquidating
Trustee. Such appointment may specify the date on which such successor Liquidating Trustee
appointed hereunder shall execute, acknowledge and deliver to the Bankruptcy Court and to the
departing Liquidating Trustee an instrument accepting such appointment, and thereupon the
resignation or removal of the departing Liquidating Trustee shall become effective and such
successor Liquidating Trustee, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts and duties of the departing Liquidating Trustee.

        4.4     Trust Continuance. The resignation or removal of the Liquidating Trustee or
any Member of the Trust Oversight Committee shall not operate to terminate the Liquidating
Trust created by this Agreement or to revoke any existing agency relationship created pursuant to
the terms of this Agreement or invalidate any action theretofore taken by the Liquidating
Trustee, such Liquidating Trustee shall promptly execute and deliver such documents,
instruments and other writings as may be reasonably requested by the successor Liquidating
Trustee to effect the termination of the Liquidating Trustee’s capacity under this Agreement and
the vesting of the Liquidating Trust Assets then held by the Liquidating Trustee to his successor;
deliver to the successor Liquidating Trustee all documents, instruments, records and other
writings related to the Liquidating Trust as may be in the possession of the Liquidating Trustee;
and otherwise assist and cooperate in effecting the assumption of its obligations and functions by
such successor Liquidating Trustee.

        4.5     Compensation. The Liquidating Trustee and the Members and any successors
shall be entitled to compensation as follows: [to be determined].




                                                6





      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 83 of 104




        4.6     Reliance by Trustee. The Liquidating Trustee may rely, and shall be fully
protected in acting upon, any resolution, statement, certificate, instrument, opinion, report,
notice, request, consent, order or other instrument or document which it, in good faith, believes
to be genuine and has been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or parties. In the absence of
bad faith, willful misfeasance, gross negligence or willful disregard of its duties, the Liquidating
Trustee may conclusively rely as to the truth of statements and correctness of the opinions
expressed therein. The Liquidating Trustee may consult with counsel and any opinion of counsel
shall be full and complete authorization and protection in respect of any action taken or suffered
by him in accordance therewith. The Liquidating Trustee shall have the right at any time to seek
instructions concerning the administration, management or disposition of the Liquidating Trust
Assets from the Bankruptcy Court.

        4.7     Standard of Care. The Liquidating Trustee and the Members of the Trust
Oversight Committee, and their respective professionals, shall not be personally liable to the
Liquidating Trust or the Holders except for such of its own acts as shall constitute fraud, bad
faith, gross negligence, willful misconduct or willful disregard of its/his duties. Except as
aforesaid, the Liquidating Trustee and the Members of the Trust Oversight Committee, and their
respective employees, professionals, agents and representatives shall be entitled to be exonerated
and indemnified from time to time from the Liquidating Trust Assets against any and all losses,
claims, costs, expenses and liabilities arising out of or in connection with the Liquidating Trust
Assets or the affairs of this Liquidating Trust, including, but not limited to, liability for taxes and
expenses (including legal fees) incurred due to the defense of any such claim. In addition, none
of the above parties shall have any liability whatsoever for performance of their duties hereunder
to any non-Holder.

        4.8    Liquidating Trustee and Members of Trust Oversight Committee Not
Personally Liable Except to Trust and Holders. Any person dealing with the Liquidating
Trustee and/or the Trust Oversight Committee shall look only to the assets in the Liquidating
Trust to satisfy any liability incurred by the Liquidating Trustee and/or Trust Oversight
Committee to such person in carrying out the terms of this Liquidating Trust, and the Liquidating
Trustee and/or Trust Oversight Committee shall have no personal or individual obligation to
satisfy any such liability. Subject to the terms of this Agreement as set forth above, this
provision does not diminish the liability or responsibility of the Liquidating Trustee and/or Trust
Oversight Committee to the Holders in connection with the performance of the Liquidating
Trustee’s and Trust Oversight Committee’s duties hereunder. No Holder shall have any right by
virtue of any provision of this Agreement to institute any action or proceeding at law or in equity
against any party upon or under or with respect to the trust estate.

                                            ARTICLE V
                               RETENTION OF JURISDICTION
        5.1    Jurisdiction. The Bankruptcy Court shall retain jurisdiction over the Liquidating
Trust, the Liquidating Trustee, the Trust Oversight Committee and the Liquidating Trust Assets
as provided in the Plan.




                                                  7





      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 84 of 104




                                            ARTICLE VI
                                            TAX ISSUES
        6.1    Required Filing. The Liquidating Trustee shall prepare and file with appropriate
state and federal agencies and authorities, all such documents, forms, reports and returns
(including, but not limited to, state and federal income tax returns) as the Liquidating Trustee
shall, with the advice and assistance of professionals engaged by the Liquidating Trustee,
including but not limited to legal counsel and accountants, deem necessary, required or
appropriate in connection with the creation, existence, operation or termination of the
Liquidating Trust. The Liquidating Trustee shall file returns for the Liquidating Trust as a
grantor trust pursuant to Sections 1.671-4(a) and 1.671 4(b)(3)(ii) of the United States Treasury
Regulations.
       6.2     Federal Income Tax Information. As soon as practicable after the close of each
calendar year, but in no event later than March 15th, the Liquidating Trustee shall mail to each
Holder of record during such year, a statement showing information sufficient for each Holder to
determine its share of income, deductions and credits for federal income tax purposes in
accordance with §§1.671.4(a) and 1.67104(b)(3) of the United States Treasury Regulations.
         6.3     Tax Attributes and Characteristics of the Trust. The Holders of the
Liquidating Trust shall be treated as its grantors and deemed owners. The Liquidating Trustee
shall file tax returns for the Liquidating Trust as a grantor trust pursuant to § 1.671-4(a), or (b) as
appropriate, of the United States Treasury Regulations. Accordingly, all earnings of the
Liquidating Trust, including earnings retained in reserve accounts (including, without limitation,
the Personal Injury Reserve and the Disputed Claim Reserve), if any, will be allocated to the
Holders on an annual basis and each Holder shall be responsible to report and pay the taxes due
on his/its respective proportionate share of the Liquidating Trust's income whether or not
amounts are actually distributed by the Liquidating Trustee to the Holders to pay the taxes. The
value of the Liquidating Trust Assets transferred into the Liquidating Trust shall be the fair
market value of such Liquidating Trust Assets at the time of such transfer. The Liquidating
Trust Assets transferred to the Liquidating Trust shall be valued consistently by all parties
including, but not limited to, the Debtor and the Holders, and these valuations will be used for
federal income tax purposes.
       6.4     Revenue Ruling Requests. The Liquidating Trustee on behalf of Holders may,
but shall not be required to, file a ruling request (in accordance with the procedures set forth in
Revenue Procedure 94-45, 1994-2 C.B. 684) with the Internal Revenue Service to have the
Liquidating Trust classified as a liquidating trust as described in Treas. Reg. § 301.7701-4(d).
                                            ARTICLE VII
                                       MISCELLANEOUS
        7.1     Notices. All notices, requests or other communications required or permitted to
be made in accordance with this Agreement shall be in writing and shall be delivered personally
or by certified United States mail, return receipt requested, postage prepaid:
       If to the Liquidating Trustee, at:




                                                  8





     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 85 of 104




       If to Members of the Trust Oversight Committee:




       Any entity may change the address at which it is to receive notices under this Agreement
by furnishing written notice pursuant to the provisions of this Section 7.1 to the entity to be
charged with knowledge of such change.
        7.2     Effectiveness. This Agreement shall become effective upon the Effective Date of
the Plan. In the event of any conflict between the terms of this Agreement and the Plan, the terms
of this Agreement shall control.
        7.3    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be taken together to constitute one and the same instrument.
        7.4     Governing Law. This Agreement shall be governed by, construed under and
interpreted in accordance with, the laws of the State of Texasand the applicable provisions of the
Internal Revenue Code and the Treasury Regulations promulgated thereunder, specifically Treas.
Reg. 301.7701-4(d).
        7.5    Headings. Sections, subheadings and other headings used in this Agreement
are for convenience only and shall not affect the construction of this Agreement.
       7.6    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or render
unenforceable any such provision in any other jurisdiction.
       7.7     Amendments. Upon the request of the Liquidating Trustee, with the advice and
consent of the Trust Oversight Committee in accordance with the Plan, this Agreement may be
amended from time to time with the approval of the Bankruptcy Court, and, upon request, after a
hearing thereon.



              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

                       SIGNATURES FOLLOW ON NEXT PAGES]




                                                9





     Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 86 of 104




       IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.
                                                DEBTOR:
                                                OFFSHORE SPECIALTY FABRICATORS,
                                                LLC
                                                By:
                                                Name: David R. Weinhoffer
                                                Title: Chief Restructuring Officer


                                                LIQUIDATING TRUSTEE:
                                                [TBD]
                                                By:
                                                Name:
                                                Title:




                                               10





    Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 87 of 104




                                     TRUST OVERSIGHT COMMITTEE:
                                     [TBD]
                                     By:
                                     Name:
                                     Title:


                                     [TBD]
                                     By:
                                     Name:
                                     Title:


                                     [TBD]
                                     By:
                                     Name:
                                     Title:




                                    11
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 88 of 104




                        ASSIGNMENT AND TRANSFER OF CLAIM

Offshore Specialty Fabricators, LLC (“OSF”), having an address of c/o Diamond McCarthy
LLP, Two Houston Center, 909 Fannin, 37th Floor, Houston, Texas 77010, Attn: Michael Fritz,
for good and valuable consideration, does hereby unconditionally and irrevocably transfer and
assign to Offshore Domestic Group, LLC (“ODG”), having an address of c/o Hunton Andrews
Kurth LLP, 600 Travis Street, Suite 4200, Houston, Texas 77002, Attn: Tad Davidson, all of
OSF’s right, title and interest in, to and under the following:

      (a)     the Master Service Agreement dated as of [__________], between OSF and JAB
Energy Solutions II, LLC (“JAB”) (the “Agreement Rights”);

        (b)    the claims, rights and remedies of OSF and/or its affiliates (the “Litigation
Claims”) in the action styled JAB Energy Solutions II, LLC and Allison Offshore Services II,
LLC v. Offshore Specialty Fabricators, Inc. and Fairway Offshore Exploration, Inc., Cause No.
2016-48155, pending in the District Court for the 151st Judicial District of Harris County, Texas
(the “Proceedings”) (together, the Agreement Rights and the Litigation Claims shall be referred
to as the “Purchased Assets”);

        (c)     all rights, benefits and remedies relating to the Purchased Assets, including
without limitation (i) any right to receive cash, securities, instruments, interest, damages,
penalties, fees or other property, which may be paid or distributed by any party with respect to
the Purchased Assets or with respect to any of the documents, agreements, bills and/or other
documents (whether now existing or hereafter arising) which evidence, create and/or give rise to
or affect in any material way the Purchased Assets, whether under a plan of reorganization or
liquidation, pursuant to the Proceedings or any other reorganization, liquidation or litigation
proceeding, or otherwise; (ii) any actions, claims (including, without limitation, “claims” as
defined in Section 101(5) of Title 11 of the United States Code (the “Bankruptcy Code”)), rights
or lawsuits of any nature whatsoever that OSF may have, whether against JAB, its affiliates, or
any other party, arising out of or in connection with the Purchased Assets; (iii) any rights and
benefits arising out of or in connection with any exhibit, attachment and/or supporting
documentation relating to the Purchased Assets; and (iv) the agreements, if any, under which
OSF or any prior seller acquired the rights and obligations underlying or constituting a part of the
Purchased Assets;

       (d)      all guaranties and all collateral and security of any kind for or in respect of the
foregoing;

        (e)     any and all proceeds of any of the foregoing.

(collectively, as described in clauses (a), (b), (c), (d), and (e), the “Transferred Rights”). This
Assignment and Transfer of Claim (this “Assignment”) shall be deemed an absolute and
unconditional transfer and assignment of the Transferred Rights, shall not be deemed to create a
security interest except as may be otherwise provided herein, and shall not effect an assignment
or transfer to or assumption by ODG of any obligation or liability of OSF or its affiliates under
or in connection with the Transferred Rights, any and all of which obligations and liabilities are
and shall remain the obligations and liabilities of OSF or its affiliates.


HOU:3908927.2
                                                                                                B-1
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 89 of 104




OSF hereby represents and warrants to ODG and to ODG’s successors and assigns that (a) OSF
owns and has good and marketable title to the Transferred Rights and has not previously
assigned, sold or pledged any of its right, title or interest in or to any of the Transferred Rights,
or the underlying Master Agreement or Litigation Claims, to any third party, in whole or in part;
(b) subject to Bankruptcy Court approval, OSF is duly authorized and empowered to execute and
perform its obligations under this Assignment and Transfer of Claim (this “Agreement”); and (c)
OSF has not received a distribution or any proceeds, purchase price or other payment in or on
account of the Transferred Rights, except as previously disclosed to ODG.

All representations, warranties, covenants and indemnities shall survive the execution, delivery
and performance of this Agreement and the transactions described herein. ODG shall be entitled
to transfer its rights hereunder and in the Transferred Rights without any notice to or the consent
of OSF.

Except as expressly stated herein, the Transferred Rights are transferred and assigned to ODG on
an “AS IS, WHERE IS, WITH ALL FAULTS” basis, without recourse and without
representation or warranty of any kind. Without limiting the foregoing, ODG acknowledges and
agrees that OSF makes no representation or warranty with respect to any of the following: (a) the
validity, enforceability or collectability of the Transferred Rights, (b) the financial condition or
creditworthiness of JAB or any other obligor with respect to the Transferred Rights, or (c) the
existence of any claims, offsets, or other defenses to payment of any amounts with respect to the
Transferred Rights. ODG acknowledges that the ultimate recovery on the Transferred Rights
may be significantly less than the face or asserted amount of the Transferred Rights, that there
may indeed be no recovery at all, and that ODG shall have no recourse to OSF for any loss or
deficiency. Aside from breach of any of the express warranties and representations made by
OSF herein, no event or condition shall entitle ODG to have the Transferred Rights repurchased
by OSF.

OSF agrees that ODG, as full owner of the Transferred Rights, may prosecute, collect, settle,
compromise and grant release on the Transferred Rights without the consent of OSF. OSF
recognizes ODG’s right to vote, credit bid, release, assign, or otherwise dispose of the
Transferred Rights sold hereunder. OSF hereby waives any objection to the transfer of the
Transferred Rights to ODG, and hereby waives to the fullest extent permitted by law any notice
or right to receive notice of an application, motion or hearing pursuant to Rule 3001(e) of the
Federal Rules of Bankruptcy Procedure, the Bankruptcy Code, applicable local bankruptcy rules
or other applicable law or rules, and consents to the substitution of ODG for OSF for all purposes
in all bankruptcy and litigation proceedings relating to the Transferred Rights, including, without
limitation, the Proceedings. OSF acknowledges and understands, and hereby stipulates, that
orders may be entered without further notice to OSF transferring to ODG the Transferred Rights,
recognizing ODG as the sole owner and holder of the Transferred Rights, and directing that all
payments or distributions of money or property in respect of the Transferred Rights be delivered
or made to ODG. Without limiting the foregoing, upon OSF’s delivery to ODG of its executed
signature page to this Agreement, OSF hereby authorizes ODG to file, at ODG’s expense, any
substitution motion or other pleadings in the Proceedings necessary to provide adequate notice of
the transfer of the Transferred Rights and to substitute ODG for OSF as the true party in interest
with respect to the Transferred Rights.



HOU:3908927.2
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 90 of 104




All payments and distributions made on account of the Transferred Rights are for the benefit of
ODG. OSF hereby expressly directs, or agrees to direct, any party, including without limitation
JAB, to pay to ODG any payments or distributions made on account of the Transferred Rights.
Unless otherwise instructed by ODG, OSF shall promptly (but in any event no later than five (5)
business days) remit any payments, distributions or proceeds received by OSF after the date of
this Agreement in respect of the Transferred Rights to ODG. OSF agrees to forward to ODG, as
soon as reasonably practicable, all notices received by OSF with respect to the Transferred
Rights.

Each of OSF and ODG agrees to (a) execute and deliver, or cause to be executed and delivered,
all such other and further agreements, documents and instruments and (b) take or cause to be
taken all such other and further actions as the other party may reasonably request to effectuate
the intent and purposes, and carry out the terms, of this Agreement. This Agreement shall be
binding upon, and inure to the benefit of, the parties and each of their successors and assigns.

OSF’s and ODG’s rights and obligations under this Agreement shall be governed by and
interpreted and determined in accordance with the laws of the State of Texas (without regard to
any conflicts of law provision that would require the application of the law of any other
jurisdiction). OSF and ODG each submit to the jurisdiction of the courts located in the County
of Harris in the State of Texas. OSF and ODG each consent to service of process by certified
mail at its address listed above.

IN WITNESS WHEREOF, the undersigned hereto set their hands this ________ day of
_________________, 2018.

Offshore Specialty Fabricators, LLC

By:                                                    David Weinhoffer, Chief Restructuring
                                                       Officer
      Signature                                        Print Name/Title

___________________                 ___________________________
Telephone #                  Email Address


Offshore Domestic Group, LLC

By:
      Signature                                        Print Name/Title

___________________                 ___________________________
Telephone #                  Email Address




HOU:3908927.2
       Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 91 of 104




                   PARTIAL ASSIGNMENT AND TRANSFER OF CLAIM

Offshore Specialty Fabricators, LLC ("OSF"), having an address of c/o Diamond McCarthy
LLP, Two Houston Center, 909 Fannin, 37th Floor, Houston, Texas 77010, Attn: Michael Fritz,
for good and valuable consideration, does hereby unconditionally and irrevocably transfer and
assign to Offshore Domestic Group, LLC ("ODG"), having an address of c/o Hunton Andrews
Kurth LLP, 600 Travis Street, Suite 4200, Houston, Texas 77002, Attn: Tad Davidson, an
undivided 50% interest in OSF's right, title and interest in, to and under the following:

        (a)     Claim Nos. 213 and 214 of OSF, as more specifically set forth below
(collectively, the "Claim"), against Montco Offshore, Inc. and Montco Oilfield Contractors,
LLC, Debtors (collectively the "Debtor") in the jointly administered bankruptcy case pending in
the United States Bankruptcy Court for the Southern District of Texas (the "Court"), Case No.
17-31646 (the "Proceedings");

       (b)     all rights and benefits of OSF relating to the Claim, including without limitation
the Proof of Claim identified below if any; and

        (c)     all rights, benefits and remedies relating to the Claim, including without limitation
(i) any right to receive cash, securities, instruments, interest, damages, penalties, fees or other
property, which may be paid or distributed by any party with respect to the Claim or with respect
to any of the documents, agreements, bills and/or other documents (whether now existing or
hereafter arising) which evidence, create and/or give rise to or affect in any material way the
Claim, whether under a plan of reorganization or liquidation, pursuant to the Proceedings or any
other reorganization, liquidation or litigation proceeding, or otherwise; (ii) any actions, claims
(including, without limitation, “claims” as defined in Section 101(5) of Title 11 of the United
States Code (the “Bankruptcy Code”)), rights or lawsuits of any nature whatsoever that OSF may
have, whether against the Debtor, its affiliates, or any other party, arising out of or in connection
with the Claim; (iii) any rights and benefits arising out of or in connection with any exhibit,
attachment and/or supporting documentation relating to the Claim; and (iv) the agreements, if
any, under which OSF or any prior seller acquired the rights and obligations underlying or
constituting a part of the Claim;

       (d)       all guaranties and all collateral and security of any kind for or in respect of the
foregoing;

         (e)     any and all proceeds of any of the foregoing.

(collectively, as described in clauses (a), (b), (c), (d), and (e), the "Transferred Rights"). This
Partial Assignment and Transfer of Claim (this "Assignment") shall be deemed an absolute and
unconditional assignment of the Transferred Rights and shall not be deemed to create a security
interest except as may be otherwise provided herein.

OSF hereby represents and warrants to ODG and to ODG’s successors and assigns that (a) OSF
has duly and timely filed Proof(s) of Claim in the Proceedings, and a true copy of such Proof(s)
of Claim are attached to this Assignment; (b) OSF owns and has good and marketable title to the


4818-4238-3984
2942535-000001
                                                                                                B-2
       Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 92 of 104




Transferred Rights and has not previously assigned, sold or pledged any of its right, title or
interest in or to any of the Transferred Rights, or the underlying Master Agreement or Litigation
Claims, to any third party, in whole or in part; (c) subject to Bankruptcy Court approval, OSF is
duly authorized and empowered to execute and perform its obligations under this Partial
Assignment and Transfer of Claim (this “Agreement”); and (d) OSF has not received a
distribution or any proceeds, purchase price or other payment in or on account of the Transferred
Rights, except as previously disclosed to ODG.

All representations, warranties, covenants and indemnities shall survive the execution, delivery
and performance of this Agreement and the transactions described herein. ODG shall be entitled
to transfer its rights hereunder and in the Transferred Rights without any notice to or the consent
of OSF.

Except as expressly stated herein, the Transferred Rights are transferred and assigned to ODG on
an "AS IS, WHERE IS, WITH ALL FAULTS" basis, without recourse and without
representation or warranty of any kind. Without limiting the foregoing, ODG acknowledges and
agrees that OSF makes no representation or warranty with respect to any of the following: (a) the
validity, enforceability or collectability of the Transferred Rights, (b) the financial condition or
creditworthiness of the Debtor or any other obligor with respect to the Transferred Rights, or (c)
the existence of any claims, offsets, or other defenses to payment of any amounts with respect to
the Transferred Rights. ODG acknowledges that the ultimate recovery on the Transferred Rights
may be significantly less than the face or asserted amount of the Transferred Rights, that there
may indeed be no recovery at all, and that ODG shall have no recourse to OSF for any loss or
deficiency. Aside from breach of any of the express warranties and representations made by
OSF herein, no event or condition shall entitle ODG to have the Transferred Rights repurchased
by OSF.

OSF agrees that, except to the extent any action of ODG would impair OSF's rights with respect
to its retained 50% interest in the Claim and other rights incidental thereto, ODG, as full owner
of the Transferred Rights, may prosecute, collect, settle, compromise and grant release on the
Transferred Rights without the consent of OSF. OSF recognizes ODG’s right to vote, credit bid,
release, assign, or otherwise dispose of the Transferred Rights sold hereunder. OSF hereby
waives any objection to the transfer of the Transferred Rights to ODG, and hereby waives to the
fullest extent permitted by law any notice or right to receive notice of an application, motion or
hearing pursuant to Rule 3001(e) of the Federal Rules of Bankruptcy Procedure, the Bankruptcy
Code, applicable local bankruptcy rules or other applicable law or rules, and consents to the
substitution of ODG for OSF for all purposes in all bankruptcy and litigation proceedings
relating to the Transferred Rights, including, without limitation, the Proceedings. OSF
acknowledges and understands, and hereby stipulates, that orders may be entered without further
notice to OSF transferring to ODG the Transferred Rights, recognizing ODG as the sole owner
and holder of the Transferred Rights, and directing that all payments or distributions of money or
property in respect of the Transferred Rights be delivered or made to ODG. Without limiting the
foregoing, upon OSF’s delivery to ODG of its executed signature page to this Agreement, OSF
hereby authorizes ODG to file, at ODG’s expense, any substitution motion or other pleadings in
the Proceedings necessary to provide adequate notice of the transfer of the Transferred Rights
and to substitute ODG for OSF as the true party in interest with respect to the Transferred Rights.


4818-4238-3984
2942535-000001
       Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 93 of 104




All payments and distributions made on account of the Transferred Rights are for the benefit of
ODG. OSF hereby expressly directs, or agrees to direct, any party, including without limitation
the Debtor or its successor in interest, to pay to ODG any payments or distributions made on
account of the Transferred Rights. Unless otherwise instructed by ODG, OSF shall promptly
(but in any event no later than five (5) business days) remit any payments, distributions or
proceeds received by OSF after the date of this Agreement in respect of the Transferred Rights to
ODG. OSF agrees to forward to ODG, as soon as reasonably practicable, all notices received by
OSF with respect to the Transferred Rights.

Each of OSF and ODG agrees to (a) execute and deliver, or cause to be executed and delivered,
all such other and further agreements, documents and instruments and (b) take or cause to be
taken all such other and further actions as the other party may reasonably request to effectuate
the intent and purposes, and carry out the terms, of this Agreement. This Agreement shall be
binding upon, and inure to the benefit of, the parties and each of their successors and assigns.

OSF’s and ODG’s rights and obligations under this Agreement shall be governed by and
interpreted and determined in accordance with the laws of the State of Texas (without regard to
any conflicts of law provision that would require the application of the law of any other
jurisdiction). OSF and ODG each submit to the jurisdiction of the courts located in the County
of Harris in the State of Texas. OSF and ODG each consent to service of process by certified
mail at its address listed above.

IN WITNESS WHEREOF, the undersigned hereto set their hands this ________ day of
_________________, 2018.

Offshore Specialty Fabricators, LLC

By:                                                David Weinhoffer, Chief Restructuring
                                                   Officer
       Signature                                   Print Name/Title

___________________                  ___________________________
Telephone #                          Email Address


Offshore Domestic Group, LLC

By:
       Signature                                       Print Name/Title

___________________                  ___________________________
Telephone #                          Email Address




4818-4238-3984
2942535-000001
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 94 of 104




                                            TRANSFER

        BE IT KNOWN that on the dates set forth below, but effective as of [date] (the
“Effective Date”) before the undersigned witnesses and Notaries Public, duly commissioned and
qualified as such, personally came and appeared:

        Offshore Specialty Fabricators, LLC, a Louisiana limited liability company,
        whose address is 13430 Northwest Freeway, Suite 900, Houston, Texas 77040,
        represented herein by [] its [] pursuant to the attached ]

        (hereinafter referred to as “Seller”), and

        Offshore Express, LLC, a Louisiana limited liability company, whose address is
        13430 Northwest Freeway, Suite 900, Houston, Texas 77040, represented herein
        by [], its [], pursuant to the attached [certified resolutions],

        (hereinafter referred to as “Buyer”),

Who, being duly sworn, declared and said:

                                            RECITALS

       WHEREAS, Seller is a debtor in the Chapter 11 bankruptcy case, In re Offshore
Specialty Fabricators, LLC, Case No. 17-35623, in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Case”);

       WHEREAS, Buyer and certain of its affiliates have filed Proofs of Claim Nos. 128, 129,
130, 131, 132 against Seller in the Bankruptcy Case (collectively, the “Proofs of Claim”);

         WHEREAS, as part of the consideration for the satisfaction of the Proofs of Claim under
the chapter 11 plan confirmed in the Bankruptcy Case, Seller has agreed to convey any right,
title, and interest it may have in the Property (defined below) to Buyer;

        NOW, THEREFORE, for the price and consideration, and on the terms and conditions
hereinafter expressed, Seller does by this Transfer grant, bargain, sell, convey, transfer, assign,
set over and deliver, without any warranty of title or recourse whatsoever, the sole peril and risk
of eviction being assumed by Buyer, but with full substitution and subrogation in and to all the
rights and actions of warranty which Seller has or may have against all preceding owners or
vendors other than any predecessor in title that has been acquired by or that has merged or
consolidated with Seller, unto Buyer, all buildings, structures, equipment, and other
constructions owned by Seller (the “Property”), whether or not such ownership of the Property is
reflected in the public records of Terrebonne Parish Louisiana, that is located on the immovable
property described on Exhibit A hereto.

       TO HAVE AND TO HOLD, as of the Effective Date, unto Buyer, its successors and
assigns forever.


4814898.1
HOU:3907176.3
                                                                                             B-3
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 95 of 104




                             [Signature Pages Follow]




                                        2
HOU:3907176.3
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 96 of 104




       THUS DONE AND SIGNED on the _____ day of ________, 20___, but effective as of
the Effective Date, by Offshore Specialty Fabricators, LLC, in the presence of the undersigned
Notary Public and competent witnesses, who hereunto sign their names with Seller after due
reading of the whole.

WITNESSES:                                    SELLER:

                                              OFFSHORE SPECIALTY FABRICATORS,
                                              LLC, a [] limited liability company


_____________________________                 By: ________________________________
Print Name:___________________                Name:
                                              Its:


_____________________________
Print Name:___________________



                             _____________________________
                                    NOTARY PUBLIC
                                 Notary ID#____________




                                              3
HOU:3907176.3
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 97 of 104




       THUS DONE AND SIGNED on the _____ day of _________, 20___, but effective as of
the Effective Date, by OFFSHORE EXPRESS, LLC, Buyer, in the presence of the undersigned
Notary Public and competent witnesses, who hereunto sign their names with Buyer after due
reading of the whole.

WITNESSES:                                 BUYER:

                                           OFFSHORE EXPRESS, LLC,
                                           a [] limited liability company

______________________________             By: ____________________
Print Name:____________________            Name:
                                           Title:
______________________________
Print Name:____________________


                           _____________________________
                                  NOTARY PUBLIC
                               Notary ID#____________




                                           4
HOU:3907176.3
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 98 of 104




                                  EXHIBIT A

                         Immovable Property Description

                                   [Attached]




                                 EXHIBIT A - 1
HOU:3907176.3
         Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 99 of 104




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

  IN RE:                                          §
                                                  §        Case No. 17-35623
  OFFSHORE SPECIALTY                              §
  FABRICATORS, LLC,                               §        Chapter 11
                                                  §
            Debtor                                §

 NOTICE OF FILING AMENDED PLAN SUPPLEMENT TO THE FIRST AMENDED
CHAPTER 11 PLAN OF LIQUIDATION FILED BY THE OFFICIAL COMMITTEE OF
  UNSECURED CREDITORS OF OFFSHORE SPECIALTY FABRICATORS, LLC

          PLEASE TAKE NOTICE that pursuant to Article I.C. of the First Amended Plan of

Liquidation of the Official Committee of Unsecured Creditors of Offshore Specialty Fabricators,

LLC under Chapter 11 of the Bankruptcy Code [Docket No. 703] (the “Plan”), the Official

Committee of Unsecured Creditors for Offshore Specialty Fabricators, LLC (the “Committee”)

hereby file this Amended Plan Supplement with the Clerk of Court for the United States

Bankruptcy Court, Southern District of Texas, Houston Division, to amend the Plan Supplement

filed as Doc. No. 713 (the "Original Plan Supplement"), as required by the Court at the

confirmation hearing held on October 18, 2018.

          The Original Plan Supplement is hereby amended to substitute the following attached

exhibits for the exhibits included in the Original Plan Supplement:

 Exhibit                                        Description

              Executory Contract and Unexpired Lease Assumption and Assignment Schedule
     1
              (with Proposed Cure Amounts)

     2        Schedule of Rejected Contracts and Leases


          The remainder of the provisions of the Original Plan Supplement remain in full force and

effect, except to the extent amended as provided herein.

4843-8613-9768v1
2942535-000001 10/23/2018                                                                            B
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 100 of 104




Dated: October 23, 2018                   Respectfully submitted,

                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, P.C.

                                          By:      /s/ Daniel J. Ferretti
                                                   Susan C. Mathews
                                                   Texas Bar No. 05060650
                                                   smathews@bakerdonelson.com
                                                   Daniel J. Ferretti
                                                   Texas Bar No. 24096066
                                                   dferretti@bakerdonelson.com
                                                   1301 McKinney St., Suite 3700
                                                   Houston, TX 77010
                                                   Telephone: (713) 650-9700
                                                   Facsimile: (713) 650-9701

                                                           -AND-

                                                   Jan M. Hayden
                                                   jhayden@bakerdonelson.com
                                                   Edward H. Arnold, III
                                                   harnold@bakerdonelson.com
                                                   201 St. Charles Avenue, Suite 3600
                                                   New Orleans, Louisiana 70170
                                                   Telephone: (504) 566-8645
                                                   Facsimile: (504) 585-6945

                                                Attorneys for Official Committee of
                                                Unsecured Creditors for Offshore
                                                Specialty Fabricators, LLC




4843-8613-9768v1
2942535-000001 10/23/2018
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 101 of 104




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, the foregoing document was electronically
filed with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record registered to receive such notice. I further certify that the
foregoing document was served via U.S. mail on each of the parties listed on Exhibit 1 and
Exhibit 2 hereto, at the addresses listed on such exhibit.


                                                   /s/ Daniel J. Ferretti
                                                   Daniel J. Ferretti




4843-8613-9768v1
2942535-000001 10/23/2018
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 102 of 104




                                                    Exhibit 1

     Schedule of Assumed and Assigned Executory Contracts and Unexpired Leases and
                               Estimated Cure Payments


     Contract                Counterparty        Counterparty's          Date of Assumption       Cure
                                                 Address                 and Assignment to        Amount
                                                                         Liquidating Trust
1    American                American            SHIPOWNERS              Effective Date of Plan   $0
     Steamship Owners        Steamship           CLAIMS BUREAU,
     Mutual Protection       Owners Mutual       INC.
     and Indemnity           Protection and      2100 West Loop South,
     Association, Inc.,      Indemnity           Suite 1525
     for the period July     Association, Inc.   Houston, TX 77027
     1, 2017 to February                         USA
     20, 2018,
     represented by
     certificates of entry
     nos. 01173000 &
     01174000
3    Steamship Mutual        Steamship           Aquatical House         Effective Date of Plan   $0
     Underwriting            Mutual              39 Bell Lane
     Association Limited     Underwriting        London, E1 7LU
     for the period Noon     Association
     G.M.T. 20/02/2011       Limited
     to Noon G.M.T.
     20/02/2012,
     represented by
     Certificate of Entry
     and Acceptance
     Number 32905/1
4    Steamship Mutual        Steamship           Aquatical House         Effective Date of Plan   $0
     Underwriting            Mutual              39 Bell Lane
     Association Limited     Underwriting        London, E1 7LU
     for the period Noon     Association
     G.M.T. 20/02/2012       Limited
     to Noon G.M.T.
     20/02/2013,
     represented by
     Certificate of Entry
     and Acceptance
     Number 36765/1
5    Steamship Mutual        Steamship           Aquatical House         Effective Date of Plan   $117,732.65
     Underwriting            Mutual              39 Bell Lane
     Association Limited     Underwriting        London, E1 7LU
     for the period Noon     Association
     G.M.T. 20/02/2013       Limited
     to Noon G.M.T.
     20/02/2014,
     represented by
     Certificate of Entry
     and Acceptance
     Number 42662/1



4843-8613-9768v1
2942535-000001 10/23/2018
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 103 of 104



6    Steamship Mutual       Steamship      Aquatical House   Effective Date of Plan   $0
     Underwriting           Mutual         39 Bell Lane
     Association Limited    Underwriting   London, E1 7LU
     for the period Noon    Association
     G.M.T. 20/02/2014      Limited
     to Noon G.M.T.
     20/02/2015,
     represented by
     Certificate of Entry
     and Acceptance
     Number 49801/1
7    Steamship Mutual       Steamship      Aquatical House   Effective Date of Plan   $10,929.16
     Underwriting           Mutual         39 Bell Lane
     Association Limited    Underwriting   London, E1 7LU
     for the period Noon    Association
     G.M.T. 20/02/2015      Limited
     to Noon G.M.T.
     20/02/2016,
     represented by
     Certificate of Entry
     and Acceptance
     Number 58013/1




4843-8613-9768v1
2942535-000001 10/23/2018
      Case 17-35623 Document 748 Filed in TXSB on 10/26/18 Page 104 of 104




                                                  Exhibit 2

                              Schedule of Rejected Contracts and Leases

     Contract               Counterparty       Counterparty's          Date of Rejection
                                               Address
1    Bathroom               Cintas             P O Box 650838          Effective Date of Plan
     Sanitation and Floor                      Dallas, TX 75265-0838
     mats
2    Apartment Lease        Bluewater          435 Corporate Dr.       Effective Date of Plan
                            Corporate          Suite 103
                            Housing, LLC       Houma, LA 70360
3    Offshore Wells &       LEXCO Data         PO Box 692372           Effective Date of Plan
     Lease Database         Systems, LP        Houston, TX 77269
4    Postage Meter          Pitney Bowes       PO Box 371887           Effective Date of Plan
                            Global Financial   Pittsburg, PA 15250-
                            Services           7887
5    Website Agreement      Bizzuka            105 Chapel Dr.          Effective Date of Plan
                                               Lafayette, LA 70506
6    Houston Office         Fairways           20445 State Highway     Effective Date of Plan
     Lease                  Exploration &      249 Suite 280
                            Production LLC     Houston TX 77070
7    North Yard Lease       Offshore           20445 State Highway     Effective Date of Plan
                            Express, LLC       249 Suite 280
                                               Houston TX 77070




4843-8613-9768v1
2942535-000001 10/23/2018
